Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 1 of
                                      105




                  EXHIBIT 2
                  (redacted)
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 2 of
                                      105

                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           WEST PALM BEACH DIVISION


                    CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN


      CONSUMER FINANCIAL PROTECTION
      BUREAU,

      Plaintiff,

      v.

      OCWEN FINANCIAL CORPORATION,
      OCWEN MORTGAGE SERVICING, INC.,
      and OCWEN LOAN SERVICING, LLC,

      Defendants.



                    CASE NO. 9:17-CV-80496-MARRA-MATTHEWMAN

      OFFICE OF THE ATTORNEY GENERAL,
      THE STATE OF FLORIDA,
      Department of Legal Affairs,

      and

      OFFICE OF FINANCIAL REGULATION,
      THE STATE OF FLORIDA,
      Division of Consumer Finance,

      Plaintiffs,

      v.

      OCWEN FINANCIAL CORPORATION, et
      al.,

      Defendants.
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 3 of
                                      105




                          SURREBUTTAL EXPERT REPORT

                                         OF

                          PROFESSOR DANIEL MCFADDEN



                                  ON BEHALF OF

                   CONSUMER FINANCIAL PROTECTION BUREAU


                                  November 14, 2019
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 4 of
                                      105
                                                          Privileged and Confidential

     TABLE OF CONTENTS

     I.           Introduction .................................................................................................................2
           A.       Purpose and Qualifications.......................................................................................2
           B.       Summary of Findings and Opinions.........................................................................2
     II.          Responses to Dr. Hamm on Opportunity Costs ..........................................................5
           A.    Dr. Hamm is Incorrect: Credit Card Interest Rates Are a Conservative Measure for
           the Discount Rate of an Ocwen Borrower Harmed by Ocwen’s Servicing Failures ..........6
           B.    Dr. Hamm’s Assertion that I Should Not Have Relied on Sworn Interrogatory and
           Data Request Responses Provided by Ocwen is Unreasonable ........................................10
           C.   Contrary to Dr. Hamm’s Misunderstanding of Opportunity Cost, Overcharged
           Ocwen Customers with Shortages in the Late Escrow Analysis Population Suffered
           Opportunity Cost Damages ...............................................................................................11
           D.    Dr. Hamm Misunderstands How I Addressed the “Offsetting Impact of Subsequent
           Escrow Analyses” .............................................................................................................13
           E.     Damages Reflecting Interest Payments on Escrow Balances When Required by
           State Law ..........................................................................................................................13
           F.       Minor Corrections Related to My Opportunity Cost Damages Analysis...............15
     III.         Responses to Dr. Hamm Regarding Damages from Additional Foreclosures..........16
           A.       Foreclosure Model..................................................................................................16
           B.       Cost Per Foreclosure ..............................................................................................39
     IV.          Conclusion ................................................................................................................48




                                                                            1
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 5 of
                                      105
                                        Privileged and Confidential

     I.      INTRODUCTION

             A.      PURPOSE AND QUALIFICATIONS

     1.    I have been asked by the Consumer Financial Protection Bureau to respond to the
           criticisms of my Second Amended Expert Report in this matter submitted on September
           19, 2019 by Dr. William G. Hamm on behalf of Ocwen. 1

     2.    I presented my qualifications in my previous export report, and they remain current. I
           have attached an updated CV in Appendix A, which includes an additional expert
           report filed since my previous report. Appendix B is a list of materials that I considered
           to form my opinion in this report. I reserve the right to amend my analysis and
           conclusions should additional information become available prior to trial.

             B.      SUMMARY OF FINDINGS AND OPINIONS

     3.    Dr. Hamm criticizes both my opportunity costs and foreclosure costs damages
           calculations. Dr. Hamm’s claims reflect a misunderstanding of my work as well as the
           underlying framework for damages. I strongly disagree with Dr. Hamm’s conclusion
           that Ocwen’s mismanagement of borrowers’ escrow accounts caused negligible
           damages. I summarize my responses to his arguments below.

     4.    Dr. Hamm asserts that there are virtually no opportunity costs damages resulting from
           Ocwen’s servicing failures. His arguments are specious for the following reasons:

                  a. The principal reason why Dr. Hamm’s damages are zero (or close to zero) is
                     because he argues that “the most appropriate discount rate to use as a measure
                     of the borrowers’ opportunity cost with respect to overpayments is zero, with
                     an upper bound equal to 3.25%.” 2 Dr. Hamm appears to misunderstand what
                     an opportunity cost is and fails to consider the profile of Ocwen borrowers,
                     who tend to be more financially vulnerable than the average borrower. In
                     contrast, I show that the discount rate that I use for my opportunity cost


     1
          Expert Report of William G. Hamm, Ph.D., Rebuttal of Professor Daniel McFadden,
          October 15, 2019 (“Hamm Report”).
     2
          Hamm Report ¶ 10.
                                              2
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 6 of
                                      105
                                       Privileged and Confidential

                    damages, which is based on credit card interest rates, reasonably reflects
                    Ocwen borrowers’ opportunity costs. Given the financial circumstances of
                    many of Ocwen’s borrowers, credit card interest rates may, in many cases,
                    understate the actual loss of benefits to borrowers from having access to the
                    funds wrongfully withheld by Ocwen.

                b. Dr. Hamm’s assertion that overcharges do not cause damages in the case of
                    borrowers who are up-to-date on all required payments but have escrow
                    shortages does not make economic sense: customers who are overcharged by
                    Ocwen lose benefits they would otherwise have from being able to access to
                    the overcharged funds. Damages to these customers should not be excluded.

                c. Dr. Hamm is correct in one narrow area that it is appropriate to credit interest
                    paid on overcharges against the loss of benefit from losing access to the
                    overcharged funds. Revising my overcharge damages calculations to account
                    for interest paid on escrow accounts leads to a reduction in my damages
                    estimate from approximately $1.4 million 3 to $1.3 million. Since I use the
                    highest possible interest rate Dr. Hamm suggests, 4 my approach is
                    conservative.

     5.    Dr. Hamm claims that my approach to estimate damages from additional foreclosures
           following Ocwen’s servicing failures is fatally flawed. Dr. Hamm concluded that
           foreclosure-related damages are $0 because (1) there is no discernible relationship
           between Ocwen’s servicing failures and the likelihood of foreclosure and (2) there is no
           cost to borrowers from foreclosure.

                a. Unlike Dr. Hamm, however, I conducted a statistical analysis to determine
                    whether Ocwen’s servicing failures led to additional foreclosures and, as



     3
          Second Amended Expert Report of Professor Daniel McFadden on Behalf of Consumer
          Financial Protection Bureau, September 19, 2019 (“McFadden Second Amended Report”),
          Table 4.
     4
          Hamm Report ¶ 10.

                                                   3
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 7 of
                                      105
                                        Privileged and Confidential

                    shown in my prior report, found that such a relationship exists and is robust to
                    numerous sensitivity tests. Dr. Hamm rejects this finding on two grounds:
                    first, he relies on his “experience in loan servicing” 5 to predetermine that there
                    can be no link between Ocwen’s servicing failures and foreclosure, and
                    second, he criticizes the econometrics without any empirical testing of his
                    own. His critiques of my econometric analysis are rooted in his lack of
                    knowledge about the literature, misunderstanding of my model, and
                    disregarding my sensitivity analyses.

                b. Dr. Hamm claims that there is minimal cost to borrowers from foreclosure
                    because borrowers typically have no equity on the property (which Dr. Hamm
                    portrays as the primary reason why anyone goes into foreclosure) and because
                    administrative and legal fees are often paid by the investor rather than the
                    borrower. As I show below, on the basis of the literature and Ocwen’s
                    documents that have been made available to me, Dr. Hamm is incorrect. Dr.
                    Hamm’s critique denies the role the servicing has in contributing to the
                    foreclosure in the first instance. Moreover, borrowers who have foreclosure
                    sales typically receive lower proceeds than non-distressed sales, and numerous
                    studies have found that foreclosures can occur regardless of the borrowers’
                    equity position. Pertaining to administrative and legal fees, I pointed out in my
                    prior report that Ocwen’s own policies state that such costs are assessed to the
                    borrower. Although Dr. Hamm claims that these costs are “almost never”
                    borne by the borrower, he offers no supporting evidence. 6

     6.    Dr. Hamm makes the unreasonable assertion that I should not have relied on sworn
           interrogatory and data request responses provided by Ocwen. Dr. Hamm offers no
           reliable rationale for why my reliance was incorrect, and instead elects to ignore
           Ocwen’s own verified as true and accurate interrogatory responses that take advantage
           of multiple data sources. Instead, Dr. Hamm looks narrowly at just one set of
           transaction data which requires him to interpret single transactions and offer a


     5
          Hamm Report ¶ 17.
     6
          Hamm Report ¶ 393.
                                                    4
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 8 of
                                      105
                                          Privileged and Confidential

            conclusion. Dr. Hamm’s use of, at best, a proxy method to identify untimely escrow
            analyses from a single dataset to the exclusion of other data is inappropriate when a
            direct verified interrogatory answer that consulted additional data is available.

     7.     Below, I provide further detail supporting these opinions.

     II.      RESPONSES TO DR. HAMM ON OPPORTUNITY COSTS

     8.     Dr. Hamm criticizes my opportunity cost estimates in several dimensions. Indeed, he
            concludes that Ocwen customers did not incur such costs as a result of flawed mortgage
            servicing. Dr. Hamm’s primary criticisms are:

                  a. Ocwen customers paid overcharges from savings accounts or other sources
                      with negligible interest costs;

                  b. I relied on the wrong Ocwen data for purposes of calculating damages;

                  c. Ocwen customers whose late escrow analysis showed a shortage 7 requiring an
                      upward adjustment in escrow payments are not harmed if a timely escrow
                      analysis would have established lower escrow payments than the customers
                      actually experienced;

                  d. I did not account for the “the offsetting impact of subsequent escrow
                      analyses” in my cash flow analysis; 8 and

                  e. I failed to offset overpayments with interest payments on escrow balances.

            The first four criticisms are not valid. The last is valid, and I have addressed it in my
            damages calculations. It has a modest impact on my opportunity cost damages. In this
            section, I address each of Dr. Hamm’s criticisms listed above and provide an overview
            of minor corrections to my analysis, details of which are enclosed in Appendix C.

     7
           A shortage results when the borrower’s escrow balance is forecasted to fall below the
           “cushion” amount of (typically) two monthly payments sometime during the upcoming
           year. If the escrow balance is forecasted to be above the cushion, then the borrower has an
           escrow surplus.
     8
           Hamm Report, Section VI.B.2.c.
                                                       5
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 9 of
                                      105
                                        Privileged and Confidential

              A.   DR. HAMM IS INCORRECT: CREDIT CARD INTEREST RATES ARE A
              CONSERVATIVE MEASURE FOR THE DISCOUNT RATE OF AN OCWEN
              BORROWER HARMED BY OCWEN’S SERVICING FAILURES

     9.     Dr. Hamm claims that the appropriate discount rate is zero for opportunity costs
            damages and should be no greater than 3.25 percent under any circumstances. His
            reasoning is that borrowers would be paying the overcharge amounts out of low-interest
            saving or checking accounts. Below, I present evidence supporting my use of the credit
            card interest rates as an appropriate and conservative measure of the borrower’s
            discount rate.

                     1.    Many Households Use Credit Cards, Payday Loans, and
                     Other Methods of Payment to Cover Unanticipated Expenses

     10.    The Board of Governors of the Federal Reserve’s annual reports show that a sizeable
            number of households use credit cards and methods of payment other than cash or
            savings to cover unanticipated expenses. As demonstrated in the 2018 Report on the
            Economic Well-Being of U.S. Households, 16 to 21 percent of individuals responded
            that they would use credit sources including credit card debt, payday loan, deposit
            advance, overdraft, bank loan, or a line of credit to cover a $400 emergency expense.
            Another 12 percent of individuals answered that they “would not be able to pay for the
            expense right now.” 9 In 2014, the share of individuals using alternative approaches was
            even higher at 18 to 25 percent and 14 percent identified as not “able to pay for the
            expense right now.” 10




     9
           Board of Governors of the Federal Reserve System, Report on the Economic Well-Being
           of U.S. Households in 2018, May 2019 at p. 22. The results of the report are based on a
           nationally representative online panel (p. 53).
     10
           Board of Governors of the Federal Reserve System, Report on the Economic Well-Being
           of U.S. Households in 2014, June 9 2015, Appendix 3 Question E3A,
           https://www.federalreserve.gov/econresdata/2015-economic-well-being-of-us-
           households-in-2014-appendix-3.htm (last viewed on November 13, 2019).

                                                     6
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 10 of
                                      105
                                         Privileged and Confidential

                      2.    Many Borrowers Carry Credit Card Balances and Credit
                      Card Debt from Month-to-Month

      11.    Dr. Hamm claims that the use of credit card interest rates is “unsound” 11 for two
             reasons: first, most households do not “actually carry credit card debt from month-to-
             month” 12 and therefore do not pay credit card interest; and second, many borrowers pay
             either the minimum or near minimum amount required so as to suggest that such
             borrowers would not use extra cash to pay down their credit card debt, but instead some
             other use. 13 To support his claims, Dr. Hamm cites to the National Foundation for
             Credit Counseling’s annual Consumer Financial Literacy Survey in which 33 to
             39 percent of households responded that they carry debt from month-to-month. 14 Dr.
             Hamm also cites to a working paper (Keys and Wang, 2016) that finds that “29% of
             accounts regularly make payments at or near the minimum payment.” 15 Neither fact
             undermines the argument that credit card interest rates serve as a reasonable discount
             rate.

      12.    First in reaching his conclusion that most borrowers “do not pay interest on their credit
             card,” 16 Dr. Hamm assumes the average percentages found in the Consumer Financial
             Literacy Survey are similar to Ocwen’s borrower population. But Dr. Hamm failed to
             consider that that Ocwen’s population is unique. As I detail in section III.A.1.c below,
             Ocwen borrowers tend to be higher risk than the average borrower represented in the
             survey relied upon by Dr. Hamm.

      13.    Dr. Hamm’s reliance on the Consumer Financial Literacy Survey to show that less than
             40 percent of households pay credit card interest because they do not carry a credit card




      11
            Hamm Report, VI.B.b.
      12
            Hamm Report ¶ 155.
      13
            Hamm Report ¶ 157.
      14
            Hamm Report ¶ 155.
      15
            Benjamin Keys and Jialan Wang, “Minimum Payments and Debt Paydown in Consumer
            Credit Cards,” NBER Working Paper, October 2016 (“Keys and Wang”).
      16
            Hamm Report ¶ 156.

                                                      7
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 11 of
                                      105
                                           Privileged and Confidential

             balance month-to-month 17 is undermined by two common survey issues. First,
             responses from self-reported surveys can be biased from the selection of respondents
             (i.e., individuals who respond to the survey are not representative of the population of
             interest). Second, survey results can be compromised by reporting biases, such as
             underreporting of certain behaviors. There is reason to believe that these biases are
             present in the statistics that Dr. Hamm relies on. Indeed, according to the CFPB Credit
             Card Database, which is the dataset that Keys and Wang relied on, only 33 percent of
             credit card accounts were paid in full; 18 this implies that 67 percent of accounts were
             not paid in full and therefore carried debt across months. This disjunction between the
             roughly 40 percent who reported carrying debt in the survey and 67 percent of accounts
             that were not paid in full based on data from credit card issuers suggests that the self-
             reported survey may be underestimating debt that rolled over to the next month. From
             an economic standpoint, the implication of a borrower carrying credit debt from one
             month into the next month is that that borrower’s opportunity cost of funds must be
             higher than the interest on the credit card interest rate. If this were not the case, then
             economic theory suggests that the borrower would instead pay down their credit card
             debt.

      14.    Furthermore, Keys and Wang, find that the share of accounts paid at or near the
             minimum is larger for borrowers with lower FICO scores, larger balances, and lower
             income. 19 These borrowers are also more likely to have carryover debt on their credit
             card accounts and have discount rates higher than credit card interest rates. As I
             discussed in more detail in section III.A.1.c below, Ocwen’s customers are more likely
             to have lower FICO scores. Therefore, the estimated share of Ocwen customers with
             carryover credit card debt and discount rates above the credit card interest rates is likely
             to be higher than 67 percent.




      17
            Hamm Report, Table 5.
      18
            The authors’ dataset from the CFPB Credit Card Database spanned the time period
            February 2008 through December 2013 and covered more than 85 percent of credit card
            industry balances. See Keys and Wang, p. 10.
      19
            Keys and Wang, Figure 4 on p. 45.

                                                        8
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 12 of
                                      105
                                          Privileged and Confidential

                       3.     Contrary to Dr. Hamm’s Claims, Numerous Studies in the
                       Economics Literature Have Estimated Discount Rates in Excess of
                       the Credit Card Interest Rate

      15.    Dr. Hamm argues that two papers on household discount rates that I cited in my prior
             report provide “no support” for the discount rates that I apply in my opportunity costs
             analysis. 20 Dr. Hamm’s critiques are wrong.

                   a. He claims that the first article (Hausman, 1979) is irrelevant for reasons
                       including the researcher studies “energy-using durables” in the 1970s, the
                       sample size was small particularly at the upper and lower income levels, and
                       low-income households who receive an interest rate of 89 percent would “not
                       have been lower-income households any longer.” 21 Dr. Hamm misses my
                       point: there is a long history of economic studies on household decision-
                       making showing that in making purchase and budgeting decisions, consumers
                       heavily discount future costs relative to current costs, behavior consistent with
                       being credit-constrained and subject to very high discount rates. 22

                   b. Regarding the second article (Frederick et al, 2002), which is a literature
                       review on discounting and time preference, Dr. Hamm contends that the
                       article “does not reach a conclusion on how best to measure opportunity cost,
                       and instead publishes calculation results from other research papers.” 23
                       Furthermore, Dr. Hamm complains that the review does not include a study
                       that specifically analyzes “opportunity costs incurred by borrowers as a result
                       of temporary overpayments.” 24 It is worth noting that literature reviews


      20
            Hamm Report ¶¶ 159-167.
      21
            Hamm Report ¶¶ 159-163. Jerry Hausman, “Individual Discount Rates and the Purchase
            and Utilization of Energy-Using Durables,” The Bell Journal of Economics 10, no. 1
            (Spring 1979): 33-54.
      22
            In addition, as evidence that Hausman’s study was influential on the field, this article has
            over 1,500 citations according to Google Scholar.
      23
            Hamm Report ¶ 165, citing Shane Frederick, George Loewenstein, and Ted O’Donoghue,
            “Time Discounting and Time Preference: A Critical Review,” Journal of Economic
            Literature 40 (2002): 377.
      24
            Hamm Report ¶ 166.
                                                      9
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 13 of
                                      105
                                          Privileged and Confidential

                       typically serve the purpose of summarizing previous studies and calculations,
                       yet Dr. Hamm attempts to paint those attributes as a failing of the paper.

      16.    These articles demonstrate that numerous studies have found discount rates well in
             excess of the credit card interest rates that I applied in my analysis. While I did not rely
             on the quantitative results from these papers due to the varying contexts in which these
             estimates were developed, these papers are instructive and support the finding that
             households have discount rates well in excess of the savings rate applied by Dr. Hamm.

               B.   DR. HAMM’S ASSERTION THAT I SHOULD NOT HAVE RELIED ON
               SWORN INTERROGATORY AND DATA REQUEST RESPONSES PROVIDED BY
               OCWEN IS UNREASONABLE

      17.    In my calculation of the opportunity cost damages for borrowers harmed by overcharges
             caused by late escrow analyses, I have utilized data provided by Ocwen in response to
             the Bureau’s Interrogatories 1 and 2. 25 He claims that I instead should have recreated this
             data from scratch using the detailed transaction history data for each loan. 26 But this does
             not make sense. There is no reason to think that the verified interrogatory responses
             (Exhibits A and C) are inferior to attempting to recreate the data based solely on the
             Transaction History data as suggested by Dr. Hamm. In fact, Ocwen—through its
             corporate witness, Mr. Combs—testified that it performed the analysis that produced the
             interrogatory responses I made use of and that, in doing so, made use of a wider set of
             internal Ocwen data than just the Transaction History data, for example comment
             codes. 27 Further, Ocwen, and Mr. Combs specifically, attested that these interrogatory
             responses are “true and correct.” 28 Dr. Hamm ignores these verified responses and
             instead relies on what is, at best, a second best proxy method. Dr. Hamm’s critique is

      25
            Defendants’ Verified Responses and Objections to Plaintiff’s First Set of Interrogatories
            to Defendants, June 14, 2019 (“Rogs 1-13,” including “Rogs 1-4”).
      26
            Hamm Report ¶ 193. Further, in footnote 118, Dr. Hamm clarifies that “RFP #22 of the
            Bureau's Fifth Set of Requests for Production” is the data sources he is referring to when
            discussing “Transaction History data.”
      27
            Deposition of Andrew Combs, May 29, 2019 (“Combs Deposition”) at pp. 51-53, 70-73.
      28
            Ocwen’s Verification of Its Responses to Plaintiff’s First Set of Interrogatories, Consumer
            Financial Protection Bureau v. Ocwen Financial Corporation, Ocwen Mortgage
            Servicing, Inc., and Ocwen Loan Servicing, LLC, Case No. 9:17-CV-80495, May 28, 2019.

                                                       10
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 14 of
                                      105
                                           Privileged and Confidential

             inappropriate; he should not rely on a proxy method to identify untimely escrow analyses
             based narrowly on a single set of data, but instead should have relied on Ocwen’s own
             verified responses that take advantage of additional business records and personnel
             knowledge. 29

               C.    CONTRARY TO DR. HAMM’S MISUNDERSTANDING OF OPPORTUNITY
               COST, OVERCHARGED OCWEN CUSTOMERS WITH SHORTAGES IN THE LATE
               ESCROW ANALYSIS POPULATION SUFFERED OPPORTUNITY COST DAMAGES

      18.    Dr. Hamm claims that Ocwen customers with shortages in their escrow accounts
             throughout the period of lateness 30 “were not actually overcharged” because they were
             “underfunding their escrow accounts.” 31 As such, Dr. Hamm claims that none of these
             loans suffer any opportunity cost damages. 32 Dr. Hamm’s claims are inaccurate: if a
             customer is denied the benefit of funds they were entitled to hold onto for a period of
             time, that customer suffered opportunity cost damages, irrespective of accounting
             following this time period.

      19.    As I explain in my prior report, overcharges result from differences in the customer’s
             cash flow between the actual and but-for worlds. 33 If a timely escrow analysis would
             have resulted in lower escrow payments for a customer, the customer has been
             overcharged during the period in which Ocwen delayed performing an escrow analysis.
             This is important because, during the period of delay, the customer could have


      29
            In Hamm Report ¶¶ 192-193, Dr. Hamm argues that I should have ignored Ocwen’s “good
            faith effort” in creating Rogs 1-4, Exhibit C, and instead should have attempted to recreate
            the exhibit from Transactional History data, which he deems to be “the most reliable data”
            (Hamm Report ¶ 135). Ocwen’s Verification of Its Responses to Plaintiff’s First Set of
            Interrogatories, Consumer Financial Protection Bureau v. Ocwen Financial Corporation,
            Ocwen Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC, Case No. 9:17-CV-
            80495, May 28, 2019.
      30
            Defined for this population as the period between the Analysis Due Date (i.e., the date
            when Ocwen states that the escrow analysis should have been completed but was not) and
            Last Analysis Date (i.e., the date when Ocwen performed the escrow analysis, which was
            late) in Rogs 1-4, Exhibit C.
      31
            Hamm Report ¶ 11.
      32
            Hamm Report ¶ 178.
      33
            McFadden Second Amended Report ¶ 37.

                                                       11
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 15 of
                                      105
                                           Privileged and Confidential

              allocated those additional funds to more productive uses. As discussed in my previous
              report, this forms the economic basis for opportunity cost damages. 34

      20.     My opportunity cost damages recognize harm to any customer who overpaid as a result
              of Ocwen’s delays in performing escrow analyses. As I explained in my prior report,
              Ocwen identified cases where, despite the borrower having an overall shortage in their
              account, during the time period which Ocwen failed to perform an escrow analysis, the
              borrower was being overcharged for escrow. 35 In other words, Ocwen identified cases
              where a borrower’s monthly escrow payment would have gone down had the escrow
              analysis been done on time, but since Ocwen did not perform the analysis on time, it
              continued to collect an inflated amount. This can occur even though the ultimate
              balance on the escrow account at the time Ocwen performs the analysis is a shortage.
              Since the customer paid more than they should have, I include such customers in my
              opportunity cost damages.

      21.     On the other hand, Dr. Hamm claims that overcharged Ocwen borrowers with an
              escrow shortage “did not suffer any opportunity cost damages” based on an incorrect
              notion of opportunity cost. He argues that “the borrower on a loan with an escrow
              shortage … has underpaid the servicer relative to the amounts disbursed from the
              escrow account [emphasis added]” 36 and is therefore unharmed. However, Dr. Hamm’s
              error lies in that he compares actual escrow payments with actual escrow
              disbursements—both of which occurred in the actual world where Ocwen did not
              conduct the escrow analysis on time—instead of actual escrow payments with but-for
              escrow payments, i.e., the payments that the customer would have needed to make if
              Ocwen had performed the analysis on time. Thus, Dr. Hamm once again ignores the


      34
            McFadden Second Amended Report ¶ 39.
      35
            These are cases where Ocwen identified a positive “shortage/surplus” amount in Exhibit C
            but Exhibit A shows a shortage amount. As described on p. 11 of Rogs 1-13, Exhibit A
            shows the shortage or surplus that accrued during the entire period from the prior escrow
            analysis to the late escrow analysis (i.e. the shortage or surplus computed at the time of the
            late escrow analysis) while Exhibit C limits to the shortage or surplus that accrued during
            just the late period. The positive accrued amount in Exhibit C identifies the case as an
            overpayment.
      36
            Hamm Report ¶ 178.
                                                         12
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 16 of
                                      105
                                         Privileged and Confidential

            role that Ocwen’s servicing error plays. For overcharges, Ocwen’s servicing error
            meant that customers’ actual escrow payments exceeded their but-for escrow payments;
            so, a borrower with an ultimate shortage could still be overcharged during the time
            period when the escrow analysis was delayed. Ocwen has an obligation to provide its
            customers with timely information about their escrow accounts and payments, and the
            relevant comparison for identifying harmed customers is actual versus but-for escrow
            payments.

      22.   Whether or not a borrower had a shortage on the analysis due date or late analysis date
            is irrelevant. If they would have been able to pay less had Ocwen performed escrow
            analyses on time, then they suffered opportunity cost damages from not having access
            to the reduction in payments over the period of harm.

             D.   DR. HAMM MISUNDERSTANDS HOW I ADDRESSED THE “OFFSETTING
             IMPACT OF SUBSEQUENT ESCROW ANALYSES”

      23.   Dr. Hamm’s criticism that I fail to consider “the offsetting impact of subsequent escrow
            analyses” in my cash flow analysis is based on his misunderstanding of the but-for
            world that I used to compute opportunity cost damages. Under Dr. Hamm’s theory, the
            cash impacts from Ocwen’s delayed escrow analysis should continue in perpetuity. As
            a reasonable way to limit the time horizon over which cash flow differences between
            the but-for and actual worlds persist, I defined a but-for world in which Ocwen
            performs escrow analyses on the missed escrow analysis date and also on the actual
            date when the analysis was performed. In this case, cash flow differences between the
            but-for and actual worlds do not persist longer than the period over which the escrow
            shortage would be spread after the actual date when the escrow analysis was performed.

             E.   DAMAGES REFLECTING INTEREST PAYMENTS ON ESCROW
             BALANCES WHEN REQUIRED BY STATE LAW

      24.   Dr. Hamm is correct that it is appropriate to credit interest paid on overcharges against
            the loss of benefit from losing access to the overcharged funds. Revising my
            overcharge damages calculations to account for interest paid on escrow accounts (using




                                                     13
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 17 of
                                      105
                                            Privileged and Confidential

              his “highest interest rate that Ocwen paid on any escrow account balance” 37 to calculate
              the interest credited to all borrowers subject to state-required interest payments) leads
              to a relatively small reduction in my damages estimate.

      25.     In Table 1, I show revised damages calculations for the Late Escrow Analysis
              population. To be conservative, I assumed an annual interest rate of 3.25 percent for
              Ocwen borrowers who received interest payments on their escrow balances as required
              by state law; thus, for these borrowers, the effective discount rate is 12.7 percent. 38 In
              addition, to be conservative, I assumed that all borrowers for whom Ocwen’s data did
              not record a state or borrowers in the District of Columbia, 39 Puerto Rico, and the
              Virgin Islands received interest payments of 3.25 percent annually. In spite of my
              conservative assumption to credit all accounts earning interest at Dr. Hamm’s highest
              possible interest rate, the reduction in damages is modest; it decreases from
              approximately $1.4 million to $1.3 million in the case where I assume a discount rate of
              16 percent for funds lost due to Ocwen’s servicing failures.




      37
            Hamm Report ¶ 10.
      38
            To determine that the effective discount rate is 12.7 percent, I solved for x in the following
                      1+0.16�
            equation: 0.032512 = 1 + 𝑥𝑥�12.
                     1+       �12
      39
            Dr. Hamm did not include District of Columbia in Exhibit 5; however, in some cases,
            District of Columbia requires interest payments. See Code of the District of Columbia,
            § 42-1704 (e), https://code.dccouncil.us/dc/council/code/sections/42-1704.html (last
            viewed on November 13, 2019).
                                                     14
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 18 of
                                      105
                                                    Privileged and Confidential

                                           Table 1
      Damages for the Late Escrow Analysis Population that Overpaid Ocwen Remain Large
                  After Crediting State-Required Interest on Escrow Balances

                                                                                          Damages by Discount Rate
                                                                   Number of
                                                                     Failures               13%              16%               20%
       Prior Damages Estimate
        Total                                             [A]            93,223 $1,188,115 $1,420,930 $1,715,706
       Updated Damages
        Loans without Interest Payments                   [B]            65,471  $820,739   $981,267 $1,184,625
        Loans with Interest Payments                      [C]            27,752  $284,515   $360,349   $456,171
        Total                                             [D]            93,223 $1,105,253 $1,341,616 $1,640,796
       Difference
        Dollar                                            [E]                          $82,862           $79,314          $74,910
        Percentage                                        [F]                             7.0%              5.6%             4.4%

       Sources and Notes:
       [A]: McFadden Second Amended Report, Table 4.
       [B]: Loans not in the 15 states identified in Hamm Report, Exhibit 5, and loans for which Hamm did not identify EIN
       payments.
       [C]: Loans in the 15 states identified in Hamm Report, Exhibit 5, and loans with missing state information, or are in District
       of Columbia, Puerto Rico, or the Virgin Islands.
       [D]: [B] + [C].
       [E]: [A] - [D].
       [F]: [E] / [A].

               F.   MINOR CORRECTIONS RELATED TO MY OPPORTUNITY COST
               DAMAGES ANALYSIS

      26.    In response to some of Dr. Hamm’s criticisms, I have made minor corrections to my
             opportunity cost damages analysis that I detail in Appendix C. Specifically, I have
             accepted Dr. Hamm’s damages calculation for the PMI overcharges population with the
             exception that I apply a discount rate that more appropriately captures the opportunity
             cost of these funds to Ocwen’s borrowers. 40 In addition, I respond to two corrections
             from Dr. Hamm that have no impact on my damages estimates.




      40
            See section II.A for my discussion about the appropriate discount rates for Ocwen’s
            borrowers.

                                                                    15
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 19 of
                                      105
                                           Privileged and Confidential

      III. RESPONSES TO DR. HAMM REGARDING DAMAGES FROM
      ADDITIONAL FORECLOSURES

      27.    In this section, I address Dr. Hamm’s critiques of my estimates of damages from
             additional foreclosures. 41 His criticism focuses on three areas: 1) my foreclosure model,
             2) my estimates of the cost per foreclosure, and 3) my claims on additional foreclosure
             costs that I was not able to quantify. I address each of his criticisms in turn.

               A.     FORECLOSURE MODEL

      28.    Dr. Hamm argues that my foreclosure model is “fatally flawed in numerous ways,” and
             that my model “fails to reliably show that any foreclosures or any foreclosure-related
             damages resulted from the allegedly delayed escrow analyses.” 42 As I demonstrate
             below, Dr. Hamm’s criticisms stem from a fundamental misunderstanding of the basis
             for my damages calculation, of the details of my foreclosure model, and of the way that
             damages are identified in such a model. I group his criticisms into two groups,
             conceptual critiques and implementation critiques, and address each of these criticisms
             below.

                      1.      Conceptual Critiques

                              a)      My Proportional Hazards Model is Well-Accepted in
                              the Literature and Applied in Mortgage Finance

      29.    Dr. Hamm claims that the literature of mortgage finance does not endorse the use of
             discrete proportional hazard models like the one I used in my affirmative report. 43 He
             also states that the studies on payment shocks that I cited do not utilize a discrete
             proportional hazard model like the one I use. 44

      30.    His first claim that the literature on mortgage finance does not use proportional hazard
             models is false. For example, Goodstein et al. use both a dynamic logit model as well


      41
            See Hamm Report, Section VII.
      42
            See Hamm Report ¶ 16.
      43
            Hamm Report ¶ 272.
      44
            Hamm Report ¶ 277.

                                                       16
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 20 of
                                      105
                                           Privileged and Confidential

             as a proportional hazard model to analyze the impact of foreclosures in neighboring zip
             codes on the probability of foreclosure of a borrower. 45 Moreover, numerous studies
             analyze default models using dynamic logit or probit models that are equivalent to
             discrete-time duration models like the one I used. 46,47 In addition, proportional hazard
             models like the one I use are commonly being used by industry participants to analyze
             the risk of default. 48

      31.    Dr. Hamm also criticizes my model by asserting that none of the studies cited in the
             literature on payment shock use my proportional hazard model. This criticism is
             misplaced. First, one of the studies on payment shocks cited in my affirmative report,
             as well as in Dr. Hamm’s report, use a variant of the discrete-time proportional hazards
             model to analyze mortgage behavior. 49 Therefore, Dr. Hamm’s characterization of my
             model as something completely foreign and untried in evaluating mortgage loan
             performance is unfounded. 50 Second, most of the studies on payment shocks cited seek
             to analyze the impact of payment shocks on both default and prepayment. In these
             studies, loans can either be current or in default.

      32.    Dr. Hamm suggests that I should have used a competing risk model such as those
             referenced in the literature on payment shocks. Because a loan can go from being



      45
            Ryan Goodstein, Paul Hanouna, Carlos D. Ramirez, and Christof W. Stahel, “Are
            Foreclosures Contagious?,” FDIC Center for Financial Research Working Paper No. 2011-
            4 (February 2011).
      46
            See, for example, Ronel Elul, Nicholas S. Souleles, Souphala Chomsisengphet, Dennis
            Glennon, and Robert Hunt, “What ‘Triggers’ Mortgage Default?” The American Economic
            Review 100, no. 2 (May 2010): 491 and David B. Gross and Nicholas S. Souleles, “An
            Empirical Analysis of Personal Bankruptcy and Delinquency,” The Review of Financial
            Studies 15, no. 1 (2002): 326.
      47
            This equivalence is discussed in Tyler Shumway, “Forecasting Bankruptcy More
            Accurately: A Simple Hazard Model,” The Journal of Business 74, no. 1 (January 2001):
            101–124.
      48
            Roger M. Stein, Ashish Das, Yufeng Ding and Shirish Chinchalkar, “Moody's Mortgage
            Metrics Prime: A Quasi-Structural Model of Prime Mortgage Portfolio Losses,” Moody’s
            Research Labs (2010).
      49
            See Hamm Report ¶ 281.
      50
            See Hamm Report ¶ 284.

                                                       17
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 21 of
                                      105
                                           Privileged and Confidential

             current to either becoming delinquent or being prepaid, these are considered competing
             risks. Even if the risk of prepayment and the risk of foreclosure initiation are correlated,
             perhaps because a borrower with a higher probability of recovery from distress may
             also have more opportunities for loan modification, refinance, or an orderly sale, there
             is no reason to believe that this correlation is different for borrowers who experience a
             servicing failure and those who do not. Therefore, I have a sound basis for relying on a
             proportional hazard model for the single risk of foreclosure. It is worth noting that Dr.
             Hamm does not provide an alternative model of his own.

                               b)      My Causation Theory is Both Credible and Consistent

      33.    Dr. Hamm states that my model does not have a credible causation theory regarding the
             impact of overcharges and undercharges from Ocwen servicing failures. 51 To support
             his argument, he puts forward two central claims, both of which are incorrect. The first
             of these relates to whether or not borrowers face actual cash losses. The second pertains
             to whether undercharges constitute a payment shock by virtue of the literature and
             magnitude observed.

      34.    First, Dr. Hamm contends that overcharged borrowers, as well as undercharged
             borrowers who have an escrow surplus at the time of the actual [late] analysis date,
             could not have been harmed from the servicing failure in a way that increases the
             likelihood of foreclosure initiation. 52 The reason for this, he argues, is that these
             borrowers would not have needed to pay additional amounts to Ocwen when the late
             escrow analysis was eventually performed.

      35.    Dr. Hamm’s argument, however, falls apart on closer examination of how borrowers
             were harmed from Ocwen’s servicing failures. An untimely escrow analysis results in
             borrowers being charged payments that are higher or lower than what they should have
             been had the analysis been performed on time. A delayed escrow analysis that results in
             borrowers being charged a higher amount during the period of when the escrow



      51
            See Hamm Report, Section VII.B.1.
      52
            See Hamm Report ¶ 259 and ¶ 267.

                                                       18
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 22 of
                                      105
                                          Privileged and Confidential

             analysis was delayed can lead to borrowers overpaying. 53 This overpayment robs them
             of funds that could have been used for other purposes, from paying for groceries to
             reducing debt. For undercharges, borrowers were harmed as they were charged a lower
             amount than they should have been, and thus had a lower balance in their escrow
             accounts when the late escrow analysis was actually performed. This reduction in or
             underfunding of the escrow balance may cause hardship for customers with little or no
             financial cushion. A relevant measure of damages would quantify these differences in
             cash flows for the borrower between the actual world where there was a servicing
             failure and the but-for world when there was none.

      36.    Several examples should clarify the harm to borrowers and its potential impact on
             foreclosure initiation in the cases alleged by Dr. Hamm. Consider first a high-risk
             borrower that was overcharged because an escrow analysis was not conducted on time.
             If the borrower is already struggling financially, the borrower can fall behind on its
             payments (or further behind), and the lender might end up initiating a foreclosure on
             the borrower. Now consider the counterfactual situation where the escrow analysis was
             actually conducted on time, resulting in a lower escrow payment for the borrower. This
             but-for lower escrow payment might have helped the borrower avoid falling behind on
             its payments, thus reducing the likelihood of foreclosure being initiated.

      37.    Similarly, consider another borrower in a similar situation like the one in the example
             above, but who was undercharged. There are two cases depending on whether or not
             the borrower has an escrow shortage or surplus at the time of the late analysis. Since
             Dr. Hamm only criticizes the case in which an undercharged borrower had an escrow
             surplus 54 at the time the escrow analysis was eventually performed, I focus on this case.
             In this case, Ocwen led borrowers to believe that the borrowers’ monthly escrow
             payment obligations were lower than they should expect. Since borrowers—particularly
             financially vulnerable borrowers such as many of Ocwen’s customers—are making


      53
            As borrowers would have continued to make the same escrow payments as before, which
            are higher than what they should have been if the escrow analysis had been performed on
            time.
      54
            See footnote 7 above for a definition of escrow surplus.

                                                      19
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 23 of
                                      105
                                          Privileged and Confidential

             financial decisions with the rest of their budget, and inaccurate information about their
             escrow accounts may lead to suboptimal financial decisions when allocating household
             resources. 55 This is especially true for borrowers whose escrow analyses were delayed
             for multiple months or even years. Such borrowers, may be allocating those resources
             (i.e., spending that money) on other needs because they believe that Ocwen is
             collecting the correct amount or that they have a larger surplus in their escrow accounts
             than they, in fact, do.

      38.    These examples illustrate two crucial issues in the quantification of damages. First,
             servicing failures can push borrowers into a worse financial position than they would
             otherwise be. This worsening financial position can drive these already struggling
             borrowers to foreclosure. Second, what matters for damages is the comparison in the
             outcomes of borrowers in the actual world where they had a servicing failure versus the
             counterfactual scenario where there was no servicing failure. Stated simply, the
             financial vulnerability of these borrowers is important to understanding how the
             servicing error push borrowers over the edge into experiencing an adverse outcome,
             here, foreclosure. These counterfactuals are precisely what my model is estimating.
             That is, my model quantifies the incremental impact of servicing failure on the
             likelihood of foreclosure initiation for these financially vulnerable borrowers.

      39.    Second, Dr. Hamm asserts that damages stemming from a payment shock from
             undercharges is not supported by the literature. 56 Relatedly, Dr. Hamm also argues that
             payment shocks from undercharges are inconsistent with the literature I reviewed. He
             claims that in the mortgage finance literature, a payment shock refers to either the
             acquisition of new loans by a borrower or a sudden increase in the monthly payment on
             an existing loan such as changes in interest payments from ARM and HELOC
             adjustments. He states that “I know of no study that characterizes normal escrow
             payment changes as a source of ‘payment shock,’ much less the small, temporary and
             self-correcting payment increases that result from undercharges.” 57 His statement is


      55
            See my discussion in McFadden Second Amended Report, Section VI.D.1.
      56
            Hamm Report ¶¶ 260-262.
      57
            See Hamm Report ¶ 260.

                                                      20
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 24 of
                                      105
                                           Privileged and Confidential

              anchored by a very narrow and incomplete review of the literature that I cited. As one
              of the articles I mentioned in my affirmative report clearly states, “a payment shock is a
              change in payment obligations that a consumer cannot control.” 58 Indeed, the literature
              analyzes a range of sources that give rise to payment shocks including unexpected
              hospital visits. 59 Thus, a payment shock applies more broadly than the cases considered
              by Dr. Hamm. 60 Clearly, unexpected payment obligations to repay undercharges from
              Ocwen’s servicing failures lead to changes in consumer’s payment obligations that they
              could not control and therefore constitute a payment shock.

      40.     Dr. Hamm also claims that the magnitude of the payment shocks in the mortgage
              finance literature is much larger than the payment shock from undercharges from
              untimely escrow. One benchmark for the magnitude of the undercharges would be the
              change in the escrow payment relative to the prior escrow payment; another benchmark
              would be the change in mortgage payments relative to previous mortgage payments,
              including escrow payments. 61 Among undercharged Ocwen borrowers whose monthly
              statements were produced by Ocwen in this case, 62 I find that 75.0 percent of Ocwen
              borrowers had undercharges greater than 5 percent of their escrow payments and 30.7
              percent had undercharges greater than 5 percent of their monthly mortgage and escrow




      58
            See McFadden Second Amended Report ¶ 30, citing Nidhi Verma, “A deeper
            understanding of payment shock dynamics,” Journal of Risk Management in Financial
            Institutions 10, no. 3 (2017): 276.
      59
            See Carlos Dobkin, Amy Finkelstein, Raymond Kluender, and Matthew J. Notowidigdo,
            “The Economic Consequences of Hospital Admissions,” American Economic Review 108,
            no. 2 (2018): 308-352.
      60
            A payment shock applies more broadly outside the mortgage finance literature. For
            example, an unexpected and sudden increase in state taxes would constitute a payment
            shock as well as a medical bill from an emergency room visit.
      61
            I consider mortgage payments to consist of principal and interest payments.
      62
            See Ocwen’s response to the 21st request in the Bureau’s Fifth Set of Requests for
            Production. To calculate the undercharge as a share of escrow or of monthly mortgage
            payments, I focused on monthly statements that were indicated as current as of the bill date.
            Approximately 50 percent of undercharged Ocwen borrowers had one or more current
            monthly statements in Ocwen’s production.

                                                       21
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 25 of
                                      105
                                          Privileged and Confidential

             payments. 63 In comparison, the studies that Dr. Hamm and I cite found a magnitude of
             5 percent up to more than 50 percent. 64

      41.    Finally, Dr. Hamm states that “…the cited literature considers the entire payment
             change as a shock. In the present matter, however, most of each payment change was
             inevitable, and would have occurred even in the absence of an alleged delay.” 65 Dr.
             Hamm implies that because most of the payment increase was inevitable, this is
             somehow inconsistent with the payment shock literature. In fact, the payment shock
             literature studies inevitable changes in mortgage payments driven, for example, by the
             expiration of teaser rates of ARMs or end of HELOC drawing periods. 66 Moreover,
             even if the change in payment was inevitable, from the perspective of the borrower, this
             is still an unexpected payment shock, which, as described above, could have potentially
             harmed the borrower. Therefore, Dr. Hamm’s criticism in this area is misplaced.

                              c)    Impact of Delayed Escrow Analysis Increases with
                              Magnitude of Overcharges and Undercharges

      42.    Dr. Hamm claims that it is implausible for escrow analysis delay to cause additional
             foreclosures given the magnitude of the opportunity costs I quantified in my affirmative
             report. 67 Dr. Hamm is incorrect as he ignores the financial vulnerability of the Ocwen
             borrowers who experienced the servicing error. Further, missed opportunity costs are
             not the only factor that increases the likelihood of foreclosure initiations in the model.
             Foreclosure initiations are also caused by the differences in payment obligations in the
             actual world relative to a counterfactual world where the escrow analysis was

      63
            Average undercharge is calculated as accrued shortage divided by the sum of the latest
            monthly escrow, principal, and interest payments prior to the late analysis. See Appendix
            D for more details.
      64
            Hamm Report, footnote 179.
      65
            Hamm Report ¶ 262.
      66
            See Cristian deRitis, Chionglong Kuo, and Yongping Liang, “Payment shock and mortgage
            performance,” Journal of Housing Economics 19 (2010): 295-314, and Kathleen W.
            Johnson and Robert F. Sarama, “End of the Line: Behavior of HELOC Borrowers Facing
            Payment Changes,” Finance and Economics Discussion Series 2015-073, Washington:
            Board        of      Governors      of       the     Federal        Reserve       System,
            http://dx.doi.org/10.17016/FEDS.2015.073 at p. 17 and Table 4, p. 32.
      67
            Hamm Report ¶ 249.
                                                      22
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 26 of
                                      105
                                          Privileged and Confidential

             conducted on time. These differences are measured by the overcharges and
             undercharges.

      43.    Dr. Hamm relies heavily on comparisons to average borrowers in his criticism of my
             opportunity cost and foreclosure cost damages. In particular, he claims that my
             foreclosure damages estimates are unreasonable given that the magnitude of the
             overcharges/undercharges were small. However, Dr. Hamm ignores the actual
             composition of Ocwen's customer base, many of whom were in precarious financial
             circumstances prior to the occurrence of the servicing error.

      44.    Specifically, Ocwen presents itself as a mortgage servicing company that specializes in
             serving at-risk borrowers. In its 2018 10-K report, Ocwen stated, “We believe our core
             competency serving underserved and at-risk borrowers will provide a competitive
             advantage for certain acquisitions of MSRs.” 68 Ocwen’s own expert in this matter, Mr.
             Marcel Bryar, emphasizes the unique composition of Ocwen’s borrowers and describes
             Ocwen as “[specializing] in servicing non-conventional loans that are particularly
             challenging to service and Ocwen often acquires the loans it services from servicers
             who no longer want to or simply cannot service the loans.” 69

      45.    These descriptions are consistent with differences between Ocwen and non-Ocwen
             loans on risk characteristics in the Mortgage Backed Securities (“MBS”) panel data. 70
             These risk characteristics are recorded at the time of loan origination. In my descriptive
             analysis below, I define an “Ocwen loan” as a loan that Ocwen listed in its reply to the
             Bureau’s first request in the Fifth Set of Requests of Production and that I was able to




      68
            Ocwen Financial Corporation, 2018 Form 10-K at p. 4.
      69
            Rebuttal Expert Report of Marcel Bryar, October 15, 2019 ¶ 29.
      70
            These differences in the averages between populations illustrate the importance of
            controlling for these characteristics in my econometric model. Note that my primary model
            is estimated on Ocwen loans only using Ocwen’s responses to Interrogatories and the
            Bureau’s Fifth Set of Requests for Production.

                                                      23
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 27 of
                                      105
                                           Privileged and Confidential

              identify in the MBS data based on loan amount and zip code. 71 A “non-Ocwen loan” is
              a loan that was not serviced by Ocwen between January 1, 2014 and August 6, 2018.

      46.     Figure 1 and Figure 2 depict the cumulative distributions of borrowers’ FICO scores
              and combined loan-to-value (“CLTV”), 72 respectively, at the time of origination for
              Ocwen loans and non-Ocwen loans. Lower FICO scores indicate that the loan is more
              likely to default than loans with higher FICO scores. Figure 1 shows the cumulative
              distribution of FICO scores for Ocwen and non-Ocwen loans. The lines show the share
              of loans serviced by Ocwen (dotted light blue line) or not serviced by Ocwen (solid
              dark blue line) with FICO scores at or below the corresponding FICO-score level on the
              horizontal axis. For example, 75 percent of Ocwen borrowers in the MBS data had
              FICO scores at or below 700 at the time of origination; in contrast, 25 percent of non-
              Ocwen borrowers had FICO scores at or below 700. The fact that the line for Ocwen
              borrowers is always above the line for non-Ocwen borrowers indicates that Ocwen’s
              borrowers tend to have lower FICO scores than non-Ocwen borrowers.




      71
            See McFadden Second Amended Report, Appendix F that describes how I identified loans
            harmed by Ocwen’s servicing errors in the MBS data.
      72
            FICO scores are one type of credit score that indicates the borrower’s credit risk to lenders
            and creditors. CLTV is measured as the sum of principal balances across mortgages on a
            given property divided by the property’s fair market value. CLTV can also serve as an
            indicator of the borrower’s credit risk because it captures the share of the property’s value
            that is debt.
                                                       24
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 28 of
                                      105
                                               Privileged and Confidential

       Figure 1: Cumulative Distribution of FICO Scores at Origination Across Securitized
        Loans by Servicer Shows that Ocwen Borrowers Have, On Average, Lower FICO
                              Scores Than Non-Ocwen Borrowers




       Source: MBS Data. Loans with FICO scores above 850 or below 300 are excluded from the figure.


      47.   Figure 2 shows the cumulative distribution of Ocwen and non-Ocwen loans by CLTV.
            A higher CLTV means that the aggregate mortgage loan amount on the property is
            large relative to the appraised property value, and the property is more encumbered
            (i.e., debt obligations are large relative to the asset value). The lines show the share of
            Ocwen or Non-Ocwen loans with a CLTV less than or equal to the CLTV at that level;
            for example, nearly 60 percent of Non-Ocwen loans have CLTVs at origination below
            80 percent, and nearly 50 percent of Ocwen loans have CLTVs at origination less than
            80 percent. While nearly all of the Ocwen and non-Ocwen loans have CLTV at or
            below 100 percent, Ocwen loans have, on average, a higher CLTV ratio than non-
            Ocwen loans. This is apparent because the curve for Ocwen loans is generally below
            that of Non-Ocwen loans, which indicates that a smaller share of Ocwen loans have
            CLTV at origination below that designated level.




                                                             25
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 29 of
                                      105
                                                   Privileged and Confidential

       Figure 2: Cumulative Distribution of Combined Loan-to-Value at Origination Across
       Securitized Loans by Servicer Shows that a Larger Share of Ocwen Borrowers Have
                    CLTV Between 80 and 100 Than Non-Ocwen Borrowers




           Source: MBS Data. Loans with CLTV ratios above 150 are not shown in the figure.


      48.      In summary, Ocwen’s customers are, on average, at higher credit risk than the average
               U.S. borrower, and therefore have a higher financial vulnerability. This fact is
               supported by Ocwen’s self-description in its annual reports, Mr. Bryar’s testimony, and
               descriptive statistics from a third-party source, the MBS panel data. For this population,
               inaccurate reporting and demands for payment that may seem small to an average
               household can precipitate into negative and sometimes dire consequences.

      49.      Furthermore, with this context in mind, even small overcharges and undercharges from
               a delayed escrow analysis could have an impact on borrowers who are already on the
               brink of financial ruin. 73 Whether small overcharges/undercharges can lead to
               foreclosure initiation is a testable hypothesis. To test this, I estimated a model in which
               I allow the impact of the servicing failure to vary by the magnitude of the
               overcharge/undercharge. The table below shows the estimated cumulative probabilities


      73
             A recent survey from the Board of Governors of the Federal Reserve System finds that
             around 40 percent of adults from a national representative sample would have difficulty
             using cash to pay a hypothetical expense of $400. See Board of Governors of the Federal
             Reserve System, Report on the Economic Well-Being of U.S. Households in 2018, May
             2019 at p. 21.

                                                                  26
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 30 of
                                      105
                                                 Privileged and Confidential

             of foreclosure initiation by quintiles in the magnitude of overcharges and
             undercharges. 74

           Table 2: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
                                 Probability of Foreclosure Initiation
                            By Magnitude of Overcharge and Undercharge
                                       (in percentage points)

                                          Quintile                    Overcharge         Undercharge
                                            [1]                          [2]                 [3]
                                             1                            4.56                 3.52
                                             2                            5.61                 3.80
                                             3                            5.64                 4.89
                                             4                            6.70                 5.95
                                             5                           11.67                 7.98
                               Average across all loans                   6.60                 4.91

                   Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
                   Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
                   Notes:
                   [1]: The results are derived by calculating for each harmed loan in the sample, the difference
                   in the cumulative probability of survival between the actual world were the loans suffered
                   from the servicing failure and the counterfactual scenario where it did not. I then calculate the
                   average across loans in the sample separately for each quintile of overcharged and
                   undercharged loans. See McFadden Second Amended Report, Appendix G for more details.


      50.    As the table above shows, I find an effect of servicing failures even for small
             overcharges/undercharges. Moreover, I find that that the effect increases with the size
             of the overcharge/undercharge. Using these probabilities, the total estimates of damages
             would be $358.6 million using the foreclosure costs based on Ocwen and public
             sources and $493.2 million using foreclosure costs based on the Moreno report.




      74
            For overcharges the quintiles ranges are: 1) $0.01-$34.47, 2) $34.48-$107.42, 3) $107.44-
            $240.76, 4) $240.77-$556.65, and 5) $556.67-$354,750.60. For undercharges the quintiles
            ranges are: 1) $0.01-$14.32, 2) $14.33-$38.55, 3) $38.56-$95.62, 4) $95.64-$309.32, and
            5) $309.40-$93,954.24.
                                                      27
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 31 of
                                      105
                                           Privileged and Confidential

                       2.     Implementation Critiques

                              a)    Controlling for the Two Distinct Late-Escrow
                              Populations Identified by Dr. Hamm Does Not Change My
                              Conclusions

      51.    Dr. Hamm argues that the vast majority of loans that experience an escrow analysis
             delay fall into one of two groups: 1) loans that had an escrow analysis due date between
             December 2014 and March 2015 when Ocwen was undertaking a systems change, and
             2) loans that had an escrow analysis due outside this period and that were
             predominantly delinquent at the time of the analysis due date. 75 Dr. Hamm further
             suggests that these two groups of loans should have been analyzed separately. 76

      52.    Even if it was the case that loans with an untimely escrow analysis fell within these two
             groups, there is no reason for modeling these populations separately. As explained in
             my prior report, my model controls for all observable characteristics that are correlated
             with both servicing failure and foreclosure initiation. 77 In particular, pertaining to the
             cases alleged by Dr. Hamm, my model controls for delinquency status as well as for
             time fixed effects. Regardless, as a robustness test, I estimated separate models for
             loans that had an escrow analysis due before December 2014 and loans that had an
             escrow due analysis between December 2014 and March 2015. 78 The following table
             shows the cumulative probability of foreclosure initiation for these two groups of loans.




      75
            See Hamm Report ¶94 and ¶294.
      76
            See Hamm Report ¶294.
      77
            See McFadden Report ¶85.
      78
            Both models include the full set of unharmed loans in the estimation.
                                                      28
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 32 of
                                      105
                                                 Privileged and Confidential

           Table 3: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
                                 Probability of Foreclosure Initiation
                           By Month of Untimely Escrow Analysis Due Date
                                       (in percentage points)

                         Period of Months:          Jan-2014 to Nov-2014             Dec-2014 to Mar-2015
                                                             [1]                              [2]
                   Overcharged Loans                            6.68                             1.78
                   Undercharged Loans                           6.88                             2.06

                   Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
                   Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
                   Notes:
                   [1]: The results are derived by calculating for each harmed loan in the sample, the difference
                   in the cumulative probability of survival between the actual world were the loans suffered
                   from the servicing failure and the counterfactual scenario where it did not. I then calculate the
                   average across loans in the sample separately for overcharged and undercharged loans. See
                   McFadden Second Amended Report, Appendix G for more details.



      53.    As the table above shows, even when analyzing both groups separately as suggested by
             Dr. Hamm, I found that Ocwen’s untimely escrow analysis increases the likelihood that
             foreclosure is initiated. Using these probabilities, the total estimates of damages for
             loans with an untimely escrow analysis in the period from January 2014 to November
             2014 would be $89.2 million using the foreclosure costs based on Ocwen and public
             sources, and $122.7 million using foreclosure costs based on the Moreno report. 79 For
             loans with an untimely escrow analysis from December 2014 to March 2015, total
             damages would be $81.8 million using the foreclosure costs based on Ocwen and
             public sources and $112.5 million using foreclosure costs based on the Moreno
             report. 80 The combined impact from these two populations is $171.0 million using the



      79
            See McFadden Report Section VI.B for details on the construction of damages.
      80
            Based on his “discussion with Andrew Combs,” Dr. Hamm claims that a “system change”
            between December 2014 and March 2015 caused Ocwen to “put the escrow analysis
            process on hold for a period of time” (Hamm Report ¶¶ 92, 294). I have no means to
            corroborate or confirm Dr. Hamm’s claim. If it is correct, then this system change affected
            all Ocwen borrowers who had an escrow analysis due during that period, independent of
            their risk characteristics. For customers who had a late escrow analysis because of the
            system change, there can be no unobserved factor that influences both the customers’
            likelihood of having a late escrow and likelihood of foreclosure initiation. For these
            customers, the impact is an unambiguous causal measure of the impact of the servicing
            error on foreclosure initiation.

                                                                 29
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 33 of
                                      105
                                            Privileged and Confidential

             foreclosure costs based on Ocwen and public sources and $235.2 million using the
             Moreno report. 81 These combined damages omit cases where the late escrow analysis
             happened after March 2015.

                               b)      My Dependent Variable is Properly Specified

      54.    Dr. Hamm claims that my model’s dependent variable is wrong as it overstates
             foreclosures by 31 percent. 82 However, as clearly stated in my affirmative report, my
             model describes the probability of foreclosure initiations, not the probability of
             foreclosures. 83 My damages estimates use the probabilities of the various outcomes and
             borrower costs for each loan to form an expected cost of the events following a
             foreclosure initiation. 84 His criticism, therefore, is irrelevant.

                               c)    My Model Appropriately Controls for Loans that Were
                               Delinquent Prior to the Servicing Error

      55.    Dr. Hamm claims that I state that “…loans with a delinquency or foreclosure prior to
             the Alleged Analysis Due Date should be excluded when attempting to estimate
             additional foreclosures resulting from the allegedly delayed escrow analyses.” 85 Dr.
             Hamm mischaracterizes my report. To support this incorrect characterization of my
             opinions, Dr. Hamm selectively cites part of my opinion but completely omits a crucial
             part of the quote. He uses this incomplete citation to conclude that I claim to exclude
             loans with preexisting delinquencies in my analysis. 86 The complete quote reads:

               “The analysis program just described is a standard one in epidemiological
               research, where the question is the effect of a treatment on the probability of


      81
            When I apply the cumulative probabilities of foreclosure initiation based on Ocwen
            customers who had late escrow analyses between December 2014 and March 2015 to
            calculate damages across all harmed borrowers, damages would be $108.3 million or
            $149.0 million depending on the cost per foreclosure (Ocwen and Public Sources or the
            Moreno report, respectively).
      82
            Hamm Report ¶ 327.
      83
            McFadden Second Amended Report ¶ 88.
      84
            McFadden Second Amended Report ¶¶ 116-117.
      85
            Hamm Report ¶ 334.
      86
            The incomplete quote is included in Hamm Report ¶ 335.

                                                        30
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 34 of
                                      105
                                          Privileged and Confidential

               survival. A major question in such research is whether differences between
               “cases” and “controls” following the treatment were caused by the treatment,
               or were influenced by observed or unobserved confounding factors. In the
               survival analysis I have done in this case, I am able to control for or rule out
               these confounding factors, and exclude subpopulations of loans with
               possible confounding factors, such as pre-existing bankruptcies or
               delinquencies, whose influence cannot be fully controlled, so that I have high
               confidence that the elevated risks that I measure following service failures are
               caused by these failures. (emphasis added)” 87

      56.    As the full quote states, in my foreclosure model, I can control for confounding factors
             like pre-existing bankruptcies or delinquencies. In the alternative, I can also exclude
             subpopulations of loans with these same confounding factors. In my prior report, I
             performed both these analyses. The main specification of my model controls for
             confounding factors that could influence the assignment of servicing failures
             (“treatment”). Among these controls I included a flag for loans that had previous
             delinquency, bankruptcy, loan modification, or forbearance before the harm from
             servicing failures. 88

      57.    My understanding is that Ocwen’s legal obligation to provide timely escrow analysis
             applied to delinquent as well as non-delinquent loans. Moreover, an escrow analysis on
             a delinquent loan would enter determination of the amount in arrears, and this might
             affect the ability of the borrower to become current, and thus the probability that
             foreclosure is initiated. Therefore, there is no reason to exclude these loans from the
             analysis. Furthermore, borrowers who are already delinquent are more financially
             vulnerable and therefore are likely to be more affected by Ocwen’s servicing failures.

      58.    To confirm that the results of my benchmark specification are not driven by loans that
             had an adverse credit event prior to the servicing failure, I also estimated an additional
             robustness test. In particular, I estimated my proportional hazards model excluding all
             loans that experienced an untimely escrow analysis and that had an adverse credit event




      87
            McFadden Second Amended Report ¶ 85.
      88
            McFadden Second Amended Report ¶ 100.

                                                      31
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 35 of
                                      105
                                                    Privileged and Confidential

              before the servicing failure. 89,90 The table below shows the results of this robustness
              test.

           Table 4: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
                                 Probability of Foreclosure Initiation
                Loans Without Prior Adverse Credit Events at time of Servicing Failure
                                       (in percentage points)

                                                                       Cumulative Probability
                                                                                [1]
                                      Overcharged Loans                            5.62
                                      Undercharged Loans                           4.37

                      Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
                      Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
                      Notes:
                      [1]: The results are derived by calculating for each harmed loan in the sample, the difference
                      in the cumulative probability of survival between the actual world were the loans suffered
                      from the servicing failure and the counterfactual scenario where it did not. I then calculate the
                      average across loans in the sample separately for overcharged and undercharged loans. See
                      McFadden Second Amended Report, Appendix G for more details.


      59.     As the table above shows, even for the sample of “clean” loans, the model shows that
              an untimely escrow analysis due to Ocwen’s servicing failures increased the probability
              that a foreclosure is initiated by 5.62 percentage points for overcharged loans and by
              4.37 percentage points for undercharged loans. Using these probabilities, the total
              estimates of damages would be $234.6 million using the foreclosure costs based on
              Ocwen and public sources and $322.7 million using foreclosure costs based on the
              Moreno report.




      89
            These adverse credit events are: 90 days or more delinquent, bankruptcy, permanent loan
            modification, and forbearance.
      90
            In my prior report, I performed a similar analysis like the one described above. See
            McFadden Second Amended Report ¶ 112 and Appendix H. There is one important
            difference between this specification and the one in my prior report. In the specification of
            my original report, I only excluded loans that had an overcharge or an undercharge, and
            that had an adverse status prior to the servicing failure. In the current specification, by
            contrast, I also exclude harmed loans with missing and zero accruals that had an adverse
            status prior to the servicing failure.

                                                                    32
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 36 of
                                      105
                                          Privileged and Confidential

                              d)     Dr. Hamm’s Delinquency Proxy is Incomplete
                              Relative to Ocwen’s Own Responses

      60.    Instead of relying on the delinquency information provided by Ocwen in response to
             RFP 5 of the CFPB’s Fifth Set of Requests for Production to Defendants, Dr. Hamm
             uses the transaction data in RFP 22 to calculate his own delinquency measures. 91 His
             justification is that RFP 5 “is information that can be calculated from the Transaction
             History data” 92 But it is unclear why Dr. Hamm believes deriving the data, i.e., a proxy
             method, is superior to using the direct data, and Dr. Hamm does not attempt to explain
             why it would be. Further, perhaps Dr. Hamm’s claim of what delinquency data is
             derivable was true of the original response to RFP 5 but the original response omitted
             numerous delinquent loans and, when a supplement to RFP 5 was later provided, the
             accompanying submittal letters described a process which required reviewing data “for
             the following RFP Nos.: 8-10 and 22” for “how additional delinquency information can
             be gleaned from the Fifth Request for Production.” 93 Given that Ocwen is surely more
             familiar with the intricacies of their own internal databases than I am, there is no
             legitimate reason to follow Dr. Hamm’s suggestion to try to recreate RFP 5 using only
             one of the four required RFP sources (i.e., only RFP 22) and, in so doing, unnecessarily
             risk omitting instances of delinquency.

                              e)     Dr. Hamm Fails to Understand That Harm from
                              Ocwen Can Increase the Likelihood of Foreclosure Even
                              When the Reported Reasons for Default Do Not Mention the
                              Servicing Error

      61.    Dr. Hamm argues in his report that my damages theory ignores relevant data produced
             by Ocwen, indicating the reason for a loan defaulting. Further, he claims that since
             “…there is no mystery as to why these loans ended up in foreclosure,” they should have
             been excluded from both my proportional hazards model and damages calculation. 94


      91
            See Hamm Report ¶¶ 138-139 and footnotes 32, 93.
      92
            See Hamm Report, footnote 93.
      93
            Catalina E. Azuero at Goodwin Proctor LLP, Letter to the Consumer Financial Protection
            Bureau, “Re: CFPB v. Ocwen Financial Corp., et al.; Case No: 9:17-CV-80495-KAM,”
            June 18, 2019.
      94
            See Hamm Report ¶ 338.
                                                   33
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 37 of
                                      105
                                          Privileged and Confidential

             There are three problems with his claims. First, the reason for a loan defaulting might
             be different than the reason that a loan eventually ends up in foreclosure initiation. For
             example, an unexpected medical bill may have pushed the borrower into delinquency,
             and Ocwen’s servicing failures reduced the borrower’s ability to exit delinquency.
             Second, as I argue below, even if there are other factors that contribute to a borrower
             becoming delinquent, that does not in any way undermine the fact that the servicing
             failure also played an incremental part in pushing borrowers to default and ultimately
             foreclosure initiation. In fact, it is this incremental impact that my proportional hazard
             model measures. Third, Dr. Hamm does no analysis to connect his various alternative
             causes to a borrower’s ability to pay their mortgage, or to measure how they might
             contribute incrementally to a foreclosure.

      62.    According to Dr. Hamm's Exhibit 10E, the top three most prevalent reasons for default
             were some type of reduction of income. 95 In other words, the most likely reason for
             default is that the borrower doesn't have enough money available to keep up with their
             mortgage payments. But it is exactly a borrower struggling to keep up with their
             mortgage payment who is most at risk of being put over the edge from, for example,
             being overcharged due to a servicing failure or suffering a payment shock. Thus there is
             no basis for Dr. Hamm’s claim that I should have excluded these loans from my model
             and damages calculation.

                              f)    My Model Results Do Not Depend on Control Group
                              Loans Having an Escrow Account

      63.    Dr. Hamm claims that 27 percent of loans in the group of unharmed loans that I
             included in my analysis do not have an escrow account. 96,97 He further implies that
             including these loans in the model biases my results on the impact of servicing failures


      95
            These reasons are 1) curtailment of income, 2) reduction of income, and 3) loss of
            income/unemployment. See Hamm Report, Exhibit 10E.
      96
            See Hamm Report ¶ 287.
      97
            Dr. Hamm identifies the loans as not having an escrow account when the escrow balance
            in the Transaction History data (RFP 22) was always zero. I have not seen any testimony
            or documents from Ocwen indicating the appropriate way to identify loans without escrow
            accounts in the data.

                                                      34
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 38 of
                                      105
                                                 Privileged and Confidential

             and makes them unreliable. 98 As I demonstrate below, dropping loans that allegedly do
             not have escrow accounts have minimal impact on the estimates of the model and
             damages.

      64.    The following table shows the results of the foreclosure model from removing the
             alleged unharmed loans without an escrow account and compares the results with my
             original results.

           Table 5: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
                                 Probability of Foreclosure Initiation
                              Excluding Loans without Escrow Accounts
                                        (in percentage points)

                                                                                      Excluding Loans with
                                                         Prior Report                      No-Escrow
                                                              [1]                              [2]
                  Overcharged Loans                           6.73                               6.75
                  Undercharged Loans                          5.07                               5.10

                   Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
                   Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
                   Notes:
                   [1]: The results are derived by calculating for each harmed loan in the sample, the difference
                   in the cumulative probability of survival between the actual world were the loans suffered
                   from the servicing failure and the counterfactual scenario where it did not. I then calculate the
                   average across loans in the sample separately for overcharged and undercharged loans. See
                   McFadden Second Amended Report, Appendix G for more details.


      65.    As the table shows, the impact of removing the 27% unharmed loans which Dr. Hamm
             alleges have no escrow accounts is de minimis. Using these probabilities, the total
             estimates of damages would increase from $351.5 million to $352.7 million using the
             foreclosure costs based on Ocwen and public sources, and from $483.5 million to
             $485.2 million using foreclosure costs based on the Moreno report.




      98
            See Hamm Report ¶ 288.

                                                                 35
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 39 of
                                      105
                                          Privileged and Confidential

                              g)     My Model Results Are Robust to the Omitted
                              Variables that Dr. Hamm Proffered, Which I Addressed in
                              My Prior Report

      66.    Dr. Hamm argues that I omitted important variables that have a significant impact on
             foreclosure and delinquency. 99 In particular he emphasizes that I omitted three
             variables: loan-to-value ratios, credit scores, and debt to income measures.

      67.    I agree with Dr. Hamm that these variables could be determinants of loan performance.
             Although Ocwen did not reliably collect this information, I recognized the importance
             of these variables, and in my previous report, I conducted a robustness test using an
             alternative data set and estimated a model that included these variables. 100 The results,
             which are included in Appendix H of my prior report, confirm the conclusions of my
             main specification that loans that suffered an untimely escrow analysis, faced an
             increase in the probability of foreclosure initiation. Dr. Hamm, however, did not
             acknowledge these results in his report.

      68.    Dr. Hamm also argues that I should have controlled for three additional factors in my
             model: the behavior of prior servicer, the impact of other payment changes, and
             investor requirements in the model. 101 The data that I have from Ocwen does not allow
             me to include these factors in my model, and Dr. Hamm does not offer any data source
             which would allow me to do so. As discussed in my prior report, the impact of
             servicing failures is identified by the difference in risk before and after the servicing
             failure for Ocwen loans in the sample. 102 Dr. Hamm does not perform any analysis or
             test to show that these factors systematically coincide with the timing of the harm from
             untimely escrow, and therefore affect my conclusions. Thus, Dr. Hamm’s critique is
             misplaced.




      99
            See Hamm Report ¶ 301.
      100
            I used the Mortgage Backed Securities (MBS) data set for this test. See McFadden Second
            Amended Report ¶ 113.
      101
            See Hamm Report ¶¶ 318, 321, 325.
      102
            See McFadden Second Amended Report ¶¶ 86-87.

                                                        36
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 40 of
                                      105
                                          Privileged and Confidential

                              h)     Dr. Hamm’s Rejection of My Model Based on a Small
                              Number of Unexpected Coefficient Signs is Not Consistent
                              with Standard Econometric Practice

      69.    Dr. Hamm claims that some of the results from my model are inconsistent with
             established principles of mortgage finance. 103 In particular, he argues that the
             coefficient estimates for the unemployment rate, the investor dummy, and loan age
             have the wrong sign. 104 Irrespective of Dr. Hamm’s arguments, the model results are
             robust to excluding these variables from the specification. 105

      70.    There are a number of factors suggesting that the signs and magnitudes of these
             coefficients are not clear a priori. Unemployment rates vary from region to region for
             structural reasons, and while it is reasonable to expect that a decline in economic
             activity and increase in the unemployment rate in a given region would be associated
             with increased distress among borrowers, interregional variation in economic activity
             and lender practices are sufficiently confounding to obscure a priori expectations. The
             aftermath of the great recession is likely to have influenced disproportionally the
             economic status of borrowers with older loans among those serviced by Ocwen,
             upsetting the relationship between age and default risk expected under stationary
             conditions. Finally, the years following the great recession were not necessarily typical
             in terms of the stability of homeowner incomes compared with the rental streams that
             determine investor’s ability to make payments on their mortgages.

      71.    Moreover, it is important to note that Ocwen customers are not a representative sample
             of the average U.S. borrowers. In fact, as I detail above, they are a riskier set of
             borrowers than the average population of borrowers. Because of this, the usual
             principles of mortgage finance need not necessarily apply as we are not comparing
             these risky borrowers with a normal set of borrowers. Consider, for example, investor-
             owned properties. Looking at the whole population of loans, it might be true that


      103
            Hamm Report ¶ 344.
      104
            The results imply that an increase in the unemployment rate lowers foreclosure initiations,
            that investor-owned properties are less likely to foreclose, and that older loans have a
            higher probability of foreclosure initiation.
      105
            See Appendix E.
                                                        37
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 41 of
                                      105
                                           Privileged and Confidential

              investor-owned properties are riskier than owner-occupied. However, this conclusion
              might not hold in the small and riskier sample of loans and borrowers in the Ocwen
              data. Among this riskier set of borrowers, those that own properties as an investment
              might actually be relatively safer as they likely have better sources of cash flows than
              owner-occupied borrowers.

      72.     My results for loan age are not inconsistent with the results found in the literature. For
              example, deRitis, Kuo, and Liang (2010) show that the relationship between loan age
              and delinquency is not always decreasing in age as suggested by Dr. Hamm. 106

                               i)     My Model Measures the Incremental Impact of
                               Servicing Errors on Foreclosure Initiations

      73.     Dr. Hamm claims that because my model predicts additional foreclosures from
              untimely escrows that would account for a large fraction of observed foreclosures for
              the harmed populations, my results are irrational. He supports this claim by arguing that
              according to my model “…all of the factors that have been found by scholars and
              mortgage finance professionals to comprise the primary causes of defaults and
              foreclosures – job losses, serious medical problems, divorces, deaths, major financial
              problems, incarcerations, negative equity, etc. – collectively account for fewer
              foreclosures (49%) than escrow analysis delays (51%).” 107 My model does not imply
              that all these factors account for fewer foreclosures than escrow analysis delays. These
              factors, in fact, might be the main contributors to the eventual foreclosures. What my
              model implies is that controlling for these other important factors, the incremental
              impact of the untimely escrow analysis helps explain a significant fraction of the
              observed foreclosures. Moreover, my model’s results are consistent with the observed
              large differential in foreclosure initiation rates between harmed and unharmed
              borrowers. 108


      106
            Cristian deRitis, Chionglong Kuo, and Yongping Liang, “Payment shock and mortgage
            performance,” Journal of Housing Economics 19 (2010): 295-314.
      107
            Hamm Report ¶ 355.
      108
            The foreclosure initiation rates for overcharged and undercharged loans are 12.9 percent
            and 17.8 percent, respectively, in my regression data. By contrast, the foreclosure initiation
            rate is 3.7 percent for unharmed loans.
                                                       38
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 42 of
                                      105
                                          Privileged and Confidential

      74.    Contrary to Dr. Hamm’s contention, I have controlled for other important factors that
             influence a borrower’s likelihood of foreclosure initiation and that would correlate with
             Ocwen’s servicing failures. Dr. Hamm has not provided any empirical support that any
             such unobserved factors would explain my results. Since neither Ocwen nor Dr. Hamm
             have identified any relationship between service failures and unobserved borrower
             characteristics, I have no basis to control for any additional factors that could contribute
             to foreclosure.

               B.      COST PER FORECLOSURE

      75.    Dr. Hamm claims that “foreclosure is generally for borrowers who have no equity in
             their mortgaged property; borrowers with equity have a powerful economic incentive –
             and usually the ability – to avoid foreclosure by selling their homes or refinancing their
             mortgages.” 109 Dr. Hamm portrays zero or negative equity as a primary reason for
             foreclosure and, in support of this point, cites to two studies analyzing “strategic
             defaults” during the 2008/2009 housing crisis. 110 According to Dr. Hamm’s logic, there
             can be no equity loss from foreclosure on a property with no equity at the time of sale.
             Moreover, Dr. Hamm proffers calculations using Ocwen’s data to purportedly show
             that 88 percent of loans in which foreclosure sales had occurred among the harmed
             loans were “under water” (i.e., homes in which the mortgage loan and expenses exceed
             the appraised value of the home). Therefore, according to Dr. Hamm, there is no equity
             on these homes for the borrowers, and if anything, investors—not homeowners—
             experienced losses.

      76.    Dr. Hamm’s arguments are fundamentally inconsistent with the way in which the
             literature measures equity loss from foreclosure and ignore that studies have
             documented numerous reasons why foreclosure can occur regardless of the borrower’s
             equity on the property. In this section, I first summarize findings from the literature
             related to equity loss (section III.B.1) and drivers of foreclosure (section III.B.2). Then,

      109
            Hamm Report ¶ 390.
      110
            Hamm Report ¶ 373 (“Most borrower defaults occur because the borrower is unable to
            afford the monthly mortgage payments and does not have equity in the mortgaged property.
            Most other defaults occur because a borrower has decided to strategically default, due to
            negative equity in the mortgaged property.”).
                                                     39
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 43 of
                                      105
                                          Privileged and Confidential

             I use Dr. Hamm’s example of a borrower who lived in                  to illustrate his
             errors. Next, I address Dr. Hamm’s critique that administrative and legal fees are not
             paid by borrowers and point to contradictory information from Ocwen’s own records.
             Finally, I reiterate that my estimate of the cost per foreclosure to the borrower is
             conservative because there are several additional expenses that I am not able to
             quantify because of data limitations.

                       1.    The Literature Discusses Losses from the “Foreclosure
                       Discount” and Loss of a Long-term Financial Investment

      77.    In the literature on consequences of foreclosure on borrowers, there are two forms of
             equity loss: first, foreclosures and distressed sales more generally often sell as a
             discount relative to non-distressed sales, and second, borrowers lose out on the long-
             term financial investment in their homes.

      78.    The foreclosure “discount” is well noted in the popular press. For example, a blog post
             titled “What is Foreclosure?” on Hubzu (a website that presents itself as “among the
             nation’s largest online real estate auction sites”) names several benefits of purchasing a
             foreclosed home, namely “prices lower than market value.” 111 This message is echoed
             by realtors who were interviewed in the article “How to buy a foreclosed home in 5
             steps” from Bankrate.com. 112 Redfin and U.S. News and World Report present both the
             advantages and risks of buying a foreclosed home: “…for buyers willing to take the


      111
            “Foreclosed homes are often sold at prices lower than market value. If the home is still in
            pre-foreclosure, the homeowner may want to sell the home as-is for a lower price to avoid
            going into foreclosure. These types of sellers are also often in a hurry to get the home off
            their hands, speeding up the sometimes lengthy buying and closing processes. While some
            foreclosed homes are neglected toward the end of ownership, that isn’t always the case —
            some may only need a few minor repairs or none at all.” Hubzu, “What is a Foreclosure?,”
            August 2, 2019, https://www.hubzu.com/blog/what-is-a-foreclosure/ (last viewed on
            November 9, 2019).
      112
            “‘The advantage of purchasing a foreclosure property is, in short, price,’ says John Soffee,
            a Realtor with Freedom Realty Services in Midlothian, Virginia… In the right situation,
            ‘you are getting something below market value because the bank is motivated to get the
            home sold,’ says Rose Sklar of The Sklar Team of Coldwell Banker in Weston, Florida.
            ‘Also, the bank tends to negotiate more than a typical seller would.’” Bankrate.com, “How
            to Buy a Foreclosed Home in 5 Steps,” June 19, 2019, https://www.bankrate.com/real-
            estate/how-to-buy-a-foreclosed-home/ (last viewed on November 14, 2019).

                                                       40
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 44 of
                                      105
                                          Privileged and Confidential

             extra legwork, purchasing a foreclosure can be a great way to get a deal on your dream
             house.” 113

      79.    The literature on the foreclosure discount has typically focused on Real Estate Owned
             (“REO”) homes, as Dr. Hamm had noted in his report. 114 Although researchers have
             debated the exact magnitude of the discount, studies have generally found discounts in
             the range of 10-20 percent relative to non-foreclosure sales, which Dr. Hamm does not
             dispute. 115 Instead Dr. Hamm takes issue with the fact that losses from REO sales
             would be borne by the investor and not the borrower.

      80.    Dr. Hamm is incorrect in his claim that foreclosure discounts, even in REO sales, do
             not harm the borrower. First, if the borrower is able to sell the home for an amount
             greater than his/her mortgage balance, then the loss from the foreclosure discount
             would be borne by the borrower. Second, if the borrower is not able to sell the home for
             more than his/her mortgage balance, then the home will typically be repossessed by the
             mortgage servicer or investor. The foreclosure discount may be one of the reasons why
             the borrower was not able to sell the home for a higher amount and therefore lost title
             to his/her home. Moreover, in at least 38 states including Florida, a lender may sue the
             borrower for the difference between the foreclosure sale price and the borrower’s




      113
            Redfin,      “How       to    Buy      a    Foreclosed      Home,”       January      2019,
            https://www.redfin.com/guides/how-to-buy-a-foreclosed-home (last viewed on November
            10, 2019); Chris Kissell, “How to Buy a Foreclosed Home,” U.S. News and World Reports,
            June 11, 2018, https://loans.usnews.com/how-to-buy-a-foreclosed-home (last viewed on
            November 10, 2019) (“The biggest lure of buying a foreclosure is the potential savings you
            get compared with buying a similar nondistressed property. ‘It can be like a 15 percent
            discount on your neighboring houses,’ Reiss says. ‘So, it can be significant.’” David Reiss
            is a law professor and academic programs director of the Center for Urban Business
            Entrepreneurship at Brooklyn Law School.).
      114
            Hamm Report ¶¶ 384-386.
      115
            In addition to the Federal Housing Finance Agency’s Mortgage Market Note that I cited in
            my prior report, see also Kai-yan Lee, “Examining REO Sales and Price Discounts in
            Massachusetts” in REO & Vacant Properties: Strategies for Neighborhood Stabilization,
            a Joint Publication of the Federal Reserve Banks of Boston and Cleveland and the Federal
            Reserve Board, 2010 at p. 55. Both studies summarize papers that analyze REO sales
            during the 1980s, 1990s, and 2000s.

                                                      41
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 45 of
                                      105
                                          Privileged and Confidential

             mortgage balance; these states are known as “recourse states.” 116 Among Ocwen
             borrowers who were harmed by Ocwen’s delay in performing an escrow analysis,
             approximately 67 percent are located in a recourse state, 31 percent are located in a
             non-recourse state, and the remaining 2 percent in Puerto Rico and territories. For these
             reasons, foreclosure discounts are likely to impose financial costs on borrowers.

      81.    Whereas the foreclosure discount focuses on the gap in price between a foreclosure and
             comparable non-foreclosure sale at the same point in time, the second component of a
             borrower’s equity loss is that he/she loses on a long-term financial investment, which is
             the focus of the Moreno report’s estimate. 117 The Moreno report defines the long-term
             financial loss as the “difference between the assessed market value and the balance on
             the home mortgage,” which was “$7,200 on average” in 1995 (the average assessed


      116
            Andra C. Ghent and Marianna Kudlyak, “Recourse and Residential Mortgage Default:
            Theory and Evidence from U.S. States,” Federal Reserve Bank of Richmond Working
            Paper No. 09-10R, June 10, 2010. Nevada is considered to be a non-recourse state after its
            change. See also Ariel Olson, “Kicked While They’re Down: Deficiency Judgments and
            the Great Recession,” Emory Law Journal 67 (2018): 1273-1311.
      117
            In his report, Dr. Hamm poses two other critiques of the Moreno report that are baseless.
            First, Dr. Hamm criticizes the robustness of the Moreno report as a study that did not
            undergo peer review (Hamm Report ¶ 391). However, the results from this study have been
            used in several government policy reports, including Joint Economic Committee,
            “Sheltering Neighborhoods from the Subprime Foreclosure Storm,” June 22, 2007,
            https://www.jec.senate.gov/public/index.cfm/democrats/2007/6/report-update-sheltering-
            neighborhoods-from-the-subprime-foreclosure-storm 1095 (last viewed on November 13,
            2019) at p. 14; U.S. Department of Housing and Urban Development. Economic Impact
            Analysis of the FHA Refinance Program for Borrowers in Negative Equity Positions.
            Washington,            DC,         2010,          https://www.hud.gov/sites/documents/IA-
            REFINANCENEGATIVEEQUITY.PDF (last viewed on November 13, 2019) at p. 9. Both
            reports refer to Moreno’s costs to homeowners as transaction costs or administrative costs;
            however, Moreno report itself listed this cost of $7,200 to homeowners under “[l]ong-term
            loss of the financial investment in the property” (Moreno report, p. 12).
            Second, according to Dr. Hamm, the $7,200 amount could not be the estimated cost of
            foreclosure because it was based on homeowners who may have been able to avoid
            foreclosure through the Mortgage Foreclosure Prevention Program (Hamm Report ¶ 390).
            Dr. Hamm’s reasoning errs in that his argument assumes that foreclosure costs can only be
            calculated from households that actually experienced foreclosure. This is incorrect:
            foreclosure costs are measured based on differences between a scenario, possibly
            hypothetical, with a foreclosure sale and a scenario without a foreclosure sale. There is no
            reason why non-foreclosed homes could not inform an estimate of the potential equity loss.

                                                      42
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 46 of
                                      105
                                          Privileged and Confidential

             market value was $55,400). 118 This measure is conservative in that it does not capture
             the estimated long-term financial loss from foreclosure; borrowers who were able to
             stay in their homes would have held on to this equity while borrowers who lost their
             homes would not. My model does not include this long-term financial loss, and thus is
             conservative. The reason why this measure is conservative is that, if housing prices
             continued to grow, then the equity on the home would increase as well, and the gap
             between the foreclosed and non-foreclosed borrowers would be even greater.

      82.    Indeed, my model does not account for this long-term financial loss despite the fact that
             housing prices were growing during the damages period. In Figure 3, I have plotted zip-
             code-level growth rates in housing prices relative to the first quarter of 2014 using the
             Housing Price Index from the Federal Housing Finance Agency. I focus on zip codes
             where Ocwen borrowers were affected by a late escrow analysis and had a foreclosure
             sale between the first quarter of 2014 and the fourth quarter of 2018. The “weighted
             average” corresponds to the average zip code, weighted by the number of foreclosed
             homes directly impacted by Ocwen’s servicing failure in the county. 119 I have also
             included the growth rates of the zip codes in the 5th and 95th percentiles. Across the
             majority of zip codes, housing prices appreciated over this period such that the loss of a
             long-term financial investment for these borrowers would likely be understated.




      118
            Moreno report, p. 12.
      119
            As I noted in my prior report (McFadden Second Amended Report ¶ 134), neighboring
            home values may also be impacted by a foreclosure sale; therefore, to the extent that
            Ocwen’s servicing failure led to an additional foreclosure in the county, borrowers
            unaffiliated with Ocwen may have been harmed as well.
                                                   43
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 47 of
                                      105
                                               Privileged and Confidential

            Figure 3: Growth in Housing Prices from First Quarter of 2014 through Fourth
                                          Quarter of 2018




                  Source: Federal Housing Finance Authority Housing Price Index.
                  Notes: Weighted by number of Ocwen borrowers in the zip code with a late escrow analysis and
                  foreclosure sale.


      83.    In summary, Dr. Hamm’s assertions that borrowers experience no equity loss from
             foreclosure are baseless. Indeed, the double-hit from the foreclosure discount and loss
             of long-term financial investment can be devastating to a borrower’s financial position.

                      2.    The Literature Has Found that Foreclosures Can Occur
                      Regardless of the Borrower’s Equity Position

      84.    Dr. Hamm ignores the fact that numerous studies have found that foreclosures can
             occur regardless of the borrower’s equity position. In its literature review, the U.S.
             Department of Housing and Urban Development’s Office of Policy and Development
             Research’s 2010 Report to Congress on the Root Causes of the Foreclosure Crisis,
             which Dr. Hamm cited in his report, states that “a lack of housing equity by itself
             generally does a poor job of predicting mortgage delinquencies, which are a necessary




                                                              44
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 48 of
                                      105
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 49 of
                                      105
                                          Privileged and Confidential

             which is $39,900 above the selling price. 124 On the Zillow listing, the description noted:
             “PRICE DRASTICALLY REDUCED. SELLERS MOTIVATED” [capitalized letters
             in original]. Contrary to Dr. Hamm’s explanation, equity loss in this example would be
             the difference in the home value between the amount that the borrower could have sold
             his/her home for if he/she had not been compelled to make the sale and the amount at
             which the house was actually sold.

                      4.    Dr. Hamm’s Assertion that Borrowers Do Not Pay Legal
                      and Administrative Fees Related to Foreclosure is Baseless

      86.    Dr. Hamm claims that the legal and administrative fees that I included as costs to the
             borrower from foreclosure are typically fronted by servicers and reimbursed by
             investors. Thus, according to Dr. Hamm, these costs are “almost never paid by
             borrowers.” 125 However, he does not offer support for his argument aside from citing to
             the Fannie Mae expense schedule in the Moreno report, and he appears to disregard
             information provided from Ocwen’s own records.

      87.    The legal and administrative fees that I include in damages are, first of all, borrower-
             assessed fees listed in an Ocwen-commissioned report by Navigant on “Semi-Annual
             Market Fee Analysis and 3/1/2015 – 8/31/2015 Default Related Fees – All States.”
             Specifically, Navigant named the following “default related fees assessed to
             borrowers during foreclosure [emphasis added]:” Foreclosure Attorney/Trustee Costs
             Fee, Publication/Posting Fee, Process Server Fee, and Title Fee Cost. 126

      88.    Second, borrowers like Ocwen’s customers are likely liable for these foreclosure fees
             as stated in standard contracts such as the Fannie Mae/Freddie Mac Uniform Instrument
             (Form 3010) mortgage note for single-family homes in Florida. 127 These fees would be

      124
            “                                                                ,”      Zillow.com
            https://www.zillow.com/homedetails
            (last viewed on November 14, 2019).
      125
            Hamm Rebuttal Report ¶ 393.
      126
            OCW-CFPB-001-06523242 at p. 26.
      127
            Florida-Single Family-Fannie Mae/Freddie Mac Uniform Instrument, Form 3010, 1/01,
            https://www.fanniemae.com/content/legal form/3010w.doc (last viewed on November 13,
            2019). (“Lenders actions can include, but are not limited to:… (c) paying reasonable
                                                      46
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 50 of
                                      105
                                           Privileged and Confidential

              added to the mortgage amount owed by the customer, including when reinstating or
              paying off his or her loan. In the event of a foreclosure sale, proceeds from the
              foreclosure sale are first used to pay amounts due under mortgage, including
              foreclosure fees—possibly with interest—assessed by the servicer, before a borrower is
              able to recover any of his or her equity from the foreclosure sale proceeds.

      89.     Both Ocwen’s internal documents and standard mortgage contracts state that borrowers
              are obligated to pay foreclosure administrative and legal fees. Dr. Hamm has not
              presented evidence showing that Ocwen borrowers are not indebted to pay these fees. I
              have estimated these costs using reasonable estimates from Ocwen’s internal
              documents and the Moreno report, which—as Dr. Hamm pointed out—draws on
              typical Fannie Mae expenses. If more information about the extent to which Ocwen’s
              borrowers did not meet their obligations becomes available, I am prepared to extend my
              analysis.

                          5.    My Estimate of Cost Per Foreclosure to Borrowers is
                          Conservative Because There Are Additional Expenses That I Have
                          Not Quantified

      90.     It is worth noting that equity loss is only one of numerous costs imposed on
              homeowners as a result of foreclosure. As laid out in the Moreno Report, additional
              costs to the borrower that I did not include in my analysis are: 128

                   a. “Loss of a stable and secure place to live.”

                   b. “A damaged credit rating that may become a barrier in accessing rental
                          housing or buying a home again.”




            attorneys’ fees to protect its interest in the Property and/or rights under this Security
            Instrument, including its secured position in a bankruptcy proceeding…. Any amounts
            disbursed by Lender under this Section [Protection of Lender’s Interest in the Property and
            Rights Under this Security Instrument] shall become additional debt of Borrower secured
            by this Security Instrument. These amounts shall bear interest at the Note rate from the date
            of disbursement and shall be payable, with such interest, upon notice from Lender to
            Borrower requesting payment.”)
      128
            Moreno report, pp. 12-13.
                                                       47
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 51 of
                                      105
                                         Privileged and Confidential

                 c. “Potentially higher costs to replace lost housing.”

                 d. “Possible tax consequences on the forgiven indebtedness.”

      91.   I have not quantified these additional costs because of data limitations; examples of
            additional information that would be required for such an analysis include borrowers’
            non-mortgage credit accounts, tax records, and residential history.

      IV.    CONCLUSION

      92.   Dr. Hamm concludes that, even assuming liability, Ocwen’s servicing failures that
            affected hundreds of thousands of its customers over several years resulted in no
            damages. According to Dr. Hamm, damages for opportunity costs are zero because the
            appropriate discount rate of Ocwen’s overcharges is zero—in other words, there was no
            benefit to customers to have funds on hand rather than in their escrow accounts with
            Ocwen. Dr. Hamm asserts that damages for additional foreclosures are zero because
            borrowers allegedly incur no costs from foreclosure and, without any empirical analysis
            of his own, Dr. Hamm claims that Ocwen’s servicing failures have no relationship with
            the likelihood that the foreclosure was initiated on the borrower.

      93.   I disagree with Dr. Hamm’s conclusions and find his arguments to be baseless. Dr.
            Hamm’s reasoning defies economic principles, the relevant literature, and standard
            econometric practices. He appears to disregard supporting analyses that address his
            claims that I had included in my prior report. Moreover, he attempts to undermine my
            analysis by presenting anecdotal evidence implying that Ocwen’s sworn and verified
            interrogatory responses are incorrect. He further makes claims as to a lack of damages
            due to his varying concerns with my model but notably provides no modeling results to
            support his concerns.

      94.   Table 6 below summarizes the damages calculation in my prior report and in this report
            for opportunity costs. As shown, there is little difference in the opportunity cost
            damages from my prior report. At the discount rates that I have considered, opportunity
            cost damages are approximately $2 million.



                                                     48
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 52 of
                                      105
                                               Privileged and Confidential

             Table 6: Summary of My Damages Estimates for Opportunity Costs in USD

                                    Damages Estimates - Prior Report         Damages Estimates - Surrebuttal
                                          by Discount Rate                          by Discount Rate
       Servicing Failure Population   13%        16%          20%              13%        16%         20%
                   [A]                [B]        [C]           [D]              [E]        [F]        [G]

       [1] Late Escrow Analyses        $1,188,115 $1,420,930 $1,715,706      $1,105,253 $1,341,616 $1,640,796
       [2] PMI Overcharges               $319,433 $343,623 $373,717             $97,525 $119,345 $146,829
       [3] ARM Servicing Errors          $288,684 $337,569 $394,490            $288,684 $337,569 $394,490
       [4] Total                       $1,796,232 $2,102,122 $2,483,913      $1,491,462 $1,798,530 $2,182,115

       Sources and Notes: Values are reported in USD.
       [B], [C], [D]: McFadden Second Amended Report, Table 10.
       [1][E]-[1][G]: Table 1.
       [2][E]-[2][G]: Appendix C, Table 1.
       [3][E]-[3][G]: See [3][B]-[3][D].


      95.   Table 7 summarizes the foreclosure costs sensitivity calculations described in this
            report and compares them to my damages estimate. Notwithstanding the criticisms of
            Dr. Hamm, I have received no additional data or evidence that establishes that the
            assumptions underlying my statistical analysis are incorrect. On the basis of those
            assumptions, my conclusion is that foreclosure cost damages are either $351.5 million
            or $483.5 million depending on the method used to cost the consequences to customers
            of foreclosure initiation. The table also reports alternative calculations resulting from
            sensitivity analyses of the assumptions underlying my statistical calculations.




                                                             49
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 53 of
                                      105
                                                 Privileged and Confidential

       Table 7: Summary of My Damages Estimates and Sensitivity Analyses for Foreclosure
                                  Costs in USD millions

                                                                                          Cost Per Foreclosure Sources:

                                                                                           Ocwen and Moreno 1995
                                   Description of Damages Estimate                        Public Sources Report
                                                  [A]                                           [B]        [C]

       [1] Damages Estimates - Prior Report                                                  $351.5         $483.5
             Damages Estimates from Sensitivity Analyses in My Surrebuttal
       [2]   Model with Varying Impact by Magnitude of Overcharge or Undercharge             $358.6         $493.2
       [3]   Model excl. Loans Without Escrow Accounts                                       $352.7         $485.2
       [4]   Model incl. Loans Without Prior Adverse Credit Events at Time of Error          $234.6         $322.7
       [5]   Separate Models for Servicing Failures in Jan-14 - Nov-14 & Dec-14-Mar-15       $171.0         $235.2
       [6]   Applying Cumul. Prob. Based on Dec-14 - Mar-15 Failures to All Harmed           $108.3         $149.0

       Sources and Notes: Values are reported in millions of USD.
       [1]: McFadden Second Amended Report, Table 15.
       [2]: ¶ 50.
       [3]: ¶ 65.
       [4]: ¶ 59.
       [5]: ¶ 53. Damages exclude borrowers with late escrow analyses after March 2015.
       [6]: Footnote 81.




      ____________________________
      Daniel McFadden

      Signed on November 14, 2019 at Oakland, California




                                                                50
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 54 of
                                      105
Appendix A
                                        Daniel L. McFadden
                                                Principal

         San Francisco, CA                   +1.415.217.1000             Daniel.McFadden@brattle.com




Professor Daniel McFadden is a principal with The Brattle Group, which provides consulting services and
expert testimony on economic, finance, regulatory and strategic issues to corporations, law firms and
public agencies worldwide.

Professor Daniel McFadden, recipient of the 2000 Nobel Prize in Economics, is the E. Morris Cox Professor
Emeritus of Economics at the University of California at Berkeley and the founding director of its
Econometrics Laboratory. He is also the Presidential Professor of Health Economics at the University of
Southern California, where he has joint appointments at the USC Sol Price School of Public Policy and
the Department of Economics at USC Dornsife College. Previously, he was the James R. Killian Professor
of Economics at MIT, the Irving Fisher Research Professor at Yale University, and the Fairchild
Distinguished Scholar at the California Institute of Technology. He was awarded the Nobel Prize for his
numerous contributions to quantitative economic science and, in particular, his pioneering theoretical,
methodological, and empirical work in the analyses of discrete choices. Dr. McFadden has received
numerous other awards including the John Bates Clark Medal given every two years to the American
economist under the age of forty who has made the most outstanding contribution to the field of economic
science. Dr. McFadden received his Ph.D. in Economics from the University of Minnesota in 1962. There
he also earned his B.S. in Physics, with high distinction, in 1957.

Dr. McFadden has also held the following academic appointments:

       2014-          Presidential Professor of Health Economics, University of Southern California
       1996-          Director, Econometrics Laboratory, University of California, Berkeley
       1995-1996      Chair, Department of Economics, University of California, Berkeley
       1991-1995      Director, Econometrics Laboratory, University of California, Berkeley
       1990-          E. Morris Cox Chair, University of California, Berkeley
       1990-          Professor of Economics, University of California, Berkeley
       1990           Sherman Fairchild Distinguished Scholar, California Institute of Technology
       1986-1991      Director, Statistics Center, Massachusetts Institute of Technology
       1984-1991      James R. Killian Chair, Massachusetts Institute of Technology
       1978-1991      Professor of Economics, Massachusetts Institute of Technology
       1977-1978      Irving Fisher Research Professor, Yale University
       1968-1979      Professor of Economics, University of California, Berkeley
       1966-1967      Visiting Associate Professor, University of Chicago
       1966-1968      Associate Professor of Economics, University of California, Berkeley
       1963-1966      Assistant Professor of Economics, University of California, Berkeley
       1962-1963      Assistant Professor of Economics, University of Pittsburgh
       1961-1962      Instructor, Economics, University of Minnesota



                                                                                                    1
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 55 of
                                       105
                              Daniel L. McFadden


       1959-1960     Research Assistant, Social Psychology, University of Minnesota
       1957-1958     Instructor, Physics, University of Minnesota



EXPERIENCE

Dr. McFadden has had a varied background in professional and public service. Among his achievements
are:

          President, American Economic Association (AEA) (2005)
          Chair, National Academy of Science (NAS) Section 54 Economic Sciences (2003- )
          Chair, NAS Committee on Methods of Forecasting Demand and Supply of Doctoral
           Scientists and Engineers (1997-2000)
          Advisory Committee, Journal of Applied Economics (1996- )
          NAS Commission on Science, Engineering, and Public Policy (1995- )
          Chair, AEA Committee on Electronic Publication (1994- )
          Vice President, American Economics Association (1994)
          NAS Committee on Behavioral and Social Sciences and Education (1989-1994)
          Panel Study of Income Dynamics, Advisory Board (1988-1991)
          Executive Committee, American Economics Association (1985-1987)
          President, Econometric Society (1985)
          Executive Committee, Econometric Society (1983-1986)
          Council of the Econometric Society (1983-1986)
          Vice President, Econometric Society (1983-1984)
          NAS Committee on Energy Demand Modeling (1983-1984)
          NAS Committee, Basic Research in the Social Sciences (1982-1987)
          Chair, AEA Awards Committee (1981-1984)
          Board of Directors, National Bureau of Economic Research (1980-1983)
          Editor, Econometric Society Monographs (1980-1983)
          Review Committee, California Energy Commission (1979)
          Sloan Foundation Book Committee (1977-1979)
          Executive Committee, Econometric Society (1978-1980)
          Board of Editors, Transportation Research (1978-1980)




                                                                                               2
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 56 of
                                       105
                              Daniel L. McFadden


         Associate Editor, Journal of Econometrics (1977-1978)
         Board of Directors, National Bureau of Economic Research (1976-1977)
         Executive Committee, Transportation Research Board (1975-1978)
         City of Berkeley, Coordinated Transit Project (1975-1976)
         Advisory Committee on Transportation Models, Metropolitan Transportation
          Commission (1975)
         Council of the Econometric Society (1974-1980)
         Elected Member, Universities National Bureau (1974-1977)
         Board of Editors, Journal of Mathematical Economics (1973-1977)
         Board of Editors, American Economic Review (1971-1974)
         Chair, NSF-NBER Conference, Economics of Uncertainty (1970- )
         Economics Advisory Panel, National Science Foundation (1969-1971)
         Editor, Journal of Statistical Physics (1968-1970)


MIT – RELATED:

         Committee on Curricula, 1990-91
         Killian Award Committee, 1984
         Center for Energy Policy Research, Program Board, 1983-84
         Engineering Dean Search Committee, 1980-81
         Provost’s Committee on Statistics, 1979-80
         CTS Advisory Board, 1978-79


BERKELEY – RELATED:

         Director of Graduate Studies, 1994-95
         IBER Advisory Committee, 1993-95 (Chair, 1994-95)


PROFESSIONAL AFFILIATIONS

         American Economics Association
         The Econometric Society
         American Statistical Association
         Mathematical Association of America



                                                                                     3
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 57 of
                                       105
                              Daniel L. McFadden


         Transportation Research Board


FELLOWSHIPS, SCHOLARSHIPS, HONORS, AND AWARDS

         Honorary Degree, University of Montreal (2004)
         Honorary Degree, University College London (2003)
         Richard Stone Prize in Applied Econometrics (2000-2001)
         Nobel Prize in Economics (Joint Recipient) (2000)
         Nemmers Prize in Economics, Northwestern University (2000)
         American Agricultural Economics Association, Best Paper Prize (1994)
         University of Chicago, LLD (1992)
         Frisch Medal, Econometric Society (1986)
         Elected to National Academy of Science (1981)
         Outstanding Teacher Award, MIT (1981)
         Fisher-Schultz Lecture, Econometrics Society (1979)
         Elected to American Academy of Arts and Sciences (1977)
         John Bates Clark Medal, American Economics Association (1975)
         Elected Fellow, Econometrics Society (1969)
         Ford Faculty Research Fellow (1966-1967)
         Mellon Post-Doctoral Fellow (1962-1963)
         Earhart Fellow (1960-1961)
         Ford Foundation Behavioral Science Fellow (1958-1962)




                                                                                 4
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 58 of
                                       105
                              Daniel L. McFadden


PUBLICATIONS

Books and Monographs

Essays on Economic Behavior Under Uncertainty, with M. Balch and S. Wu (eds.), North Holland:
Amsterdam, 1974.

Urban Travel Demand: A Behavioral Analysis, with T. Domencich, North Holland: Amsterdam, 1975.
Reprinted by The Blackstone Company: Mount Pleasant, MI, 1996.

Production Economics: A Dual Approach to Theory and Applications, with M. Fuss (eds.), North Holland:
Amsterdam, 1978.

Structural Analysis of Discrete Data with Econometric Applications, with C.F. Manski (eds.), MIT Press:
Cambridge, MA, 1981.

Microeconomic Modeling and Policy Analysis: Studies in Residential Energy Demand, with T. Cowing,
Academic Press: New York, 1984.

Preferences, Uncertainty, and Optimality: Essays in Honor of Leonid Hurwicz, with J. Chipman and M.K.
Richter (eds.), Westview Press: Boulder, CO, 1990.

Handbook of Econometrics Vol IV, with R. Engle (eds.), North Holland: Amsterdam, 1994.

Statistical Tools, manuscript in preparation.

Rationality and equilibrium, a symposium in honor of Marcel K. Richter, series: Studies in Economic
Theory, vol. 26, with C.D Aliprantis, R.L. Matzkin, J.C. Moore, N.C. Yannelis, (Eds.), Springer-Verlag:
Berlin Heidelberg 2006.

ARTICLES

Production Theory

“Constant Elasticity of Substitution Production Functions,” Review of Economic Studies, 1963.

“A Review of ‘Manufacturing Production Functions in the U.S., 1957: An Interindustry and Interstate
Comparison of Productivity’,” Journal of the American Statistical Association, March 1967.

“Cost, Revenue, and Profit Functions,” in M. Fuss and D. McFadden (eds.), Production Economics: a Dual
Approach to Theory and Applications, North Holland: Amsterdam, 1978.

 “A Survey of Functional Forms in the Economic Analysis of Production,” with M. Fuss and Y. Mundlak,
in M. Fuss and D. McFadden (eds.), Production Economics: a Dual Approach to Theory and Applications ,
Vol. I, 219-268, North Holland: Amsterdam, 1978.




                                                                                                    5
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 59 of
                                       105
                              Daniel L. McFadden


“The General Linear Profit Function,” in M. Fuss and D. McFadden (eds.), Production Economics: a Dual
Approach to Theory and Applications, North Holland: Amsterdam, 1978.

“Flexibility Versus Efficiency in Ex Ante Plant Design,” with M. Fuss, in M. Fuss and D. McFadden (eds.),
Production Economics: a Dual Approach to Theory and Applications, North Holland: Amsterdam, 1978.

“Estimation Techniques for the Elasticity of Substitution and Other Production Parameters,” in M. Fuss
and D. McFadden (eds.), Production Economics: A Dual Approach to Theory and Applications, North
Holland: Amsterdam, 1978.

“Measurement of the Elasticity of Factor Substitution and Bias of Technical Change,” with P. Diamond
and M. Rodriguez, in M. Fuss and D. McFadden (eds.), Production Economics: A Dual Approach to Theory
and Applications, North Holland: Amsterdam, 1978.

“Joint Estimation of Freight Transportation Decisions Under Nonrandom Sampling,” with C. Winston and
A. Boersch-Supan, in A. Daughety (ed.), Analytical Studies in Transport Economics, 137-157, Cambridge
University Press: Cambridge, 1985.

Econometrics

“Conditional Logit Analysis of Qualitative Choice Behavior,” in P. Zarembka (ed.), Frontiers in
Econometrics, 105-142, Academic Press: New York, 1973.

“Comments on ‘Estimation of a Stochastic Model of Reproduction: An Econometric Approach’,” in N.
Terleckyj (ed.), Household Production and Consumption, 139-145, National Bureau of Economic
Research: New York, 1975.

“The Revealed Preferences of a Government Bureaucracy: Theory,” The Bell Journal of Economics and
Management Science, Autumn 1975.

“The Revealed Preferences of a Government Bureaucracy: Empirical Evidence,” The Bell Journal of
Economics and Management Science, No. 1, 55-72, Spring 1976.

“A Comment on Discriminant Analysis ‘Versus’ Logit Analysis,” Annals of Economic and Social
Measurement, 1976.

“Quantal Choice Analysis: A Survey,” Annals of Economic and Social Measurement, 1976.

 “Econometric Models for Probabilistic Choice Among Products,” The Journal of Business, 1980.

“Econometric Models of Probabilistic Choice,” in C.F. Manski and D. McFadden (eds.), Structural Analysis
of Discrete Data with Econometric Applications, 198-272, MIT Press: Cambridge, MA, 1981.

“Alternative Estimators and Sample Designs for Discrete Choice Analysis,” with C.F. Manski, in C.F.
Manski and D. McFadden (eds.), Structural Analysis of Discrete Data with Econometric Applications. 2-
50, MIT Press: Cambridge, MA, 1981.




                                                                                                    6
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 60 of
                                       105
                              Daniel L. McFadden


“Qualitative Response Models,” in W. Hildenbrand (ed.), Advances in Econometrics: Invited Papers for
the Fourth World Congress of the Econometric Society, Econometric Society Monograph, 1-37,
Cambridge University Press: Cambridge, 1982.

“Specification Tests for the Multinomial Logit Model,” with J. Hausman, Econometrica, September 1984.

“Econometric Analysis of Qualitative Response Models,” in Z. Griliches and M. Intrilligator (eds.),
Handbook of Econometrics, Elsevier: Amsterdam, 1984.

“Comment on Technical Problems in Social Experimentation: Cost versus Ease of Analysis,” in J.A.
Hausman and D.A. Wise (eds.), Social Experimentation, 214-219, National Bureau of Economic Research:
Chicago, 1985.

“The Choice Theory Approach to Market Research,” Marketing Science, Fall 1986.

“The Demand for Local Telephone Service: A Fully Discrete Model of Residential Calling Patterns and
Service Choices,” with K. Train and M. Ben-Akiva, The Rand Journal of Economics, Spring 1987.

“Regression-Based Specification Tests for the Multinomial Logit Model,” Journal of Econometrics, 1987.

“What do Microeconometricians Really Do?” Proceedings of the American Statistical Association, 402-
405, Business Statistics Section, 1987.

“Comment on Joel Horowitz and George Neumann, Semiparametric Estimation of Employment Duration
Models,” with A. Han, Econometric Reviews, 1987/1988.

“Econometric Modeling of Locational Behavior,” Annals of Operations Research: Facility Location
Analysis: Theory and Applications, 1989.

“A Method of Simulated Moments for Estimation of Discrete Response Models Without Numerical
Integration,” Econometrica, September 1989.

“Testing for Stochastic Dominance,” in T. Fomby and T.K. Seo (eds.), Studies in the Economics of
Uncertainty, 113-134, Springer: New York, 1989.

“Micro-simulation of Local Residential Telephone Demand Under Alternative Service Options and Rate
Structures,” with T. Atherton, M. Ben-Akiva, and K. Train, in A. de Fontenay, M. Shugard, and D. Sibley
(eds.), Telecommunications Demand Modelling, 137-163, Elsevier: Amsterdam, 1990.

“Advances in Computation, Statistical Methods, and Testing of Discrete Choice Models,” Marketing
Letters, 1991.

“Efficient Estimation by Multinomial Approximation and Sequential Simulation,” with W. Beckert and A.
Eymann, Working Paper, July 1994.

“Large Sample Estimation and Hypothesis Testing,” with W. Newey, in R. Engle and D. McFadden, (eds.)
Handbook of Econometrics, North Holland: Amsterdam, 1994.




                                                                                                  7
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 61 of
                                       105
                              Daniel L. McFadden


“Estimation by Simulation,” with P. Ruud, The Review of Economics and Statistics, November 1994.

“Simulation of Multivariate Normal Rectangle Probabilities and Their Derivatives: Theoretical and
Computational Results,” with V. Hajivassiliou and P. Ruud, Journal of Econometrics, May-June 1996.

“Lectures on Simulation-Assisted Statistical Inference,” presented at the EC-squared Conference, Florence,
Italy, December 12, 1996.

“Estimation of Some Partially Specified Nonlinear Models,” with C. Ai, Journal of Econometrics, January-
February 1997.

“Modeling Methods for Discrete Choice Analysis,” with M. Ben-Akiva, et al., Marketing Letters, July 1997.

“The Method of Simulated Scores with Application to Models of External Debt Crises,” with V.
Hajivassiliou, Econometrica, July 1998.

“Estimating Features of a Distribution from Binomial Data,” with A. Lewbel, Working Paper, May 1997.
“Mixed MNL Models for Discrete Response,” with K. Train, Working Paper, December 1996, revised
November 1998.

“On Selecting Regression Variables to Maximize Their Significance,” Working Paper, July 1998.
“Economic Choices,” Nobel Lecture, December 2000. American Economic Review, June 2001.

“Observational Studies: Choice-based sampling,” forthcoming in International Encyclopedia of Social and
Behavior Sciences, Vol. 2.1, Article 92, Elsevier Science: Amsterdam, 2001.

"Discrete Choice Models Incorporating Revealed Preferences and Psychometric Data," with T. Morikawa
and M. Ben-Akiva, Econometric Models In Marketing, Vol. 16, 27-53, Elsevier Science: Oxford, 2002.

“Characteristics of Generalized Extreme Value Distributions,” with M. Bielaire and D. Bolduc, Working
Paper, April, 2003

“Structural Simulation of Facility Sharing: Unbundling Policies and Investment Strategy in Local
Exchange Markets,” by Nauman Ilias, Paul C. Liu, Daniel L. McFadden, Lisa Wood, Glenn A. Woroch &
William P. Zarakas, 2005.

“Statistical Analysis of Choice Experiments and Surveys” with A. Bemmaor, F. Caro, J. Dominitz, B. Jun,
A. Lewbel, R. Matzkin, F. Molinari, N. Schwarz, R. Willis and J. Winter, Marketing Letters, 16:3/4, 183-
196, December 2005.

 “Free Markets and Fettered Consumers”. American Economic Research, 96:1, March 2006.

“The estimation of generalized extreme value models from choice-based samples”, Transportation
Research Part B: Methodological, Vol. 42, 4, 381-394, May 2008.




                                                                                                     8
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 62 of
                                       105
                              Daniel L. McFadden


 “Risk, Uncertainty and Discrete Choice Models”, with A. de Palma, M. Ben-Akiva, D. Brownstone, C.
Holt, T. Magnac, P. Moffatt, N. Picard, K. Train, P. Wakker, J. Walker, Marketing Letters, 19:3/4, 269-
285, July 2008.

“Semiparametric Analysis”, Quantile, no. 5, pp. 29-40, September 2008.

“Conditional Logit Analysis of Qualitative Choice Behavior”, Elgar Reference Collection. Pioneering
Papers of the Nobel Memorial Laureates in Economics, Vol. 3, pp. 337-374, 2009.

“Maximal Uniform Convergence Rates in Parametric Estimation Problems”, with Walter Beckert,
Econometric Theory, Vol. 26, Issue 2, 469-500, April 2010.

 “Choice probability generating functions”, with M. Fosgerau and M. Bierlaire, Working Paper, August
2010.

“Estimating Features of a Distribution from Binomial Data” with Lewbel, A., Linton, O., Journal of
Econometrics, Vol. 162, No. 2, pp. 170-88, June 2, 2011.

“Economic Juries and Public Project Provision,” Journal of Econometrics, Vol. 166, No. 1, pp. 116-126,
January 2012.

Transportation

“The Measurement of Urban Travel Demand,” Journal of Public Economics, 303-328, 1974.

“Aggregate Travel Demand Forecasting from Disaggregated Behavioral Models,” with F. Reid,
Transportation Research Record: Travel Behavior and Values, No. 534, 24-37, 1975.

“The Mathematical Theory of Demand Models,” in P. Stopher and A. Meyburg (eds.), Behavioral Travel-
demand Models, 305-314, D.C. Heath and Co.: Lexington, MA, 1976.

“Demand Model Estimation and Validation,” with A.P. Talvitie and Associates, Urban Travel Demand
Forecasting Project, Final Report, Volume V, Institute of Transportation Studies, University of California,
Berkeley, June 1977.

“Demographic Data and Policy Analysis,” with S. Cosslett, G. Duguay, and W. Jung, Urban Travel Demand
Forecasting Project, Final Report, Institute of Transportation Studies, University of California, Berkeley,
June 1977.

“Quantitative Methods for Analyzing Travel Behaviour of Individuals: Some Recent Developments,” in D.
Hensher and P. Stopher (eds.), Behavioural Travel Modelling, 279-318, Croom Helm London: London,
1978.




                                                                                                      9
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 63 of
                                       105
                              Daniel L. McFadden


“An Application of Diagnostic Tests for the Independence from Irrelevant Alternatives Property of the
Multinomial Logit Model,” with W. Tye and K. Train, Transportation Research Record: Forecasting
Passenger and Freight Travel, No. 637, 39-46, Transportation Research Board, 1978.

“Modelling the Choice of Residential Location,” in A. Karlqvist, L. Lundqvist, F. Snickars, and J. Weibull
(eds.), Spatial Interaction Theory and Planning Models, 75-96, North Holland: Amsterdam, 1978.
Reprinted in J. Quigley (ed.), The Economics of Housing, Edward Elgar: London, 1997.

“The Goods/Leisure Tradeoff and Disaggregate Work Trip Mode Choice Models,” with K. Train,
Transportation Research, February 1978.

“The Theory and Practice of Disaggregate Demand Forecasting for Various Modes of Urban
Transportation,” in Emerging Transportation Planning Methods, U.S. Department of Transportation DOT-
RSPA-DPB-50-78-2, August 1978. Reprinted in T.H. Oum, et al. (eds.), Transport Economics: Selected
Readings, 51-80, Seoul Press: Seoul, 1995.

“Overview and Summary: Urban Travel Demand Forecasting Project,” with F. Reid, A. Talvitie, M.
Johnson, and Associates, The Urban Travel Demand Forecasting Project, Final Report, Volume I, Institute
of Transportation Studies, University of California, Berkeley, June 1979.

“Measuring Willingness-to-Pay for Transportation Improvements” in T. Gärling, T. Laitila, and K. Westin
(eds.) Theoretical Foundations of Travel Choice Modeling, 339-364, Elsevier Science: Amsterdam, 1998.

“Disaggregate Behaviorial Travel Deman’s RUM Side: A 30-Year Retrospective,” forthcoming in The
Leading Edge of Travel Behavior Research, Davide Heshner and J. King (eds.) Pergamon Press: Oxford,
2002.

“Interstate Wine Shipments and E-Commerce,” Journal of Wine Economics, Vol. 1, No. 1, May 2006, pp.
3-6.

“Aggregate Travel Demand Forecasting from Disaggregated Behavioral Models”, with F. Reid, Elgar
Reference Collection. Classics in Planning Series, Vol. 2, pp. 191-204, 2006.

“The behavioral science of transportation”, Transport Policy Volume 14, Issue 4, 269-274, July 2007.

“The Measurement of Urban Travel”, Classics in Planning, Vol. 7, pp. 69-94, 2007.

“Modelling the Choice of Residential Location”, Elgar Reference Collection. Pioneering Papers of the
Nobel Memorial Laureates in Economics, Vol. 3, pp. 409-430, 2009.




                                                                                                    10
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 64 of
                                       105
                              Daniel L. McFadden


Economic Growth and Development

“Comment on ‘An Optimum Fiscal Policy in an Aggregate Model of Economic Growth’,” in I. Adelman
and E. Thorbecke (eds.), The Theory and Design of Economic Development, 140-146, Johns Hopkins Press:
Baltimore, MD, 1966.

“The Evaluation of Development Programmes,” The Review of Economic Studies, 1967.

“On the Existence of Optimal Development Plans,” in H. Kuhn (ed.) Proceedings of the Sixth Princeton
Symposium on Mathematical Programming, 403-427, Princeton University Press: Princeton, NJ, 1970.
“Criteria for Public Investment: Comment,” The Journal of Political Economy, November/December 1972.

“On the Existence of Optimal Development Programmes in Infinite-Horizon Economies,” in J. Mirrlees
and N.H. Stern (eds.), Models of Economic Growth, 260-282, Macmillan: Great Britain, 1973.

“Is There Life After Debt? An Econometric Analysis of the Creditworthiness of Developing Countries,”
with R. Eckaus, G. Feder, V. Hajivassiliou, and S. O’Connell, in J. Cuddington and G. Smith, International
Debt and the Developing Countries, 179-209, International Bank for Reconstruction and
Development/The World Bank: Washington, D.C., 1985.

“Hot Money and Cold Comfort: Global Capital Movement and Financial Crises in Emerging Economies”,
Lecture, Latin American and Carribean Economics Association ANEC Conference on Globalization and
Development, 2004.

“Free Markets and Fettered Consumers”, American Economic Review, Vol. 96, pp. 5-29, March 2006.

“100 Years of the American Economic Review: The Top 20 Articles”, with K. Arrow, B. Bernheim, M.
Feldstein, J. Poterba, R. Solow, American Economic Review, Vol. 101, pp. 1-8, February 2011.

Economic Theory and Mathematical Economics

“On Hicksian Stability,” in J.N. Wolfe (ed.), Value, Capital, and Growth, 329-351, University Press:
Edinburgh, 1969.

“On the Controllability of Decentralized Macroeconomic Systems: The Assignment Problem,” in H.E.
Kuhn and P. Szego (eds.), Mathematical Systems Theory and Economics 1, 221-239, Springer-Verlag: New
York, 1969.

“A Simple Remark on the Second Best Pareto Optimality of Market Equilibria” Journal of Economic
Theory, June 1969.

“A Technical Note on Classical Gains from Trade,” with J.M. Grandmont, Journal of International
Economics, 1972.



                                                                                                    11
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 65 of
                                       105
                              Daniel L. McFadden



“On Some Facets of Betting: Comments,” in M.S. Balch, D. McFadden, and S.Y. Wu (eds.), Essays on
Economic Behavior Under Uncertainty, 126-137, North-Holland: Amsterdam, 1974.

“Some Uses of the Expenditure Function in Public Finance,” with P.A. Diamond, Journal of Public
Economics, 1974. Reprinted in J. Creedy (ed.), Measuring Welfare Changes and Tax Burdens, Edward
Elgar: London, September 1998.

“A Characterization of Community Excess Demand Functions,” with R. Mantel, A. Mas-Colell, and M.K.
Richter, Journal of Economic Theory, 1974.

“An Example of the Non-Existence of Malinvaud Prices in a Tight Economy,” Journal of Mathematical
Economics, 1975.

“Tchebyscheff Bounds for the Space of Agent Characteristics,” Journal of Mathematical Economics, 1975.

“On Efficiency and Pareto Optimality of Competitive Programs in Closed Multisector Models,” with M.
Majumdar and T. Mitra, Journal of Economic Theory, August 1976.

“Definite Quadratic Forms Subject to Constraint,” in M. Fuss and D. McFadden (eds.), Production
Economics: A Dual Approach to Theory and Applications, North-Holland: Amsterdam, 1978.

“Necessary and Sufficient Conditions for the Classical Programming Problem,” in M. Fuss and D.
McFadden (eds.), Production Economics: A Dual Approach to Theory and Applications, North Holland:
Amsterdam, 1978.

“Convex Analysis,” in M. Fuss and D. McFadden (eds.), Production Economics: A Dual Approach to
Theory and Applications, North Holland: Amsterdam, 1978.

“A Note on the Computability of Tests of the Strong Axiom of Revealed Preference,” Journal of
Mathematical Economics, 1979.

“Pareto Optimality and Competitive Equilibrium in Infinite Horizon Economies,” with M. Majumdar and
T. Mitra, Journal of Mathematical Economics, 1980.

“Welfare Analysis of Incomplete Adjustment to Climatic Change,” in V.K. Smith and A. White (eds.),
Advances in Applied Micro-economics, JAI Press: Greenwich, CT, 1984.

“Stochastic Rationality and Revealed Stochastic Preference,” with M.K. Richter, in J. Chipman, D.
McFadden, and M.K. Richter (eds.), Preferences, Uncertainty, and Optimality, Essays in Honor of Leo
Hurwicz, 161-186, Westview Press: Boulder, CO, 1990.




                                                                                                12
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 66 of
                                       105
                              Daniel L. McFadden


“Consumers’ Evaluation of New Products: Learning from Self and Others,” with K. Train, Journal of
Political Economy, 1996.

“Economic Choice Behavior: Psychological Foundations and the Contributions of Amos Tversky,”
Working Paper, August 1996.

“Rationality for Economists,” Working Paper presented at the NSF Symposium on Eliciting Preferences,
July 1997. Forthcoming in Journal of Risk and Uncertainty, December 1999.

“Extended Framework for Modeling Choice Behavior,” with M. Ben-Akiva, et al. Marketing Letters, Vol.
10, Issue 3, Kluwer, 187-203, August 1999.

“Pricing in a Competitive Market with a Common Network Resource,” Working Paper, April 2003.

“Hybrid Choice Models: Progress and Challenges,” with M. Ben-Akiva et. Al., Marketing Letters, Vol. 13,
Issue 3, 163-175, August 2002.

“Epilogue,” Marketing Letters, Vol. 13, Issue 3, 163-175, August 2002.

“Revealed Stochastic Preference: A Synthesis,” Economic Theory, Springer, vol. 26(2), pages 245-264,
August 2005.

“Welfare Economics at the Extensive Margin Giving Gorman Polar Consumers Some Latitude,” Working
Paper, June 2004.

"The Misuse of Econometrics in Litigation," by Susan J. Guthrie, Paul C. Liu, Daniel L. McFadden and
Kenneth T. Wise, ABA Monograph on Econometrics, Forthcoming, 2005.

“The Misuse of Econometrics in Estimating Damages,” with Kenneth T. Wise, et. al. ABA monograph on
Econometrics, 2005.

“The Browser War - Econometric Analysis of Markov Perfect Equilibrium in Markets with Network
Effects,” with Mark Jenkins et. al. Presented at the American Economic Association Annual Meeting. 7-
9 January 2005. Philadelphia, PA.

"The Science of Pleasure: The Measurement of Consumer Welfare," Frisch Memorial Lecture, Plenary
Session at the Econometric Society World Congress, upcoming, 19-24 August 2005, University College
London.
“Rationality and Equilibrium: A Symposium in Honor of Marcel K. Richter”, with C. Aliprantis, R.
Matzkin, J. Moore, N. Yannelis, Studies in Economic Theory, No. 26, pp. viii, 252, April 2006

“Revealed Stochastic Preference: A Synthesis”, Studies in Economic Theory, No. 26, pp. 1-20, 2006.




                                                                                                     13
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 67 of
                                       105
                              Daniel L. McFadden



Foreward to “’Rationality and Equilibrium’ – A Symposium in Honor of Marcel K. Richter”, with C.
Aliprantis, R. Matzin, J. Moore, N. Yannelis, Studies in Economic Theory, No. 26, pp. v-vi, 2006.

“Human Capital Accumulation and Depreciation”, Review of Agricultural Economics, vol. 30, no. 3, 379-
85, Fall 2008.

“The Revealed Preferences of a Government Bureaucracy: Theory”, Elgar Reference Collection.
Pioneering Papers of the Nobel Memorial Laureates in Economics, Vol. 3, pp. 375-390, 2009.

“The Revealed Preferences of a Government Bureaucracy: Empirical Evidence”, Elgar Reference
Collection. Pioneering Papers of the Nobel Memorial Laureates in Economics , Vol. 3, pp. 391-408, 2009.

“100 Years of the American Economic Review: The Top 20 Articles,” Arrow, K.J., Bernheim, B.D.,
Feldstein, M.S., Poterba, J. M., Solow, R.M., American Economic Review, Vol. 101, No. 1, pp. 1-8,
February 2011.

“Choice Probability Generating Functions”, Bierlaire, M., Fogerau, M., NBER Working Paper Series, No.
17970, 2012.

Energy

“Forecasting the Impacts of Alternative Electricity Rate Structures: A Feasibility Study,” Final Report,
California Energy Commission, 1976.

“Determinants of the Long-Run Demand for Electricity,” with C. Puig and D. Kirshner, Proceedings of
the American Statistical Association, 1978.

“A Two-Level Electricity Demand Model,” with J. Hausman and M. Kinnucan, Journal of Econometrics,
1979.

“Residential Energy Demand Modeling and the NIECS Data Base: An Evaluation,” with T. Cowing and J.
Dubin, Report No. MIT-EL-82-009, MIT Energy Laboratory, January 1982.

“An Analysis of the Distributional Impacts of Energy Policies Affecting Residential Energy Demand: The
ORNL Model,” with J. Berkovec, T. Cowing, and J. Rust, Discussion Paper No. MIT-EL-82-032WP, MIT
Energy Laboratory, April 1982.

“An Analysis of the Distributional Impacts of Energy Policies Affecting Residential Energy Demand: The
REEPS Model,” with T. Cowing, Discussion Paper No. MIT-EL 82-057WP, MIT Energy Laboratory, April
1982.




                                                                                                  14
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 68 of
                                       105
                              Daniel L. McFadden


“An Evaluation of the ORNL Residential Energy Use Model,” EPRI Report EA-2442, Electronic Research
Institute: Palo Alto, June 1982.

“The NIECS Data Base and Its Use in Residential Energy Demand Modeling,” with T. Cowing and J. Dubin,
Discussion Paper No. MIT-EL-82-041WP, MIT Energy Laboratory, June 1982.

“A Thermal Model for Single-Family Owner-Occupied Detached Dwellings in NIECS,” with J. Dubin,
Discussion Paper No. MIT-EL-040WP, MIT Energy Laboratory, June 1982.

“A Comparative Evaluation of the ORNL and REEPS Models of Residential Energy Demand for
Forecasting Residential Energy Policy Impacts,” with J. Berkovec, T. Cowing, and J. Rust, Discussion Paper
No. MIT-EL-82-061WP, MIT Energy Laboratory, July 1982.

“Residential End-Use Energy Planning System (REEPS),” with A. Goett, EPRI Report EA-2512, Electronic
Power Research Institute: Palo Alto, July 1982.

“An Econometric Analysis of Residential Electric Appliance Holdings and Consumption,” with J. Dubin,
Econometrica, March 1984.

“The Residential End-Use Energy Planning System: Simulation Model Structure and Empirical Analysis,”
with A. Goett, in J. Moroney (ed.), Advances in the Economics of Energy and Resources, JAI Press:
Greenwich, CT, 1984.

“Consumer Attitudes and Voluntary Rate Schedules for Public Utilities,” with K. Train and A. Goett, the
Review of Economics and Statistics, August 1987.

“Estimating Household Value of Electric Service Reliability with Market Research Data,” with A. Goett
and C-K. Woo, Energy Journal: Special Electricity Reliability Issue, 1988.

“A theory of the perturbed consumer with general budgets”, with M. Fogeraru, NBER Working Paper
Series, No. 17953, 2012.

Health Economics

“Estimation of Response Probabilities from Augmented Retrospective Observations,” with D. Hsieh and
C. Manski, Journal of the American Statistical Association, No. 391, 651-662, September 1985.

“The Dynamics of Housing Demand by the Elderly: Wealth, Cash Flow, and Demographic Effects,” with
J. Feinstein, in D. Wise (ed), The Economics of Aging, 55-91, University of Chicago Press: Chicago, 1989.
“The Dynamics of Housing Demand by the Elderly: User Cost Effects,” with C. Ai, J. Feinstein, and H.
Pollakowski, in D. Wise (ed.), Issues in the Economics of Aging, 33-87, University of Chicago Press:
Chicago, 1990.




                                                                                                    15
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 69 of
                                       105
                              Daniel L. McFadden


“Problems of Housing the Elderly in the United States and Japan,” in Y. Noguchi and D. Wise (eds.), Aging
in the United States and Japan, 109-137, University of Chicago Press: Chicago, 1994.

“Demographics, the Housing Market, and the Welfare of the Elderly,” in D. Wise (ed.), Studies in the
Economics of Aging, 225-285, University of Chicago Press: Chicago, 1994.

“Living Arrangements: Health and Wealth Effects,” with A. Boersh-Supan and R. Schnabel, in D. Wise
(ed.), Advances in the Economics of Aging, 193-216, University of Chicago Press: Chicago, 1996.

“Comment on ‘Elderly Health, Housing, and Mobility’,” in D. Wise (ed.), Advances in the Economics of
Aging, 317-320, University of Chicago Press: Chicago, 1996.

“The Impact of Demographics on Housing and Nonhousing Wealth in the United States,” with H. Hoynes,
in M. Hurd and N. Yashiro (Eds.), The Economic Effects of Aging in the United States and Japan, 153-194,
University of Chicago Press: Chicago, 1997.

“Subjective Survival Curves and Life Cycle Behavior,” with M. Hurd and L. Gan, in D. Wise (ed.), Inquiries
in the Economics of Aging, 259-305, University of Chicago Press: Chicago, 1998.

“Consumption and Savings Balances of the Elderly: Experimental Evidence on Survey Response Bias ,”
with M. Hurd, et al., in D. Wise (ed.), Frontiers in the Economics of Aging, 353-387, University of Chicago
Press: Chicago, 1998.

“Healthy, Wealthy, and Wise? Socioeconomic Status, Morbidity, and Mortality among the Elderly,” with
M. Hurd and A. Merrill, Working Paper, April 1998.

“Predictors of Mortality Among the Elderly,” with M. Hurd and A. Merill, working paper, December 1999.
Forthcoming in D. Wise (ed.) Themes in the Economics of Aging, University of Chicago Press: Chicago,
2001.

“Comment on Incentive Effects of Social Security Under an Uncertain Disability Option,” in D. Wise (ed.)
Themes in the Economics of Aging, University of Chicago Press: Chicago, 2001.

"Response Behavior in Surveys of the Elderly: Experimental Evidence from Internet Surveys" with
Joachim Winter, Conference Draft, March 2001.

"Healthy, Wealthy, and Wise? Tests for Direct Causal Paths between Health and Socioeconomic Status",
with P. Adams, M. Hurd, A. Merrill, and T. Ribeiro, Journal of Econometrics, Vol 112, Issue 1, 3-56, 2003.

"Response," with P. Adams, M. Hurd, A. Merrill, and T. Ribeiro, Journal Of Econometrics, Vol 112, Issue 1,
129-133, 2003.

"Individual Subjective Survival Curves", with L. Gan and M. Hurd, NBER Working Paper No. 9480, January



                                                                                                     16
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 70 of
                                       105
                              Daniel L. McFadden


2003.

"Subjective Mortality Risk and Bequests", with L. Gan, G. Gong and M. Hurd, NBER Working Paper No.
10789, September 2004.

“Broken Down by Work and Sex: How Our Health Declines: Comment, Analyses in the Economics of
Aging, pp. 205-12, 2005.

“Medicare prescription drug coverage: Consumer information and preferences”, with J. Winter, R. Balza,
F. Caro, F. Heiss, B. Jun and R. Matzkin, Proceedings of the National Academy of Sciences, May 2006.

“Who Failed to Enroll in Medicare Part D, and Why? Early Results”, with J. Winter and F. Heiss. Health
Affairs, doi: 10.1377/hlthaff.25.w344, August 2006.

“Mind the Gap! Consumer Perceptions and Choices of Medicare Part D Prescription Drug Plans”, with J.
Winter and F. Heiss, Working Paper, November, 2007.

“Consumer-Directed Health Care: Can Consumers Look After Themselves?”, with J. Winter and F. Heiss,
Swiss Journal of Economics and Statistics, 144(3), 285-307 July, 2008.

“Human Capital Accumulation and Depreciation”, Review of Agricultural Economics, Vol. 30, Issue 3, pp.
379-385, October 2008.

“Want to Monitor Medicare's New Drug Benefit Program? Start by Sending a Check for $120,000”,
Economists’ Voices, vol. 5, no. 4, 2008.

“The Human Side of Mechanism Design, A Tribute to Leo Hurwicz and Jean-Jacque Laffont,” Review of
Economic Design, 13, (1), 77-100 & 377, 2009.

“Regulation of private health insurance markets: Lessons from enrollment, plan type choice, and adverse
selection in Medicare Part D”, with J. Winter and F. Heiss, NBER Working Paper 15392, October 2009.

“The Impact of Employer Matching on Savings Plan Participation under Automatic Enrollment:
Comment, Research Findings” in The Economics of Aging, pp. 327-35, 2010.

“Mind the Gap! Consumer Perceptions and Choices of Medicare Part D Prescription Drug Plans”, with F.
Heiss, J. Winter, Research Findings in the Economics on Aging, pp. 413-481, 2010.

"Healthy, Wealthy and Wise?" Revisited: An Analysis of the Causal Pathways from Socio-economic Status
to Health,” Stowasser, T., Heiss, F., Winter, J., National Bureau of Economic Research, Inc, NBER
Working Papers: 17273, 2011.

“Remedies for Sick Insurance”, with C. Noton, P. Olivella, NBER Working Paper Series , No. 17938, 2012.



                                                                                                 17
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 71 of
                                       105
                              Daniel L. McFadden



“Plan Selection in Medicare Part D: Evidence from Administrative Data”, with F. Heiss, A, Leive, J.
Winter, NBER Working Paper Series, No. 18166, 2012.

“The New Science of Pleasure”, NBER Working Paper Series, No. 18687, 2013.

Environmental Economics

“Assessing Use Value Losses Caused by Natural Resource Injury,” with J.A. Hausman and G. Leonard, in
J. Hausman (ed.), Contingent Valuation: a Critical Assessment, 341-363, North Holland: Amsterdam, 1993.

“Issues in the Contingent Valuation of Environmental Goods: Methodologies for Data Collection and
Analysis,” with G. Leonard, in J. Hausman (ed.), Contingent Valuation: a Critical Assessment, 165-208,
North Holland: Amsterdam, 1993.

“Contingent Valuation and Social Choice,” American Journal of Agricultural Economics, November 1994.

“A Utility-consistent, Combined Discrete Choice and Count Data Model Assessing Recreational Use Losses
Due to Natural Resource Damage,” with J. Hausman and G. Leonard, Journal of Political Economics, 1995.

“Estimating Natural Resource Damages with and without Contingent Valuation, “ by Susan J. Guthrie,
Daniel L. McFadden and Kenneth T. Wise, at the 88th Annual Meeting of the Air and Waste Management
Association, 1995.

“Why is Natural Resource Damage Assessment So Hard ?,” Hibbard Lecture, Agricultural and Resource
Economics, University of Wisconsin, Madison, May, 1996.

“Measuring Environmental Injury in the Presence of Confounding Risks,” Working Paper, May 1996.

“On the Analysis of Endogenously Recruited Panels,” Working Paper, February 1997.
“Can Meta-analyses of CV Studies Determine Their Reliability?” Working Paper, October 1997.

“Referendum Contingent Valuation, Anchoring, and Willingness to Pay for Public Goods ,” with D. Green,
K. Jacowitz, and D. Kahneman, Resource and Energy Economics, 1998.
“Computing Willingness-to-Pay in Random Utility Models,” in J. Moore, R. Riezman, and J. Melvin (eds.),
Trade, Theory and Econometrics: Essays in Honour of John S. Chipman, Routledge, forthcoming January
1999.

“Comment on Discussion of Morey and Waldman’s ‘Measurement Error in Recreation Demand Models,’”
with K. Train and R. Johnson, Journal of Environmental Economics and Management, Vol. 40, pp. 76-81
(2000).

EXPERT TESTIMONY & CONSULTING



                                                                                                 18
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 72 of
                                       105
                              Daniel L. McFadden



In an administrative law case, U.S. DOE vs. Cities Service Corp., I prepared written testimony and testified
in support of defendant Cities on alleged damages from overcharges. My analysis considered the issue of
the marginal cost of production of "new oil" and the econometric techniques appropriate for this analysis.
(1987)

In the patent damages case of Polaroid v. Kodak, I served as a consulting expert to Polaroid on the
economic theory of the case and the methodology used to estimate damages. (1989)

In the case of U.S. DOJ vs. Exxon Company USA, arising from the Exxon Valdez oil spill, I prepared for
Exxon estimates of damages from loss of recreational opportunities. I was not deposed and did not testify
prior to settlement of the case. However, I subsequently testified before a NOAA rule-making committee
on some aspects of environmental damage assessment. (1990-1992)

In the case of Northern Industries vs. Portec, a contract dispute, I analyzed the market for railroad cranes
on behalf of defendant Portec to determine whether the plaintiff was damaged, and critiqued a NERA
analysis. I was deposed and testified. (1991-1994)

On behalf of defendant Atlantic Richfield Company, I submitted an expert report and was deposed in the
case of State of Montana vs. ARCO, which involved contamination of streams arising from historical
smelter operations of Anaconda Copper Company. My analysis considered the valuation of damages to
consumer welfare from the contamination. (1993-1998)

I was deposed and testified on behalf of the defendants in the Industrial Excess Landfill case, a class action
against Goodyear, Goodrich, and Firestone Rubber companies. My analysis focused on the estimation of
damages from stigma. (1994-1995)

I was deposed in the case of Apple Computer vs. ICSOP. On behalf of the defendants, I analyzed the
economic basis for allocation of a settlement between Apple Inc. and Apple Computer in a case involving
trademark infringement and licensing of future use. (1995)

I submitted an expert report and was deposed in a case alleging unjust enrichment from trade secrets,
American Airlines vs. Northwestern Airlines. On behalf of the defendant, I critiqued the damage analysis
of the plaintiff=s experts. (1997)

I submitted an expert report, was deposed, and testified on behalf of Globe Metallurgical who was a
defendant in a price-fixing civil anti-trust suit in the ferrosilicon products industry. My analysis focused
on the reliability of the methodology used to detect whether plaintiffs were damaged. (1998)

I was a member of a three-person mediation team that mediated a suit in which the State of California and
others were the plaintiffs and Bank of America was the Defendant. The case involved damages to the State
from a failure of the Bank to return funds from inactive accounts. (1998)




                                                                                                        19
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 73 of
                                       105
                              Daniel L. McFadden



I submitted an amicus brief to a federal appeals court in reference to a Daubert ruling on the econometric
analysis of an expert in a civil suit regarding unfair business practices. The issue in that case was whether
the methodology used was a reliable indicator of damage to a competitor from alleged anticompetitive
conduct. (2000)

I submitted an expert report and was deposed on behalf of Northpoint Communications in Northpoint
Communications vs. Verizon Communications. My analysis estimated the loss in the market value of
Northpoint as a result of a breach of contract by Verizon. (2001)

I submitted an expert report and was deposed on behalf of DuPont in the Choline Vitamins price- fixing
litigation. My analysis estimated damages from the alleged anticompetitive conduct. (2001)

I submitted an expert report and was deposed on behalf of General Electric in State of New Mexico ex rel,
vs. General Electric, et al. Case number CV 99-1254 BSJ and CV 99-1118 BSJ. The case involved the
estimation of stigma damages. I submitted an amicus brief to the United States Supreme Court on this
issue. (2002)

I submitted an expert opinion and was deposed and testified on behalf of Visa USA in a class-action
litigation regarding pricing of foreign exchange services for credit card users. Schwartz vs. Visa
International, et al, Case number 822404-4. (2002)

I submitted an expert report and was deposed on behalf of Cellnet of Ohio in Westside Cellular Inc. dba
Cellnet of Ohio vs. New Par et.al. My analysis estimated damages from alleged illegal pricing of access to
a telecommunications network. (2002)

I was retained as the damages expert in a patent infringement case involving reasonable royalties for an
electronics invention. The case was dismissed. (2002)

I was retained as the damages expert by AOL in the Netscape v. Microsoft antitrust case. This case settled
prior to submission of an expert report. (2002-2003)

I was retained as the damages expert by Sun Microsystems in Sun v. Microsoft antitrust case. This case
settled prior to submission of an expert report. (2003-2004)

I testified in a private arbitration regarding damages from alleged conduct of a participant in an auction
for a company. The principals and issues are confidential. (2003)

I submitted a co-authored amicus brief to the Supreme Court in reference to the regulation of interstate
wine shipments. (2004)




                                                                                                       20
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 74 of
                                       105
                              Daniel L. McFadden


I submitted an expert report, an affidavit, and was deposed and testified in the Rocky Flats Plant case, a
class action against Dow Chemical and Rockwell. On behalf of the defendants, I critiqued the plaintiffs=
and defendants damage analysis, and rendered an opinion on their reliability. (1997-2006)

I submitted an expert report and testified at trial in Australia in an antitrust matter on behalf of plaintiff
in Seven v. News Corp.

I testified at trial on behalf of the defendants in Pharmaceutical Industry Average Wholesale Price
Litigation, MDL No. 1456, Civil Action: 01-CV-12257-PBS. (2006)

I submitted expert reports on damages, co-authored expert reports on antitrust liability, and provided
deposition testimony on behalf of the defendants in Nitro Distributing, Inc., et al. v. Alticor, Inc., Amway
Corporation, and Quixtar, Inc. Case No. 03-3290-CV-S-RED (2007)

I co-authored a paper on behalf of Qualcomm titled “The Costs of the ITC Downstream Exclusion Order
to the U. S. Economy,” July 10, 2007, for the Presidential Review Phase of Certain Baseband Processor
Chips and Chipsets, Transmitter and Receiver (Radio) Chips, Power Control Chips, and Products
Containing Same, Including Cellular Telephone Handsets, USITC Inv. No. 337–TA–543.

I submitted an expert report on a patent matter on behalf of the defendants in Every Penny Counts, Inc.
v. Bank of America Corporation and Bank of America, N.A., Case No. 2:07-CV-42-FTM-29SPC. (2008)

I testified at trial on behalf of the defendants in Daniels Sharpsmart v. Tyco International, et al. (2008)

I submitted an expert report in Jarra Creek Central Packing Shed Pty Ltd v Amcor Ltd, Case No.
(P)NSD702/2006. (2011)

I submitted an affidavit on behalf of the plaintiffs in DIRECTV, Inc. and EchoStar Satellite LLC v Loren
L. Chumley, Commission of Revenue, State of Tennessee, Case No. 03-2408-IV (2011)

I submitted an expert report on behalf of the defendants in Sandra Landwehr v. AOL, Inc., Case No. 1:11-
cv-01014-CMH-TRJ. (2012)

I was retained as a statistical expert by plaintiffs in the matter of Syncora Guarantee Inc. v. Countrywide
Home Loans, Inc., Countrywide Securities Corp., Countrywide Financial Corp., and Bank of America
Corporation, Supreme Court of the State of New York, County of New York, Index no. 650042/09E, May
6, 2010. This case settled prior to submission of an expert report.

I submitted an expert report in the matter of United States of America v. Countrywide Financial
Corporation et.al. (12CIV.1422(JSR)), May 7, 2013 and a revised report on June 6, 2013. I testified at
deposition in this proceeding on June 11, 2013. I submitted an updated report on August 23, 2013.




                                                                                                        21
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 75 of
                                       105
                              Daniel L. McFadden


I was retained as a consulting expert by defendant in the matter of In RE: High-Tech Employee Antitrust
Litigation, United States District Court Northern District of California, San Jose Division, Master Docket
No. 11-CV-2509-LHK. (2011)

I submitted an expert report (September 2013), a rebuttal report (December 2013), and testified at trial
(November 2016) on behalf of plaintiffs in the matter of U.S. Airways, Inc., v. Sabre Holdings Corporation,
United States District Court Southern District of New York, Civil Action No. 1:11-ev-02725-MGC.

I submitted an expert report (October 6, 2014) in the Matter of Determination of Rates and Terms for
Digital Performance in Sound Recordings and Ephemeral Recordings (Web IV), No. 14-CRB-0001-WR.

I submitted an expert report (December 2014), deposition and hearing testimony (March 2015) at a
Daubert hearing on the reliability of a proffered structural model of sports content broadcasting in
Laumann et al. v. National Hockey League et al., 12-cv-1817 (SAS) and Garber et al. v. Office of the
Commissioner of Baseball et al., 12-cv-3704 (SAS), S.D.N.Y.

I submitted an expert report (January 2015) and provided trial testimony (September 2016) on behalf of
defendants in the matter of VirnetX Inc, v. Apple, United States District Court, Eastern Division of Texas,
Tyler Division, Civil Action No.6:11-cv-00563.

I assisted BP in the evaluation of consumer losses due to lost recreational resources on the Gulf of Mexico
in the wake of the Deepwater Horizon accident. This matter settled in April 2016 prior to the submission
of an expert report.

I submitted an expert report (August 14, 2017), and a supplemental report (September 22, 2017) on
behalf of plaintiffs in the matter of United States v. Novartis Pharmaceuticals Corp., United States
District Court, Southern District of New York, No. 11 Civ. 0071 (PGG).

I was deposed (March 1, 2018) on behalf of plaintiffs in the matter of United States v. Novartis
Pharmaceuticals Corp., United States District Court, Southern District of New York, No. 11 Civ. 0071
(PGG).

I was deposed (April 10, 2018) on behalf of General Motors, Inc., In Re: General Motors LLC, Ignition
Switch Litigation, United States District Court for the Southern District of New York, Case No. 14-MD-
2543 (JMF).

I was retained for a class of insurance subscribers who allege an antitrust injury by a consortium of insurers
who maintain horizontal agreements that allocate markets and limit competition.

I submitted expert reports on behalf of defendant Polaris Industries Inc. in the matter of Riley Johanssohn
et al. v. Polaris Industries No. 0:16-cv-03348-PJS-LIB on January 31, 2019, April 25, 2019 and August 1,
2019.

I was deposed (February 25, 2019 and May 22, 2019) on behalf of Polaris.



                                                                                                        22
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 76 of
                                       105
                              Daniel L. McFadden


I submitted an expert report on behalf of the Consumer Financial Protection Bureau in the matter of
Consumer Financial Protection Bureau v. Ocwen Financial Corporation et al. No. 9:17-CV-80495-
MARRA-MATTHEWMAN on August 15, 2019.

I submitted an expert report on behalf of defendant Mondelez International Inc. in the matter of Patrick
McMorrow, Marco Ohlin and Melody DiGregorio, et al. v. Mondelez International Inc. No. 3:17-cv-
02327-BAS-JLB on October 30, 2019.




                                                                                                  23
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 77 of
                                      105
                                      Privileged and Confidential


                                 Appendix B: Documents Considered


      I.     EXPERT REPORTS/DEPOSITIONS

      1.     Deposition of Andrew Combs, Consumer Financial Protection Bureau v. Ocwen
             Financial Corporation, Ocwen Mortgage Servicing, Inc., and Ocwen Loan Servicing,
             LLC, No. 9:17-CV-80495, May 29, 2019.
      2.     Expert Report of William G. Hamm, Ph.D., Rebuttal of Professor Daniel McFadden,
             Consumer Financial Protection Bureau v. Ocwen Financial Corporation, Ocwen
             Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC, No. 9:17-CV-80495,
             October 15, 2019.
      3.     Second Amended Expert Report of Professor Daniel McFadden on behalf of Consumer
             Financial Protection Bureau, Consumer Financial Protection Bureau v. Ocwen
             Financial Corporation, Ocwen Mortgage Servicing, Inc., and Ocwen Loan Servicing,
             LLC, Case No. 9:17-CV-80495, September 19, 2019.
      4.     Rebuttal Expert Report of Marcel Bryar, Consumer Financial Protection Bureau v.
             Ocwen Financial Corporation, Ocwen Mortgage Servicing, Inc., and Ocwen Loan
             Servicing, No. 9:17-CV-80495, October 15, 2019.

      II.     INTERROGATORY RESPONSES AND DOCUMENTS CITED THEREIN

      1.     Defendants’ Verified Responses and Objections to Plaintiff’s First Set of
             Interrogatories to Defendants, Consumer Financial Protection Bureau v. Ocwen
             Financial Corporation, Ocwen Mortgage Servicing, Inc., and Ocwen Loan Servicing,
             LLC, No. 9:17-CV-80495, June 14, 2019.
      2.     Ocwen’s Verification of Its Responses to Plaintiff’s First Set of Interrogatories,
             Consumer Financial Protection Bureau v. Ocwen Financial Corporation, Ocwen
             Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC, No. 9:17-CV-80495, May
             28, 2019.

      III.    LITERATURE

      3.     Bhutta, Neil, Jane Dokko, and Hui Shan. “Consumer Ruthlessness and Mortgage
             Default during the 2007 to 2009 Housing Bust.” The Journal of Finance. 72, No. 6
             (2017): 2433-2466.
      4.     deRitis, Cristian, Chionglong Kuo, and Yongping Liang. “Payment shock and mortgage
             performance.” Journal of Housing Economics. 19 (2010): 295-314.
      5.     Dobkin, Carlos, Amy Finkelstein, Raymond Kluender, and Matthew J.
             Notowidigdo.“The Economic Consequences of Hospital Admissions.” American
             Economic Review. 108, no. 2 (2018): 308-352.




                                                                                                24
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 78 of
                                      105
                                     Privileged and Confidential


      6.    Elul, Ronel, Nicholas S. Souleles, Souphala Chomsisengphet, Dennis Glennon, and
            Robert Hunt. “What ‘Triggers’ Mortgage Default?” The American Economic Review.
            100, no. 2 (May 2010): 490-501.
      7.    Frederick, Shane, George Loewenstein, and Ted O’Donoghue. “Time Discounting and
            Time Preference: A Critical Review.” Journal of Economic Literature. 40 (2002): 351-
            401.
      8.    Ganong, Peter and Pascal Noel. “Liquidity vs. Wealth in Household Debt Obligations:
            Evidence from Housing Policy in the Great Recession.” NBER Working Paper. (August
            2018).
      9.    Gerardi, Kristopher, Kyle F. Herkenhoff, Lee E. Ohanian, and Paul S. Willen. “Can’t
            Pay or Won’t Pay? Unemployment, Negative Equity, and Strategic Default.” The
            Review of Financial Studies 31, no. 3 (2018): 1098-1131.
      10.   Ghent, Andra C. and Marianna Kudlyak. “Recourse and Residential Mortgage Default:
            Theory and Evidence from U.S. States,” Federal Reserve Bank of Richmond Working
            Paper. No. 09-10R. (2010).
      11.   Goodstein, Ryan, Paul E. Hanouna, Carlos D. Ramirez, and Christof W. Stahel. “Are
            Foreclosures Contagious?” GMU Working Paper in Economics. No. 11-12 (January 19,
            2011).
      12.   Gross, David B., and Nicholas S. Souleles. “An Empirical Analysis of Personal
            Bankruptcy and Delinquency.” Review of Financial Studies. 15, no. 1 (2002): 319–347.
      13.   Hausman, Jerry. “Individual Discount Rates and the Purchase and Utilization of
            Energy-Using Durables.” The Bell Journal of Economics. 10, no. 1 (Spring 1979): 33-
            54.
      14.   Iacus, Stefano M., Gary King, and Giuseppe Porro. “Causal Inference Without Balance
            Checking: Coarsened Exact Matching.” Political Analysis. 20, no 1. (2012): 1-24.
      15.   Johnson, Kathleen W., and Robert F. Sarama. “End of the Line: Behavior of HELOC
            Borrowers Facing Payment Changes.” Finance and Economics Discussion Series.
            (2015): 1-33. http://dx.doi.org/10.17016/FEDS.2015.073.
      16.   Joint Economic Committee. “Sheltering Neighborhoods from the Subprime Foreclosure
            Storm.” June 22, 2007. Accessed on November 13, 2019.
            https://www.jec.senate.gov/public/index.cfm/democrats/2007/6/report-update-
            sheltering-neighborhoods-from-the-subprime-foreclosure-storm 1095.
      17.   Keys, Benjamin and Jialan Wang. “Minimum Payments and Debt Paydown in
            Consumer Credit Cards.” NBER Working Paper. (October 2016).
      18.   Lee, Kai-yan. “Examining REO Sales and Price Discounts in Massachusetts.” REO &
            Vacant Properties: Strategies for Neighborhood Stabilization. (2010): 55-64.
      19.   Moreno, Anna. “Cost Effectivieness of Mortgage Foreclosure Prevention.” Family
            Housing Fund: Minneapolis, Minnesota. (1995).


                                                                                                  25
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 79 of
                                      105
                                     Privileged and Confidential


      20.   Olson, Ariel. “Kicked While They’re Down: Deficiency Judgments and the Great
            Recession.” Emory Law Journal. 67 (2018): 1273-1311.
      21.   Shumway Tyler, “Forecasting Bankruptcy More Accurately: A Simple Hazard Model,”
            The Journal of Business. 74, no. 1 (2001): 101–124.
      22.   Stein, Roger M., Ashish Xavier Das, Yufeng Ding and Shirish Chinchalkar. “Moody's
            Mortgage Metrics Prime: A Quasi-Structural Model of Prime Mortgage Portfolio
            Losses.” Moody’s Research Labs. (2010).
      23.   U.S. Department of Housing and Urban Development. “Economic Impact Analysis of
            the FHA Refinance Program for Borrowers in Negative Equity Positions.” Accessed on
            November 13, 2019. https://www.hud.gov/sites/documents/IA-
            REFINANCENEGATIVEEQUITY.PDF.
      24.   U.S. Department of Housing and Urban Development’s Office of Policy and
            Development Research. “Report to Congress on the Root Causes of the Foreclosure
            Crisis.” January 2010.
      25.   Verma, Nidhi. “A deeper understanding of payment shock dynamics.” Journal of Risk
            Management in Financial Institutions. 10, No. 3 (2017): 276-281.
      26.   White, Brent T. “Underwater and Not Walking Away: Shame, Fear, and the Social
            Management of the Housing Crisis.” Wake Forest Law Review. 45 (2010): 971-1023.

      IV.    WEBSITES

      1.    “                                   Zillow.com. Accessed on November 14, 2019.
            https://www.zillow.com/homedetails/

      2.    “How to Buy a Foreclosed Home.” Redfin. Accessed on November 10, 2019.
            https://www.redfin.com/guides/how-to-buy-a-foreclosed-home.
      3.    “How to Buy a Foreclosed Home.” U.S. News and World Reports. Accessed on
            November 10, 2019. https://loans.usnews.com/how-to-buy-a-foreclosed-home.
      4.    “How to Buy a Foreclosed Home in 5 Steps.” Bankrate.com. Accessed on November
            14, 2019. https://www.bankrate.com/real-estate/how-to-buy-a-foreclosed-home/ .
      5.    “What is a Foreclosure?” Hubzu. Accessed on November 9, 2019.
            https://www.hubzu.com/blog/what-is-a-foreclosure/.

      V.    DATA

      1.    Federal Housing Finance Agency (FHFA). “House Price Index.” Accessed August 12,
            2019. https://www.fhfa.gov/DataTools/Downloads/Pages/House-Price-
            Index.aspx.Mortgage Back Securities Data.
      2.    MBS Data: Mortgage Backed Securities Data & Analytics. Accessed August 12, 2019.
            http://www.mbsdata.com/.


                                                                                                26
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 80 of
                                      105
                                    Privileged and Confidential


      3.   United States Department of Labor, Bureau of Labor Statistics. “Local Area
           Unemployment Statistics.” Accessed August 12, 2019. https://www.bls.gov/lau/.

      VI. OTHER

      1.   Board of Governors of the Federal Reserve System. Report on the Economic Well-
           Being of U.S. Households in 2014, Appendix 3. June 9 2015. Accessed on November
           13, 2019. https://www.federalreserve.gov/econresdata/2015-economic-well-being-of-
           us-households-in-2014-appendix-3.htm.
      2.   Board of Governors of the Federal Reserve System. Report on the Economic Well-
           Being of U.S. Households in 2018. May 2019.
      3.   Catalina E. Azuero at Goodwin Proctor LLP, Letter to the Consumer Financial
           Protection Bureau, “Re: CFPB v. Ocwen Financial Corp., et al.; Case No: 9:17-CV-
           80495-KAM,” June 18, 2019.
      4.   Code of the District of Columbia. § 42-1704 (e). Accessed on November 13, 2019.
           https://code.dccouncil.us/dc/council/code/sections/42-1704.html.
      5.   Florida-Single Family-Fannie Mae/Freddie Mac Uniform Instrument. Form 3010. 1/01.
           Accessed on November 13, 2019.
           https://www.fanniemae.com/content/legal_form/3010w.doc.
      6.   Ocwen’s Responses to the Bureau’s Fifth Set of Requests for Production and
           documents cited therein.
      7.   Ocwen Financial Corporation, 2018 Form 10-K Annual Report, February 27, 2019.
      8.   OCW-CFPB-001-06523242.
      9.   OCW-CFPB-001-06730240.




                                                                                               27
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 81 of
                                       105
                             Privileged and Confidential


           Appendix C: Minor Corrections Related to My Opportunity Cost Damages Analysis


      1.      In this appendix, I describe minor corrections to my opportunity cost damages analysis
              that respond to some of Dr. Hamm’s criticisms. Specifically, I have largely accepted
              Dr. Hamm’s damages calculation for the PMI overcharges population with the
              exception that I apply a discount rate that, in my opinion, more appropriately captures
              the opportunity cost of these funds to Ocwen’s customers. These results are discussed
              in section I below. In section II, I respond to minor corrections that have no impact on
              damages.

      I.      DAMAGES FOR THE PMI OVERCHARGES POPULATION

      2.      Dr. Hamm claims a number of data-related issues with my PMI overcharge damages
              calculation. When working with Ocwen’s data related to the PMI overcharges
              population, I have found that numerous data inconsistencies. As an example, for some
              borrowers, their PMI cancellation dates come before their credit dates while for other
              borrowers, the reverse is true.1 That being the case, I have calculated a lower bound for
              PMI overcharge damages by accepting all of Dr. Hamm’s data-related issues but
              applying a reasonable discount rate as described above.2 In Table 1, I present the results
              of this calculation which shows significant borrower harm even after accepting Dr.
              Hamm’s data criticisms.



      1
            Another example is that one might expect that the credit amount would equal the monthly
            premium multiplied by the number of months when the borrower was overcharged, which
            would be an integer. However, for numerous customers, the credit amount divided by the
            number of months of overcharge does not yield an integer (OCW-CFPB-001-06730240).
            Based on my examination of individual customers using the Transaction History data, it
            appears that, for borrowers, monthly premiums can vary from month-to-month during the
            period when the borrower was overcharged; for other borrowers, I was unable to align the
            reported credit amount with monthly premium payments.
      2
            In Dr. Hamm’s analysis, he excluded damages for loans that received interest payments.
            The reason is that, under Dr. Hamm’s assumption that the discount rate should be no greater
            than 3.25 percent, these overcharged customers would have been fully compensated by
            Ocwen. However, if one applies a more appropriate discount rate as I have discussed in
            section II.A, then damages for PMI-overcharged customers would not be zero.



                                                                                                         28
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 82 of
                                       105
                             Privileged and Confidential


      3.    I calculate damages for loans with interest payments by modeling a 3.25 percent
            increase in credits to Ocwen borrowers. Contrary to Dr. Hamm’s critique that applying
            the full 3.25 percent interest even if the period of harm is less than one year is an
            erroneous understatement of damages, 3 I find that over half of the loans with interest
            payments4 received an interest credit of 3.25 percent regardless of the number of
            months over which Ocwen’s customers were overcharged.

      4.    As shown in Table 1 below, applying a 16 percent credit card interest rate, damages are
            at least $119,345 (compared to $343,623 using my original interpretation of the data).




      3
           Hamm Report, Section VI.B.3.c.
      4
           I adopted Dr. Hamm’s method to identify customers who received interest payments; these
           customers were part of Ocwen’s remediation effort in August 2014 (Hamm Report ¶ 237).


                                                                                                      29
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 83 of
                                       105
                             Privileged and Confidential


                                            Table 1
            Summary of NPV Damages by Interest Rate for the PMI Overcharges Population

                                                                      Damages by Discount Rate
                                                     Number of
                                                       Failures         13%          16%          20%
      Prior Damages Estimate
       Total                                   [A]       6,293     $319,433     $343,623     $373,717
      Updated Damages
       Loans without Interest Payments         [B]       4,218      $95,636     $114,112     $136,948
       Loans with Interest Payments            [C]       2,075       $1,889       $5,233       $9,881
       Total                                   [D]       6,293      $97,525     $119,345     $146,829
      Difference
       Dollar                                  [E]                 $221,908     $224,278     $226,888
       Percentage                              [F]                    69.5%        65.3%        60.7%

          Sources and Notes:
          [A]: McFadden Second Amended Report Table 6.
          [B]: All loans used in prior damages estimate except for August 2014 Remediation loans.
          [C]: All August 2014 Remediation loans used in prior damages estimate.
          [D]: [B] + [C].
          [E]: [A] - [D].
          [F]: [E] / [A].

      II.     CORRECTIONS THAT HAVE NO SUBSTANTIVE EFFECT ON DAMAGES

      5.      In this section I respond to some minor issues raised by Dr. Hamm. These issues do not
              have any impact on the magnitude of opportunity cost damages.

      6.      As Dr. Hamm noted, loan                , which I use to illustrate the “spread” repayment
              method,5 is not included in my damages tabulations because it is delinquent as of the
              Late Analysis Date. Given that I did not assess damages for this loan, Dr. Hamm’s
              claim that my methodology “‘finds’ that a loan known to be undamaged has been
              damaged”6 is baseless.




      5
            McFadden Second Amended Report ¶ 60 and Table 6.
      6
            Hamm Report ¶ 200.



                                                                                                      30
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 84 of
                                       105
                             Privileged and Confidential


      7.    I had erroneously left in descriptions of an outdated NPV calculation in the PMI section
            of my prior report.7 The analysis is correct, but the report text had not been updated.
            The reported NPV numbers reflect discounting back to the date when insurance should
            have been canceled.




      7
           McFadden Second Amended Report Section V.B.1.


                                                                                                      31
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 85 of
                                      105
                                      Privileged and Confidential


           Appendix D: Calculation of Undercharges as Percentage of Monthly Escrow and

                                           Mortgage Payments


      1.    This appendix describes the underlying data sources and methodology that I used to
            calculate the average undercharge from an untimely escrow analysis as a fraction of
            monthly principal, interest, and escrow payments.

      2.    My analysis is broken down into two categories:

                 a. Calculations using the latest monthly mortgage payment (i.e., principal and
                     interest) and escrow payment that precede the late escrow analysis date, i.e., the
                     date when the escrow analysis was actually performed.

                 b. Calculations using the latest monthly escrow payment that is prior to the late
                     escrow analysis date. The difference here from (a) above is that I do not
                     consider monthly principal and interest payments.

      3.    I relied on RFP 21, i.e., Ocwen’s response to the 21st request of the Bureau’s Fifth Set
            of Requests for Production, which Ocwen provided in response to the Bureau’s request
            for periodic statements that Ocwen sent to its customers, for its monthly charges of
            principal (“CURRPRIN”), interest (“CURRINT”), and escrow (“CURRESCROW”). I
            only considered monthly charges for current customers, indicated by “BILLTYPE” of
            “CURR,” to prevent inaccurate comparisons of undercharges on irregular charges. For
            example, delinquent customers or customers who paid ahead. I also used the billing date
            (“BILLDATE”) of these monthly payments to ensure that I only used the latest set of
            monthly payments prior to the date that the untimely escrow analysis was performed.

      4.    I used Exhibit C from Rogs 1-4, which Ocwen provided as customers who experienced
            untimely escrow analysis, to identify customers with undercharges. I defined
            undercharge as an accrued shortage, represented by a “SHORTAGE/SURPLUS” value
            of less than 0. As mentioned before, I used the “LAST ANALYSIS DATE” variable to
            determine the date that the untimely escrow analysis was actually performed.


                                                                                                     32
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 86 of
                                      105
                                     Privileged and Confidential


      5.   I combined the relevant variables mentioned above to create a dataset with a unique
           observation for each undercharge failure. That is, the same customer could be in my
           dataset more than once if Ocwen undercharged the customer on more than one occasion.
           Each failure had its associated undercharge, untimely escrow analysis date, and set of
           monthly payments.

      6.   Before running calculations, I took three steps to clean my dataset of 132,126 instances
           of failure with undercharges. First, I dropped 62,078 instances of failure which had
           missing date of untimely escrow analysis, principal payment, interest payment, or escrow
           payment. These missing values were NULL in underlying RFP 21 data, which indicated
           to me that any total payment calculated from these observations would be erroneous. Of
           these 62,078 instances of failure, 17,974 had a missing “LAST ANALYSIS DATE” and
           44,104 had missing payment information. I also filtered out 101 instances of failure with
           an escrow payment or total monthly payment of $0 to avoid calculated undercharge
           percentages from being infinite. Finally, I removed outliers by dropping 3,625 instances
           of failure with undercharges, escrow payments, or total payments in the top or bottom
           1% of the remaining population.

      7.   After cleaning my dataset, I divided each instance of failure’s undercharge by the sum of
           monthly principal, interest, and escrow payments to calculate the undercharge as a
           fraction of latest monthly mortgage payment. Of the remaining 66,322 instances of
           failure in my cleaned dataset, 30.7% had an undercharge fraction greater than 5%.

      8.   I divided each instance of failure’s undercharge by its escrow payment to calculate the
           undercharge as a fraction of latest monthly escrow payment. Of the remaining 66,322
           instances of failure in my cleaned dataset, 75.0% had an undercharge fraction greater
           than 5%.




                                                                                                  33
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 87 of
                                       105
                             Privileged and Confidential

                     Appendix E: Robustness Tests for Proportional Hazards Model


      1.     This Appendix describes the proportional hazards models used for the results described
             in the main text of the report. It also includes the tables with the coefficients of all the
             models estimated.1 All of the models used below are based on a sample that includes
             only Ocwen loans.

      I.     MODELS ALLOWING IMPACT TO VARY WITH MAGNITUDE OF
             OVERCHARGE/UNDERCHARGE

      2.     The following tables show the results of estimating my proportional hazard model but
             allowing the impact of the untimely escrow analysis to vary by the magnitude of the
             overcharge/undercharge. In particular, the model allows this impact to vary depending
             on the quintile of overcharges/undercharges. 2




      1
           The estimated increases in the cumulative probability of foreclosure initiation for overcharged and
           undercharged loans for these models are included in the main text of the report.
      2
           I include dummies for each quintile of overcharges/undercharges. Similarly, the model includes the
           interaction between the overcharge quintile dummies and the After Analysis Due Date flag as well as
           the interactions between the undercharge quintile dummies and the After Last Analysis Date Flag. These
           interactions capture the impact of the untimely escrow analysis on the likelihood of foreclosure
           initiation.


                                                                                                              34
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 88 of
                                       105
                             Privileged and Confidential

          Table 1: Coefficient Estimates of Proportional Hazard Model By Magnitude of
                                   Overcharge and Undercharge
                                               Dependent Variable: Foreclosure Initiation Flag
                 Explanatory Variable                                   Coefficient       Standard Error   P-Value
                                                                            [1]                [2]           [3]
                 Harmed Loan Indicators
                    Overcharged Flag Q1                                     0.142             0.077         0.066
                    Overcharged Flag Q2                                     0.206             0.075         0.006
                    Overcharged Flag Q3                                     0.220             0.082         0.008
                    Overcharged Flag Q4                                     0.043             0.093         0.646
                    Overcharged Flag Q5                                     0.473             0.085         0.000
                     Overcharged After Analysis Due Date Flag Q1            1.181             0.078         0.000
                    Overcharged After Analysis Due Date Flag Q2             1.238             0.075         0.000
                    Overcharged After Analysis Due Date Flag Q3             1.270             0.082         0.000
                    Overcharged After Analysis Due Date Flag Q4             1.480             0.092         0.000
                    Overcharged After Analysis Due Date Flag Q5             1.351             0.082         0.000
                    Undercharged Flag Q1                                    0.021             0.095         0.827
                    Undercharged Flag Q2                                    0.347             0.080         0.000
                    Undercharged Flag Q3                                    0.598             0.066         0.000
                    Undercharged Flag Q4                                    0.989             0.053         0.000
                    Undercharged Flag Q5                                    1.198             0.050         0.000
                    Undercharged After Last Analysis Date Flag Q1           1.114             0.099         0.000
                    Undercharged After Last Analysis Date Flag Q2           0.929             0.083         0.000
                    Undercharged After Last Analysis Date Flag Q3           0.831             0.068         0.000
                    Undercharged After Last Analysis Date Flag Q4           0.590             0.052         0.000
                    Undercharged After Last Analysis Date Flag Q5           0.480             0.047         0.000
                    Loans with Accruals Equal to Zero Flag                  1.091             0.080         0.000
                    Loans with Accruals Missing Flag                        1.608             0.029         0.000
                 Loan Status Controls
                    Bankruptcy Status Before Harm Flag                      0.102             0.021         0.000
                    Delinquency Status Before Harm Flag                     1.453             0.016         0.000
                    Permanent Loan Mod. Before Harm Flag                   -0.068             0.025         0.007
                    Forbearance Before Harm Flag                           -0.242             0.073         0.001
                 Other Controls
                    Housing Price Index Percent Change                     -0.269             0.042         0.000
                    Unemployment Rate                                      -0.012             0.005         0.013
                    Log of Loan Age (Months)                               10.921             0.577         0.000
                    Log of Loan Age Squared (Months)                       -1.107             0.063         0.000
                    Log of Loan Amount ($)                                  0.009             0.011         0.430
                 Lien Position
                    Second                                                 -1.523             0.116         0.000
                 Property Type
                    2-4 Units                                              -0.054             0.025         0.026
                    Planned Unit Development                               -0.005             0.022         0.841
                    Condo                                                   0.078             0.025         0.001
                    Other                                                  -0.177             0.045         0.000
                 Occupancy Type
                    Non-Owner                                              -1.287             0.074         0.000
                    Other                                                   1.504             0.014         0.000
                 Mortgage Type
                    ARM                                                    -0.054             0.018         0.002
                    Balloon                                                 0.182             0.347         0.600
                    HELOC                                                  -0.150             0.015         0.000
                    Other                                                   0.037             0.057         0.510
                 Constant                                                 -34.137             1.350         0.000

                 Log Likelihood                                                           -160,592.18
                 Number of Observations                                                    6,286,761
                 Number of Loans                                                            196,236
                 Zero Outcomes                                                             6,255,477
                 Nonzero Outcomes                                                            31,284
                 Wald Chi Squared                                                            77,837
                 Probability > Chi Squared                                                    0.00




                                                                                                                     35
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 89 of
                                       105
                             Privileged and Confidential

               Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
               Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
               Notes:
               [1]: Regression includes property state and quarter-year fixed effects.
               [2]: Omitted categories for lien position is 1st lien. The omitted category for property type is
               single family home. The omitted category for occupancy type is owner occupied. Omitted
               category for mortgage type is fixed rate.
               [3]: The regression does not include an indicator for loans in the control group so coefficients
               on harmed loan populations are measured relative to the control group.
               [4]: Model includes quintile dummies of overcharges/undercharges and interaction of these
               dummies with After Analysis Due Date flag (for overcharges) and after Last Analysis Date flags
               (for undercharges).




                                                                                                                  36
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 90 of
                                       105
                             Privileged and Confidential




      II.    MODELS BY MONTH OF UNTIMELY ESCROW ANALYSIS

      3.     I estimated my proportional hazard model separately for loans that had an escrow
             analysis due before December 2014 and loans that had an escrow due analysis between
             December 2014 and March 2015.3 The following tables shows the estimates of the
             coefficients of each model.




      3
            Both models include the full set of unharmed loans in the estimation.

                                                                                                37
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 91 of
                                       105
                             Privileged and Confidential

       Table 2: Coefficient Estimates of Proportional Hazard Model for Loans with Escrow
                  Analysis Due Date Between January2014 and November 2014
                                            Dependent Variable: Foreclosure Initiation Flag
              Explanatory Variable                                   Coefficient       Standard Error   P-Value
                                                                         [1]                [2]           [3]
              Harmed Loan Indicators
                 Overcharged Flag                                        1.894             0.055         0.000
                 Overcharged After Analysis Due Date Flag                0.315             0.048         0.000
                 Undercharged Flag                                       1.880             0.042         0.000
                 Undercharged After Last Analysis Date Flag              0.301             0.033         0.000
                 Loans with Accruals Equal to Zero Flag                  1.662             0.095         0.000
                 Loans with Accruals Missing Flag                        2.116             0.033         0.000
              Loan Status Controls
                 Bankruptcy Status Before Harm Flag                     -0.045             0.022         0.044
                 Delinquency Status Before Harm Flag                     0.490             0.018         0.000
                 Permanent Loan Mod. Before Harm Flag                   -0.030             0.028         0.292
                 Forbearance Before Harm Flag                           -0.394             0.087         0.000
              Other Controls
                 Housing Price Index Percent Change                     -0.022             0.049         0.656
                 Unemployment Rate                                      -0.027             0.006         0.000
                 Log of Loan Age (Months)                                8.530             0.664         0.000
                 Log of Loan Age Squared (Months)                       -0.889             0.072         0.000
                 Log of Loan Amount ($)                                  0.014             0.012         0.273
              Lien Position
                 Second                                                 -1.615             0.116         0.000
              Property Type
                 2-4 Units                                              -0.036             0.027         0.184
                 Planned Unit Development                                0.035             0.026         0.173
                 Condo                                                   0.045             0.027         0.089
                 Other                                                  -0.235             0.049         0.000
              Occupancy Type
                 Non-Owner                                              -0.340             0.090         0.000
                 Other                                                   1.269             0.015         0.000
              Mortgage Type
                 ARM                                                     0.036             0.016         0.030
                 Balloon                                                -0.016             0.016         0.324
                 HELOC                                                   0.044             0.323         0.892
                 Other                                                  -0.002             0.057         0.968
              Constant                                                 -27.761             1.576         0.000

              Log Likelihood                                                           -121,392.30
              Number of Observations                                                    2,733,713
              Number of Loans                                                            91,232
              Zero Outcomes                                                             2,708,234
              Nonzero Outcomes                                                           25,479
              Wald Chi Squared                                                           36,244
              Probability > Chi Squared                                                    0.00

              Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
              Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
              Notes:
              [1]: Regression includes property state and quarter-year fixed effects.
              [2]: Standard errors clustered at the loan level.
              [3]: Omitted categories for lien position is 1st lien. The omitted category for property type is single
              family home. The omitted category for occupancy type is owner occupied. Omitted category for
              mortgage type is fixed rate.
              [4]: The regression does not include an indicator for loans in the control group so coefficients on
              harmed loan populations are measured relative to the control group.




                                                                                                                        38
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 92 of
                                       105
                             Privileged and Confidential

       Table 3: Coefficient Estimates of Proportional Hazard Model for Loans with Escrow
                  Analysis Due Date Between December 2014 and March 2015
                                            Dependent Variable: Foreclosure Initiation Flag
              Explanatory Variable                                   Coefficient       Standard Error   P-Value
                                                                         [1]                [2]           [3]
              Harmed Loan Indicators
                 Overcharged Flag                                       -0.621             0.093         0.000
                 Overcharged After Analysis Due Date Flag                1.179             0.091         0.000
                 Undercharged Flag                                      -0.568             0.107         0.000
                 Undercharged After Last Analysis Date Flag              1.281             0.108         0.000
                 Loans with Accruals Equal to Zero Flag                  1.096             0.186         0.000
                 Loans with Accruals Missing Flag                        1.696             0.045         0.000
              Loan Status Controls
                 Bankruptcy Status Before Harm Flag                      0.141             0.054         0.009
                 Delinquency Status Before Harm Flag                     1.836             0.033         0.000
                 Permanent Loan Mod. Before Harm Flag                   -0.314             0.043         0.000
                 Forbearance Before Harm Flag                           -0.316             0.127         0.013
              Other Controls
                 Housing Price Index Percent Change                     -0.317             0.082         0.000
                 Unemployment Rate                                       0.006             0.008         0.484
                 Log of Loan Age (Months)                                6.604             0.819         0.000
                 Log of Loan Age Squared (Months)                       -0.669             0.091         0.000
                 Log of Loan Amount ($)                                 -0.026             0.025         0.304
              Lien Position
                 Second                                                 -1.572             0.126         0.000
              Property Type
                 2-4 Units                                              -0.145             0.061         0.016
                 Planned Unit Development                               -0.024             0.048         0.614
                 Condo                                                   0.112             0.056         0.045
                 Other                                                   0.011             0.096         0.910
              Occupancy Type
                 Non-Owner                                              -1.407             0.137         0.000
                 Other                                                   1.845             0.031         0.000
              Mortgage Type
                 ARM                                                    -0.052             0.042         0.218
                 Balloon                                                 0.310             0.032         0.000
                 HELOC                                                        .                .              .
                 Other                                                   0.032             0.142         0.824
              Constant                                                 -23.943             1.878         0.000

              Log Likelihood                                                            -42,905.60
              Number of Observations                                                    5,025,606
              Number of Loans                                                            150,029
              Zero Outcomes                                                             5,018,549
              Nonzero Outcomes                                                            7,057
              Wald Chi Squared                                                            25,336
              Probability > Chi Squared                                                    0.00

             Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
             Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
             Notes:
             [1]: Regression includes property state and quarter-year fixed effects.
             [2]: Standard errors clustered at the loan level.
             [3]: Omitted categories for lien position is 1st lien. The omitted category for property type is single
             family home. The omitted category for occupancy type is owner occupied. Omitted category for
             mortgage type is fixed rate.
             [4]: The regression does not include an indicator for loans in the control group so coefficients on
             harmed loan populations are measured relative to the control group.




                                                                                                                       39
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 93 of
                                       105
                             Privileged and Confidential

      III. MODEL EXCLUDING LOANS WITH PRIOR ADVERSE CREDIT EVENTS
           AT TIME OF SERVICING FAILURE

      4.    I estimated my proportional hazards model excluding all loans that experienced an
            untimely escrow analysis and that had an adverse credit event before the time of the
            servicing failure.4 The table below shows the estimates of the coefficients of this
            model.




      4
           The adverse credit events considered are 90 days or more delinquent, bankruptcy,
           permanent loan modification, and forbearance.

                                                                                                   40
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 94 of
                                       105
                             Privileged and Confidential

       Table 4: Coefficient Estimates of Proportional Hazard Model for Loans Without Prior
                         Adverse Credit Events at time of Servicing Failure
                                           Dependent Variable: Foreclosure Initiation Flag
             Explanatory Variable                                   Coefficient       Standard Error        P-Value
                                                                        [1]                [2]                [3]
             Harmed Loan Indicators
                Overcharged Flag                                        -1.427             0.082              0.000
                Overcharged After Analysis Due Date Flag                 2.389             0.080              0.000
                Undercharged Flag                                        0.284             0.045              0.000
                Undercharged After Last Analysis Date Flag               0.945             0.043              0.000
                Loans with Accruals Equal to Zero Flag                   0.632             0.141              0.000
                Loans with Accruals Missing Flag                         1.762             0.032              0.000
             Other Controls
                Housing Price Index Percent Change                      -0.545             0.058              0.000
                Unemployment Rate                                       -0.004             0.006              0.552
                Log of Loan Age (Months)                                12.999             0.789              0.000
                Log of Loan Age Squared (Months)                        -1.293             0.086              0.000
                Log of Loan Amount ($)                                   0.088             0.015              0.000
             Lien Position
                Second                                                  -1.538             0.120              0.000
             Property Type
                2-4 Units                                               -0.128             0.035              0.000
                Planned Unit Development                                -0.090             0.031              0.004
                Condo                                                    0.061             0.031              0.048
                Other                                                   -0.139             0.054              0.010
             Occupancy Type
                Non-Owner                                               -2.092             0.119              0.000
                Other                                                    2.073             0.020              0.000
             Mortgage Type
                ARM                                                      0.239             0.019              0.000
                Balloon                                                  0.242             0.021              0.000
                HELOC                                                    0.023             0.506              0.964
                Other                                                    0.466             0.067              0.000
             Constant                                                  -41.143             1.844              0.000

             Log Likelihood                                                             -89,485.68
             Number of Observations                                                      5,168,118
             Number of Loans                                                              162,245
             Zero Outcomes                                                               5,151,609
             Nonzero Outcomes                                                              16,509
             Wald Chi Squared                                                              47,594
             Probability > Chi Squared                                                      0.00
            Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for Production;
            Federal Housing Finance Agency; Bureau of Labor Statistics; and Mortgage Backed Securities Data.
             Notes:
            [1]: Regression includes property state and year fixed effects.
            [2]: Standard errors clustered at the loan level.
            [3]: Omitted categories for lien position is 1st lien. The omitted category for property type is single family
            home. The omitted category for occupancy type is owner occupied. Omitted category for loan type is
            conventional (fixed rate). The omitted category for loan purpose is purchase. Omitted category for
            documentation type is full documentation.
            [4]: The regression does not include an indicator for non-Ocwen loans so coefficients on harmed loan
            populations are measured relative to the non-Ocwen loans.




                                                                                                                             41
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 95 of
                                       105
                             Privileged and Confidential

      IV. MODEL EXCLUDING LOANS ALLEGEDLY LACKING ESCROW
          ACCOUNTS

      5.   I estimated my benchmark specification removing the alleged unharmed loans without
           an escrow account. The following table shows the estimated coefficients of this model.




                                                                                                42
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 96 of
                                       105
                             Privileged and Confidential

          Table 5: Coefficient Estimates of Proportional Hazard Model Excluding Loans
                                Allegedly Without Escrow Accounts
                                              Dependent Variable: Foreclosure Initiation Flag
                Explanatory Variable                                   Coefficient       Standard Error   P-Value
                                                                           [1]                [2]           [3]
                Harmed Loan Indicators
                   Overcharged Flag                                        0.121             0.044         0.006
                   Overcharged After Analysis Due Date Flag                1.360             0.038         0.000
                   Undercharged Flag                                       0.690             0.037         0.000
                   Undercharged After Last Analysis Date Flag              0.715             0.030         0.000
                   Loans with Accruals Equal to Zero Flag                  1.003             0.076         0.000
                   Loans with Accruals Missing Flag                        1.487             0.029         0.000
                Loan Status Controls
                   Bankruptcy Status Before Harm Flag                      0.120             0.020         0.000
                   Delinquency Status Before Harm Flag                     1.497             0.015         0.000
                   Permanent Loan Mod. Before Harm Flag                   -0.104             0.025         0.000
                   Forbearance Before Harm Flag                           -0.285             0.074         0.000
                Other Controls
                   Housing Price Index Percent Change                     -0.261             0.041         0.000
                   Unemployment Rate                                      -0.013             0.005         0.009
                   Log of Loan Age (Months)                               10.403             0.557         0.000
                   Log of Loan Age Squared (Months)                       -1.053             0.061         0.000
                   Log of Loan Amount ($)                                  0.050             0.011         0.000
                Lien Position
                   Second                                                 -0.421             0.317         0.185
                Property Type
                   2-4 Units                                              -0.057             0.024         0.017
                   Planned Unit Development                               -0.010             0.023         0.669
                   Condo                                                   0.057             0.024         0.017
                   Other                                                  -0.180             0.045         0.000
                Occupancy Type
                   Non-Owner                                              -1.318             0.076         0.000
                   Other                                                   1.538             0.013         0.000
                Mortgage Type
                   ARM                                                     0.100             0.015         0.000
                   Balloon                                                 0.154             0.014         0.000
                   HELOC                                                   0.513             0.336         0.127
                   Other                                                   0.186             0.056         0.001
                Constant                                                 -33.493             1.303         0.000

                Log Likelihood                                                           -160,195.79
                Number of Observations                                                    5,877,417
                Number of Loans                                                            183,708
                Zero Outcomes                                                             5,846,211
                Nonzero Outcomes                                                            31,206
                Wald Chi Squared                                                            76,538
                Probability > Chi Squared                                                    0.00
               Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
               Production; Federal Housing Finance Agency; Bureau of Labor Statistics; and Mortgage Backed
               Securities Data.
               Notes:
               [1]: Regression includes property state and quarter-year fixed effects.
               [2]: Standard errors clustered at the loan level.
               [3]: Omitted categories for lien position is 1st lien. The omitted category for property type is
               single family home. The omitted category for occupancy type is owner occupied. Omitted
               category for loan type is conventional (fixed rate). The omitted category for loan purpose is
               purchase. Omitted category for documentation type is full documentation.
               [4]: The regression does not include an indicator for non-Ocwen loans so coefficients on
               harmed loan populations are measured relative to the non-Ocwen loans.




                                                                                                                    43
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 97 of
                                       105
                             Privileged and Confidential

      V.   MODEL EXCLUDING UNEMPLOYMENT, LOAN AGE AND OCCUPANCY
           TYPE

      6.   I estimated my benchmark specification excluding either unemployment rate, the
           variables related to loan age, or occupancy type. In a final specification, I exclude all
           three variables at the same time. The following tables include the coefficient estimates
           of these models as well as the increase in the cumulative probability of foreclosure
           initiation.




                                                                                                       44
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 98 of
                                       105
                             Privileged and Confidential

             Table 6: Coefficient Estimates of Proportional Hazard Model Excluding
                                         Unemployment
                                           Dependent Variable: Foreclosure Initiation Flag
            Explanatory Variable                                    Coefficient       Standard Error        P-Value
                                                                        [1]                [2]                [3]
            Harmed Loan Indicators
               Overcharged Flag                                          0.184             0.044              0.000
               Overcharged After Analysis Due Date Flag                  1.356             0.038              0.000
               Undercharged Flag                                         0.750             0.036              0.000
               Undercharged After Last Analysis Date Flag                0.712             0.030              0.000
               Loans with Accruals Equal to Zero Flag                    1.056             0.081              0.000
               Loans with Accruals Missing Flag                          1.543             0.029              0.000
            Loan Status Controls
               Bankruptcy Status Before Harm Flag                        0.118             0.021              0.000
               Delinquency Status Before Harm Flag                       1.505             0.015              0.000
               Permanent Loan Mod. Before Harm Flag                     -0.088             0.025              0.000
               Forbearance Before Harm Flag                             -0.280             0.072              0.000
            Other Controls
               Housing Price Index Percent Change                       -0.241             0.041              0.000
               Log of Loan Age (Months)                                 10.624             0.563              0.000
               Log of Loan Age Squared (Months)                         -1.076             0.061              0.000
               Log of Loan Amount ($)                                    0.057             0.011              0.000
            Lien Position
               Second                                                   -1.459             0.116              0.000
            Property Type
               2-4 Units                                                -0.061             0.024              0.013
               Planned Unit Development                                 -0.006             0.022              0.786
               Condo                                                     0.061             0.024              0.012
               Other                                                    -0.179             0.044              0.000
            Occupancy Type
               Non-Owner                                                -1.322             0.074              0.000
               Other                                                     1.538             0.014              0.000
            Mortgage Type
               ARM                                                       0.103             0.015              0.000
               Balloon                                                   0.156             0.015              0.000
               HELOC                                                     0.451             0.349              0.197
               Other                                                     0.188             0.056              0.001
            Constant                                                   -34.290             1.313              0.000

            Log Likelihood                                                             -160,967.78
            Number of Observations                                                      6,286,761
            Number of Loans                                                              196,236
            Zero Outcomes                                                               6,255,477
            Nonzero Outcomes                                                              31,284
            Wald Chi Squared                                                              78,458
            Probability > Chi Squared                                                      0.00
            Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for Production;
            Federal Housing Finance Agency; and Bureau of Labor Statistics.
            Notes:
            [1]: Regression includes property state and quarter-year fixed effects.
            [2]: Omitted categories for lien position is 1st lien. The omitted category for property type is single family
            home. The omitted category for occupancy type is owner occupied. Omitted category for mortgage type
            is fixed rate.
            [3]: The regression does not include an indicator for loans in the control group so coefficients on harmed
            loan populations are measured relative to the control group.




                                                                                                                             45
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 99 of
                                       105
                             Privileged and Confidential

        Table 7: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
                  Probability of Foreclosure Initiation Excluding Unemployment
                                               (in percentage points)

                                                                                 Impact
                                                                                   [1]
                             Overcharged Loans                                    6.734
                             Undercharged Loans                                   5.076

               Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
               Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
               Notes:
               [1]: The results are derived by calculating for each harmed loan in the sample, the difference
               in the cumulative probability of survival between the actual world were the loans suffered
               from the servicing failure and the counterfactual scenario where it did not. I then calculate the
               average across loans in the sample separately for overcharged and undercharged loans. See
               McFadden Second Amended Report, Appendix G for more details.




                                                                                                                   46
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 100 of
                                        105
                              Privileged and Confidential

         Table 8: Coefficient Estimates of Proportional Hazard Model Excluding Loan Age

                                           Dependent Variable: Foreclosure Initiation Flag
             Explanatory Variable                                   Coefficient       Standard Error         P-Value
                                                                        [1]                [2]                 [3]
             Harmed Loan Indicators
                Overcharged Flag                                         0.098              0.044             0.027
                Overcharged After Analysis Due Date Flag                 1.448              0.038             0.000
                Undercharged Flag                                        0.735              0.036             0.000
                Undercharged After Last Analysis Date Flag               0.749              0.030             0.000
                Loans with Accruals Equal to Zero Flag                   1.043              0.081             0.000
                Loans with Accruals Missing Flag                         1.554              0.029             0.000
             Loan Status Controls
                Bankruptcy Status Before Harm Flag                       0.131              0.021             0.000
                Delinquency Status Before Harm Flag                      1.604              0.016             0.000
                Permanent Loan Mod. Before Harm Flag                    -0.067              0.025             0.007
                Forbearance Before Harm Flag                            -0.282              0.073             0.000
             Other Controls
                Housing Price Index Percent Change                      -0.330              0.032             0.000
                Unemployment Rate                                       -0.012              0.005             0.014
                Log of Loan Amount ($)                                   0.025              0.011             0.028
             Lien Position
                Second                                                  -1.418              0.116             0.000
             Property Type
                2-4 Units                                               -0.040              0.025             0.102
                Planned Unit Development                                -0.053              0.022             0.018
                Condo                                                    0.036              0.024             0.143
                Other                                                   -0.162              0.045             0.000
             Occupancy Type
                Non-Owner                                               -1.375              0.074             0.000
                Other                                                    1.561              0.014             0.000
             Mortgage Type
                ARM                                                      0.178              0.016             0.000
                Balloon                                                  0.229              0.015             0.000
                HELOC                                                    0.487              0.370             0.188
                Other                                                    0.267              0.057             0.000
             Constant                                                   -7.792              0.261             0.000

             Log Likelihood                                                             -161,709.50
             Number of Observations                                                      6,286,813
             Number of Loans                                                              196,236
             Zero Outcomes                                                               6,255,529
             Nonzero Outcomes                                                              31,284
             Wald Chi Squared                                                              82,193
             Probability > Chi Squared                                                      0.00
             Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for Production;
             Federal Housing Finance Agency; and Bureau of Labor Statistics.
             Notes:
             [1]: Regression includes property state and quarter-year fixed effects.
             [2]: Omitted categories for lien position is 1st lien. The omitted category for property type is single family
             home. The omitted category for occupancy type is owner occupied. Omitted category for mortgage type
             is fixed rate.
             [3]: The regression does not include an indicator for loans in the control group so coefficients on harmed
             loan populations are measured relative to the control group.




                                                                                                                              47
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 101 of
                                        105
                              Privileged and Confidential

         Table 9: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
                     Probability of Foreclosure Initiation Excluding Loan Age
                                                (in percentage points)

                                                                                  Impact
                                                                                    [1]
                              Overcharged Loans                                    7.002
                              Undercharged Loans                                   5.266

                Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
                Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
                Notes:
                [1]: The results are derived by calculating for each harmed loan in the sample, the difference
                in the cumulative probability of survival between the actual world were the loans suffered
                from the servicing failure and the counterfactual scenario where it did not. I then calculate the
                average across loans in the sample separately for overcharged and undercharged loans. See
                McFadden Second Amended Report, Appendix G for more details.




                                                                                                                    48
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 102 of
                                        105
                              Privileged and Confidential

        Table 10: Coefficient Estimates of Proportional Hazard Model Excluding Occupancy
                                                Type

                                           Dependent Variable: Foreclosure Initiation Flag
            Explanatory Variable                                    Coefficient       Standard Error        P-Value
                                                                        [1]                [2]                [3]
            Harmed Loan Indicators
               Overcharged Flag                                          0.135              0.045             0.002
               Overcharged After Analysis Due Date Flag                  1.469              0.039             0.000
               Undercharged Flag                                         0.838              0.036             0.000
               Undercharged After Last Analysis Date Flag                0.799              0.030             0.000
               Loans with Accruals Equal to Zero Flag                    1.301              0.080             0.000
               Loans with Accruals Missing Flag                          1.916              0.029             0.000
            Loan Status Controls
               Bankruptcy Status Before Harm Flag                        0.176              0.021             0.000
               Delinquency Status Before Harm Flag                       1.706              0.016             0.000
               Permanent Loan Mod. Before Harm Flag                     -0.224              0.025             0.000
               Forbearance Before Harm Flag                             -0.484              0.074             0.000
            Other Controls
               Housing Price Index Percent Change                       -0.513              0.042             0.000
               Unemployment Rate                                        -0.006              0.005             0.232
               Log of Loan Age (Months)                                 11.475              0.576             0.000
               Log of Loan Age Squared (Months)                         -1.162              0.063             0.000
               Log of Loan Amount ($)                                   -0.077              0.011             0.000
            Lien Position
               Second                                                   -1.798              0.116             0.000
            Property Type
               2-4 Units                                                -0.081              0.023             0.000
               Planned Unit Development                                 -0.030              0.022             0.176
               Condo                                                     0.004              0.023             0.856
               Other                                                     0.102              0.044             0.021
            Mortgage Type
               ARM                                                       0.222              0.015             0.000
               Balloon                                                  -0.118              0.014             0.000
               HELOC                                                     0.168              0.305             0.582
               Other                                                     0.256              0.060             0.000
            Constant                                                   -34.180              1.347             0.000

             Log Likelihood                                                             -168,215.33
             Number of Observations                                                      6,286,761
             Number of Loans                                                              196,236
             Zero Outcomes                                                               6,255,477
             Nonzero Outcomes                                                              31,284
             Wald Chi Squared                                                              55,056
             Probability > Chi Squared                                                      0.00
            Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for Production;
            Federal Housing Finance Agency; and Bureau of Labor Statistics.
            Notes:
            [1]: Regression includes property state and quarter-year fixed effects.
            [2]: Omitted categories for lien position is 1st lien. The omitted category for property type is single family
            home. The omitted category for occupancy type is owner occupied. Omitted category for mortgage type is
            fixed rate.
            [3]: The regression does not include an indicator for loans in the control group so coefficients on harmed
            loan populations are measured relative to the control group.




                                                                                                                             49
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 103 of
                                        105
                              Privileged and Confidential

        Table 11: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
                 Probability of Foreclosure Initiation Excluding Occupancy Type
                                               (in percentage points)

                                                                                 Impact
                                                                                   [1]
                             Overcharged Loans                                    7.236
                             Undercharged Loans                                   6.083

               Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
               Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
               Notes:
               [1]: The results are derived by calculating for each harmed loan in the sample, the difference
               in the cumulative probability of survival between the actual world were the loans suffered
               from the servicing failure and the counterfactual scenario where it did not. I then calculate the
               average across loans in the sample separately for overcharged and undercharged loans. See
               McFadden Second Amended Report, Appendix G for more details.




                                                                                                                   50
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 104 of
                                        105
                              Privileged and Confidential

              Table 12: Coefficient Estimates of Proportional Hazard Model Excluding
                         Unemployment, Loan Age, and Occupancy Type

                                          Dependent Variable: Foreclosure Initiation Flag
          Explanatory Variable                                     Coefficient       Standard Error            P-Value
                                                                       [1]                [2]                    [3]
          Harmed Loan Indicators
             Overcharged Flag                                            0.051               0.045              0.251
             Overcharged After Analysis Due Date Flag                    1.562               0.039              0.000
             Undercharged Flag                                           0.813               0.036              0.000
             Undercharged After Last Analysis Date Flag                  0.847               0.030              0.000
             Loans with Accruals Equal to Zero Flag                      1.289               0.080              0.000
             Loans with Accruals Missing Flag                            1.927               0.029              0.000
          Loan Status Controls
             Bankruptcy Status Before Harm Flag                          0.190               0.021               0.000
             Delinquency Status Before Harm Flag                         1.825               0.016               0.000
             Permanent Loan Mod. Before Harm Flag                       -0.205               0.025               0.000
             Forbearance Before Harm Flag                               -0.488               0.074               0.000
          Other Controls
             Housing Price Index Percent Change                         -0.609               0.032               0.000
             Log of Loan Amount ($)                                     -0.111               0.011               0.000
          Lien Position
             Second                                                     -1.750               0.116               0.000
          Property Type
             2-4 Units                                                  -0.052               0.023               0.025
             Planned Unit Development                                   -0.084               0.022               0.000
             Condo                                                      -0.020               0.023               0.382
             Other                                                       0.130               0.045               0.004
          Mortgage Type
             ARM                                                         0.315               0.016               0.000
             Balloon                                                    -0.040               0.015               0.006
             HELOC                                                       0.216               0.314               0.491
             Other                                                       0.353               0.061               0.000
          Constant                                                      -5.741               0.253               0.000

          Log Likelihood                                                                 -169,159.26
          Number of Observations                                                           6,286,81
          Number of Loans                                                                  196,236
          Zero Outcomes                                                                   6,255,529
          Nonzero Outcomes                                                                  31,284
          Wald Chi Squared                                                                  59,145
          Probability > Chi Squared                                                          0.00
         Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for Production; Federal
         Housing Finance Agency; and Bureau of Labor Statistics.
         Notes:
         [1]: Regression includes property state and quarter-year fixed effects.
         [2]: Omitted categories for lien position is 1st lien. The omitted category for property type is single family home.
         The omitted category for occupancy type is owner occupied. Omitted category for mortgage type is fixed rate.
         [3]: The regression does not include an indicator for loans in the control group so coefficients on harmed loan
         populations are measured relative to the control group.




                                                                                                                                51
Case 9:17-cv-80495-KAM Document 656-2 Entered on FLSD Docket 06/26/2020 Page 105 of
                                        105
                              Privileged and Confidential

        Table 13: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
          Probability of Foreclosure Initiation Excluding Unemployment, Loan Age, and
                                          Occupancy Type
                                               (in percentage points)

                                                                                 Impact
                                                                                   [1]
                             Overcharged Loans                                    7.492
                             Undercharged Loans                                   6.334

               Sources: Rogs 1-4, Exhibit C; Ocwen’s Responses to the Bureau’s Fifth Set of Requests for
               Production; Federal Housing Finance Agency; and Bureau of Labor Statistics.
               Notes:
               [1]: The results are derived by calculating for each harmed loan in the sample, the difference
               in the cumulative probability of survival between the actual world were the loans suffered
               from the servicing failure and the counterfactual scenario where it did not. I then calculate the
               average across loans in the sample separately for overcharged and undercharged loans. See
               McFadden Second Amended Report, Appendix G for more details.




                                                                                                                   52
